Exhibit 10.24




AMENDMENT AGREEMENT, dated as of December 27, 2018 (this “Amendment”), to the
Credit Agreement (as defined below) among GCI, LLC (the “Borrower”), the
Subsidiary Guarantors, Ventures Holdco, LLC, Credit Agricole Corporate and
Investment Bank, as Administrative Agent (the “Administrative Agent”) and the
Lenders party hereto.
RECITALS
A.    The Borrower, the Subsidiary Guarantors, the Lenders party thereto from
time to time and the Administrative Agent are party to that certain Fifth
Amended and Restated Credit and Guarantee Agreement, dated as of March 9, 2018
(“Credit Agreement”; capitalized terms used herein and not defined herein have
the meaning ascribed to such terms in the Credit Agreement).
B.    The Borrower has requested that the Lenders consent to the amendment of
the Credit Agreement to the extent and in the manner set forth in this
Amendment, and the Lenders executing this Amendment have agreed to do so subject
to the terms and conditions herein set forth.
C.    Credit Agricole Corporate and Investment Bank, SunTrust Robinson Humphrey,
Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, JPMorgan Chase Bank,
N.A., MUFG Union Bank, N.A., and TD Securities (USA) LLC are acting as joint
lead arrangers for this Amendment (the “Arrangers”).
AGREEMENTS
In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Subsidiary Guarantors, the Lenders and the Administrative Agent hereby agree as
follows:
ARTICLE I.
AMENDMENTS, FEES AND EFFECTIVENESS


SECTION 1.01.    Conversion of Existing Term Loans. Effective as of the Closing
Date, each Existing Term Loan of each Lender is hereby converted into a
Revolving Loan of such Lender.


SECTION 1.02.    Amendment to Commitments.
(a)Effective as of the Closing Date, Schedule 1.1A to the Credit Agreement (the
“Existing Schedule 1.1A”) is hereby amended and restated in its entirety in the
form of Schedule 1.1A (the “New Schedule 1.1A”) to the Sixth Amended and
Restated Credit Agreement (as defined below). Each Revolving Lender that is
listed on the Existing Schedule 1.1A but is not listed on the New Schedule 1.1A
is referred to herein as a “Departing Revolving Lender”. Each Revolving Lender
that is not listed on Existing Schedule 1.1A, but is listed on the New Schedule
1.1A is referred to herein as a “New Revolving Lender”. Each Revolving Lender
that is listed on both the New Schedule 1.1A and the Existing Schedule 1.1A is
referred to herein as a “Continuing Revolving Lender”, and the New Revolving
Lenders and the Continuing Revolving Lenders are collectively referred to as the
“Amendment Lenders”.


1

--------------------------------------------------------------------------------






(b)Each Departing Revolving Lender’s Revolving Loans shall be deemed assigned in
full in accordance with Section 1.04 hereof. Effective as of the Closing Date,
each Departing Revolving Lender is no longer a Lender.


(c)Each New Revolving Lender hereby becomes a party to the Amended and Restated
Credit Agreement and shall for all purposes of the Loan Documents be deemed to
be a “Lender” with the Commitment set forth next to such New Revolving Lender on
New Schedule 1.1A. Each New Revolving Lender acknowledges and agrees that (x) it
has received a copy of the Amended and Restated Credit Agreement and the other
Loan Documents and (y) it shall be bound by the terms of the Amended and
Restated Credit Agreement as fully and to the same extent as if it were an
original Lender and will perform all of the obligations which by the terms of
the Loan Documents are required to be performed by it as a Lender.


SECTION 1.03.    Amendment and Restatement of Credit Agreement. Effective as of
the Closing Date, the Credit Agreement (including Exhibit B-1 and Exhibit B-3,
but not any other the Exhibit thereto) is hereby amended and restated in the
form of Annex A hereto (the “Sixth Amended and Restated Credit Agreement”).


SECTION 1.04.    Rebalancing of Revolving Loans. On the Closing Date, (a) each
Revolving Lender (including each New Revolving Lender) shall be deemed to have
entered into a master assignment and acceptance agreement, in form and substance
substantially similar to Exhibit A to the Credit Agreement, pursuant to which
such Revolving Lender shall have assigned or accepted, as the case may be, a
portion of the outstanding Revolving Loans necessary to reflect proportionately
the Revolving Commitments under the Sixth Amended and Restated Credit Agreement,
and (2) in connection with each such assignment and acceptance, such Revolving
Lender shall pay to the Administrative Agent, for the account of the other
Revolving Lenders, such amount as shall be necessary to appropriately reflect
the assignment of Revolving Loans to it pursuant to this Section 1.04.


SECTION 1.05.    Consent Fee. In consideration of the Lenders’ agreement to
amend the Credit Agreement as set forth herein, the Borrower shall pay a
non-refundable consent fee (the “Consent Fee”), which Consent Fee shall be fully
earned, non-refundable and payable on the Closing Date to each Lender (including
each New Revolving Lender) that executes and delivers a signature page to this
Amendment on or prior to the Closing Date, equal to 0.20% of the amount of the
Revolving Commitment of such Lender as of the Closing Date. For the avoidance of
doubt, no Consent Fee shall be payable if the Closing Date does not occur.


SECTION 1.06.    Amendment Effectiveness. This Amendment shall become effective
as of the first date (the “Closing Date”) on which each of the following
conditions have been satisfied:


(a)    The Administrative Agent (or its counsel) shall have received from
(i) the Borrower, the Subsidiary Guarantors and Ventures Holdco (collectively,
the “GCI Parties”), (ii) all Amendment Lenders and Required Lenders, (iii) the


2

--------------------------------------------------------------------------------




Administrative Agent, either (x) counterparts of this Amendment signed on behalf
of such parties or (y) written evidence satisfactory to the Administrative Agent
(which may include facsimile or other electronic transmissions of signed
signature pages) that such parties have signed counterparts of this Amendment,
and (iv) the Borrower, if requested by an Amendment Lender that the Loans made
by such Lender be evidenced by a Note, an executed Note payable to such Lender.


(b)    Immediately before and after giving effect to, on, as of, and at the time
of, the Closing Date (i) the representations and warranties of each GCI Party
set forth in the Loan Documents shall be true and correct in all material
respects; provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects,
(ii) no Default shall or would exist, and (iii) the Administrative Agent shall
have received a certificate of the Borrower dated the Closing Date to such
effect, signed by a Responsible Officer of the Borrower.


(c)    The Administrative Agent shall have received a certificate of each of the
GCI Parties, dated the Closing Date, substantially in the form of Annex B hereto
with appropriate insertions, executed by any officer (including the Secretary or
any Assistant Secretary) of each such GCI Party.


(d)    The Parent shall have made an equity contribution to the Borrower, in
cash, in an amount not less than $50,000,000 (the “Contribution”).


(e)    The Administrative Agent shall have received a certificate of the Senior
Vice President/Finance of the Borrower, dated the Closing Date, in form and
substance satisfactory to the Administrative Agent, certifying as to the pro
forma compliance by the Borrower with the Financial Covenants under, and after
giving effect to, the Contribution and the Sixth Amended and Restated Credit
Agreement.


(f)    The Administrative Agent shall have received the Consent Fee on behalf of
each Amendment Lender.


(g)    The Administrative Agent shall have received the following executed legal
opinions: (i) the legal opinion of Sherman & Howard L.L.C., special counsel to
the Borrower, (ii) the legal opinion of Stoel Rives LLP, special Alaska counsel
to the Loan Parties, and (iii) the legal opinion of the Borrower by Mark
Moderow, special internal Alaska regulatory counsel to the GCI Parties, and
Christopher Nierman, special internal federal regulatory counsel to the GCI
Parties, in each case, dated the Closing Date, in each case covering such
matters as the Administrative Agent may reasonably request and otherwise
reasonably satisfactory to the Administrative Agent. Each GCI Party hereby
requests such counsel to deliver such opinions.


3

--------------------------------------------------------------------------------






(h)    The LC Exposure shall not exceed $25,000,000.


(i)    The Borrower shall have paid (i) all accrued and unpaid interest on the
Existing Term Loans, the Revolving Loans and the Swingline Loans, (ii) all
accrued and unpaid commitment fees and letter of credit participation fees under
Section 3.3 of the Credit Agreement, and (iii) all accrued and unpaid fronting
fees owed to the Issuing Bank in respect of Letters of Credit.


(j)    To the extent the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation (as defined in the Sixth Amended and
Restated Credit Agreement), it shall deliver a Beneficial Ownership
Certification (as defined in the Sixth Amended and Restated Credit Agreement),
such Beneficial Ownership Certification to be in form and substance acceptable
to the Administrative Agent.


(k)    The Administrative Agent shall have received, in immediately available
funds, payment or reimbursement of all fees, out-of-pocket costs and expenses,
compensation and other amounts then due and payable in connection with this
Amendment, including, in the case of the Administrative Agent and the Arrangers,
to the extent invoiced at least one Business Day prior to the Closing Date, the
reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent and counsel for the Arrangers.


(l)    Without duplication of any payments pursuant to Section 1.04 and Section
1.06(i) hereof, each Departing Revolving Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
LC Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it under the Credit Agreement (including any amounts due pursuant to
Section 3.6 of the Credit Agreement).


The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the amendments effected hereby shall not become effective if each
of the conditions set forth or referred to in this Section 1.06 shall not have
been satisfied at or prior to 5:00 p.m., New York City time, on December 31,
2018.
ARTICLE II.
Miscellaneous


SECTION 2.01.    Representations and Warranties. (a) To induce the other parties
hereto to enter into this Amendment, each GCI Party represents and warrants to
each of the Lenders (including the New Revolving Lenders) and the Administrative
Agent that, as of the Closing Date, this Amendment has been duly authorized,
executed and delivered by such GCI Party and constitutes, and the Sixth Amended
and Restated Credit Agreement, will constitute, its legal, valid and binding
obligation, enforceable against each of the GCI Parties party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws


4

--------------------------------------------------------------------------------




affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and implied covenants of good faith and fair dealing. As of the Closing Date,
the information included in the Beneficial Ownership Certification, if any, is
true and correct in all respects.
(b)    The representations and warranties of each GCI Party set forth in the
Loan Documents are, after giving effect to this Amendment, true and correct in
all material respects on and as of the Closing Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).


(c)    After giving effect to this Amendment and the transactions contemplated
hereby, no Default has occurred and is continuing on the Closing Date.


SECTION 2.02.    Effect of Amendment. (a) Except as expressly set forth herein,
this Amendment shall not, by implication or otherwise, limit, impair, constitute
a waiver of, or otherwise affect the rights and remedies of, the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements set forth in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. This Amendment shall
not constitute a novation of the Credit Agreement or any other Loan Document.
Nothing herein shall be deemed to establish a precedent for purposes of
interpreting the provisions of the Credit Agreement or entitle any GCI Party to
a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements set forth in the
Credit Agreement or any other Loan Document in similar or different
circumstances.


(b)    Each of the GCI Parties hereby (i) acknowledges its receipt of a copy of
this Amendment Agreement and its review of the terms and conditions thereof and
consents to the terms and conditions of the Amendment Agreement and the
transactions contemplated thereby, (ii) affirms and confirms its guarantees,
Liens, pledges, grants and other commitments under the Security Documents to
which it is a party, and (iii) agrees that (x) each Security Document to which
it is a party shall continue to be in full force and effect and (y) all
guarantees, Liens, pledges, grants and other commitments thereunder shall
continue to be in full force and effect to secure the Obligations (after giving
effect to the Amendment Amendment) and shall accrue to the benefit of the
Secured Parties (after giving effect to the Amendment Agreement).


(c)    On and after the Closing Date, each reference to the “Credit Agreement,”
“thereunder,” “thereof,” “therein” or words of like import in any other Loan
Document, shall be deemed a reference to the Sixth Amended and Restated Credit
Agreement. This Amendment shall constitute a Loan Document.


SECTION 2.03.    Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York. The provisions
of Sections 10.9 and 10.10 of the Sixth Amended and Restated Credit Agreement
shall apply to this Amendment to the same extent as if fully set forth herein.


5

--------------------------------------------------------------------------------






SECTION 2.04.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of any executed counterpart of a signature page of this Amendment by facsimile
transmission or other electronic imaging means shall be effective as delivery of
a manually executed counterpart hereof.


SECTION 2.05.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


[Signature pages follow]




































6

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their officers as of the date first above
written.
GCI, LLC




By: /s/ Peter J. Pounds
Name:    Peter J. Pounds
Title:    Senior Vice President/Finance




GCI HOLDINGS, LLC




By: /s/ Peter J. Pounds
Name:    Peter J. Pounds
Title:    Chief Financial Officer
    


GCI CABLE, INC.
GCI COMMUNICATION CORP.
GCI WIRELESS HOLDINGS, LLC




By: /s/ Peter J. Pounds
Name:    Peter J. Pounds
Title:    Chief Financial Officer    




POTTER VIEW DEVELOPMENT CO., INC.
CYCLE 30, INC.
GCI NADC LLC
GCI SADC LLC
DENALI MEDIA HOLDINGS, CORP.
BBN, INC.
SUPERVISION, INC.




By: /s/ Peter J. Pounds
Name:    Peter J. Pounds
Title:    Treasurer




[Signature Page to Amendment Agreement]






--------------------------------------------------------------------------------




GCI FIBER COMMUNICATION CO., INC.




By: /s/ Lynda Tarbath
Name:    Lynda Tarbath
Title:    Treasurer




INTEGRATED LOGIC LLC
BORTEK, LLC
KODIAK KENAI FIBER LINK, INC.
KODIAK-KENAI CABLE COMPANY, LLC




By: /s/ Lynda Tarbath
Name:    Lynda Tarbath
Title:    Chief Accounting Officer




THE ALASKA WIRELESS NETWORK, LLC




By: /s/ Lynda Tarbath
Name:    Lynda Tarbath
Title:    Chief Accounting Officer




ALASKA UNITED FIBER SYSTEM
PARTNERSHIP


By: GCI COMMUNICATION CORP., its general partner




By: /s/ Peter J. Pounds
     Name: Peter J. Pounds
     Title: Chief Financial Officer    


By: GCI HOLDINGS, LLC, its general partner




By: /s/ Peter J. Pounds
     Name: Peter J. Pounds
     Title: Chief Financial Officer    






[Signature Page to Amendment Agreement]






--------------------------------------------------------------------------------










VENTURES HOLDCO, LLC




By: /s/ Craig Troyer
Name:    Craig Troyer
Title:    Senior Vice President and Assistant
        Secretary










































































[Signature Page to Amendment Agreement]






--------------------------------------------------------------------------------










CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as Administrative
Agent, Collateral Agent and an Arranger




By:/s/ Gary Herzog
Name:     Gary Herzog
Title:     Managing Director


By:/s/ Kestrina Budina
Name:     Kestrina Budina
Title:     Managing Director
































































[Signature Page to Amendment Agreement]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their officers as of the date first above
written.




CREDIT ARGICOLE CORPORATE AND
INVESTMENT BANK,
as a Lender


BY    /s/ Gary Herzog
NAME: Gary Herzog    
TITLE: Managing Director    




BY    /s/ Kestrina Budina         
NAME: Kestrina Budina    
TITLE: Managing Director    
























































[Signature Page to Amendment Agreement]








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their officers as of the date first above
written.




BANK OF AMERICA, N.A.
as a Lender


BY    /s/ Eric Ridgway
NAME: Eric Ridgway    
TITLE: Director    




    






































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their officers as of the date first above
written.




Citizens Bank, N.A.
as a Lender


BY    /s/ Andrew J. Meara
NAME: Andrew J. Meara
TITLE: Senior Vice President




    










































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their officers as of the date first above
written.




CoBank, ACB,
as a Lender (type name of the legal entity)


BY    /s/ Jacqueline Bove
NAME: Jacqueline Bove    
TITLE: Managing Director    




    










































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their officers as of the date first above
written.




JPMORGAN CHASE BANK N.A.,
as a Lender


BY    /s/ Peter B. Thauer
NAME: Peter B. Thauer
TITLE: Managing Director    




    










































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their officers as of the date first above
written.




MUFG UNION BANK, N.A.
as a Lender


BY    /s/ Matthew Antioco
NAME: Matthew Antioco
TITLE: Director    




    








































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their officers as of the date first above
written.




SUNTRUST BANK
as a Lender


BY    /s/ Paige Scheper
NAME: Paige Scheper
TITLE: Vice President    




    










































































--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their officers as of the date first above
written.




THE TORONOTO-DOMINION BANK,
NEW YORK BRANK, as a Lender


BY    /s/ Maria Macchiaroli
NAME: MARIA MACCHIAROLI
TITLE: AUTHORIZED SIGNATORY




    








































































--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their officers as of the date first above
written.




WEBSTER BANK, NATIONAL ASSOCIATION,
as a Lender (type name of the legal entity)


BY    /s/ Daniel Ponzio
NAME: Daniel Ponzio
TITLE: Director    




    








































































--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their officers as of the date first above
written.




Wells Fargo Bank, N.A.,
as a Lender


BY    /s/ Chris Clifford
NAME: Chris Clifford
TITLE: Vice President    




    








































































--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their officers as of the date first above
written.




Northrim Bank
as a Lender (type name of the legal entity)


BY    /s/ Joe Schierhorn
NAME: Joe Schierhorn
TITLE: Chairman, President & CEO    




    








































































--------------------------------------------------------------------------------




ANNEX A TO AMENDMENT AGREEMENT


[see attached]




























































--------------------------------------------------------------------------------





ANNEX A TO AMENDMENT AGREEMENT
SIXTH AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT
dated as of December __, 2018*
among
GCI, LLC,
as Borrower,
the Subsidiary Guarantors party hereto,
the Lenders party hereto,
MUFG UNION BANK, N.A.,
and
SUNTRUST BANK,
as Co-Syndication Agents,
BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A.,
and
THE TORONTO-DOMINION BANK, NEW YORK BRANCH,
as Co-Documentation Agents,
and
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Administrative Agent
______________________
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MUFG UNION BANK, N.A.,
SUNTRUST ROBINSON HUMPHREY, INC.,
and
TD SECURITIES (USA) LLC,
as Joint Lead Arrangers and Joint Book Runners
_____________________________________________________________________________________
Prepared by:
Bryan Cave Leighton Paisner LLP
1290 Avenue of the Americas
New York, New York 10104






*
The parties intend this Sixth Amended and Restated Credit and Guarantee
Agreement to be dated as of the Closing Date (as defined below). Each party
hereto is hereby authorized and instructed to fill in such date in its copy(ies)
hereof.





--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
Article 1 DEFINITIONS                                            1
Section 1.1.        Defined Terms                                        1
Section 1.2.        Classification of Loans and Borrowings                     
40
Section 1.3.        Terms Generally                                 40
Section 1.4.        Accounting Terms; GAAP                              41
Section 1.5.        Divisions                                     41
Article 2 THE CREDITS                                         42
Section 2.1.        Commitments and Loans                             42
Section 2.2.        Loans and Borrowings                             43
Section 2.3.        Requests for Borrowings                             44
Section 2.4.        Funding of Borrowings                             45
Section 2.5.        Termination, Reduction and Increase of
Commitments             46
Section 2.6.        Repayment of Loans                                 48
Section 2.7.        Prepayment of Loans                                 48
Section 2.8.        Evidence of Debt                                 50
Section 2.9.        Letters of Credit                                 50
Section 2.10.    Swingline Loans                                 55
Section 2.11.    Payments Generally; Pro Rata Treatment; Sharing of
Setoffs         56
Section 2.12.    Defaulting Lenders                                 58
Section 2.13.    Incremental Term Facilities                             60
Section 2.14.    Refinancing Amendments.                             62
Section 2.15.    Extensions of Term Loans and Revolving Commitments.            
62
Section 2.16.    MIRE Events.                                     65
Article 3 INTEREST, FEES, YIELD PROTECTION, ETC.                         66
Section 3.1.        Interest                                         66
Section 3.2.        Interest Elections                                 67
Section 3.3.        Fees                                         68
Section 3.4.        Alternate Rate of Interest                             69
Section 3.5.        Increased Costs; Illegality                             70
Section 3.6.        Break Funding Payments                             71
Section 3.7.        Taxes                                         72
Section 3.8.        Mitigation Obligations                             75
Section 3.9.        Replacement of Lenders                             75
Section 3.10.    Substituted Interest Rate                             76
Article 4 REPRESENTATIONS AND WARRANTIES                         77
Section 4.1.        Organization; Powers                                 77
Section 4.2.        Authorization; Enforceability                             77
Section 4.3.        Governmental Approvals; No Conflicts                     77
Section 4.4.        Financial Condition                                 78
Section 4.5.        Properties                                     79
Section 4.6.        Litigation and Environmental Matters                     79


(i)




--------------------------------------------------------------------------------




Section 4.7.        Compliance with Laws and Agreements                     79
Section 4.8.        Franchises, FCC, State PUC and Certain Copyright
Matters             79
Section 4.9.        Investment Company Status                             81
Section 4.10.    Taxes                                         81
Section 4.11.    ERISA                                         81
Section 4.12.    Disclosure                                     81
Section 4.13.    Subsidiaries                                     82
Section 4.14.    Insurance                                     82
Section 4.15.    Labor Matters                                     82
Section 4.16.    Solvency                                     82
Section 4.17.    Federal Reserve Regulations                             83
Section 4.18.    Use of Proceeds                                 83
Section 4.19.    Anti-Corruption Laws and Sanctions; Anti-Terrorism
Laws             83
Article 5 CONDITIONS                                         84
Section 5.1.    Initial Conditions.                                     84
Section 5.2.    Conditions to Future Credit Events                            
84
Article 6 AFFIRMATIVE COVENANTS                                 84
Section 6.1.        Financial Statements and Other
Information                     85
Section 6.2.        Notices of Material Events                             86
Section 6.3.        Existence; Conduct of Business                         87
Section 6.4.        Payment and Performance of Obligations                    
87
Section 6.5.        Maintenance of Properties                             87
Section 6.6.        Books and Records; Inspection Rights                     88
Section 6.7.        Compliance with Laws                             88
Section 6.8.        Environmental Compliance                             88
Section 6.9.        Insurance                                     88
Section 6.10.    Casualty and Condemnation                             89
Section 6.11.    Additional Subsidiaries                             89
Section 6.12.    Information Regarding Collateral                         90
Section 6.13.    Further Assurances                                 90
Section 6.14.    Use of Proceeds                                 91
Section 6.15.    Maintenance of Ratings                             91
Article 7 NEGATIVE COVENANTS                                 91
Section 7.1.        Indebtedness                                     92
Section 7.2.        Liens                                         94
Section 7.3.        Fundamental Changes                                 95
Section 7.4.        Investments                                     96
Section 7.5.        Acquisitions                                     98
Section 7.6.        Sale and Lease-Back Transactions                         99
Section 7.7.        Dispositions                                     99
Section 7.8.        Restricted Payments                                 101
Section 7.9.        Prepayments                                     102
Section 7.10.    Transactions with Affiliates                              103
Section 7.11.    Restrictive Agreements                              103
Section 7.12.    Hedging Agreements                             104
Section 7.13.    Amendment of Material Documents                     104


(ii)




--------------------------------------------------------------------------------




Section 7.14.    Ownership of Subsidiaries                         104
Section 7.15.    Sanctions; Anti-Corruption Laws                     104
Section 7.16.    [Reserved]                                 105
Section 7.17.    Total Leverage Ratio                             105
Section 7.18.    Secured Leverage Ratio                              105
Section 7.19.    Limitation on Activities of Liberty Subsidiaries            
     105
Article 8 EVENTS OF DEFAULT                                      106
Article 9 THE ADMINISTRATIVE AGENT                                  109
Article 10 MISCELLANEOUS                                      112
Section 10.1.    Notices                                      112
Section 10.2.    Waivers; Amendments                              113
Section 10.3.    Expenses; Indemnity; Damage Waiver                      116
Section 10.4.    Successors and Assigns                              117
Section 10.5.    Survival                                      121
Section 10.6.    Counterparts; Integration; Effectiveness                     
121
Section 10.7.    Severability                                      122
Section 10.8.    Right of Setoff                                      122
Section 10.9.    Governing Law; Waiver of Jury Trial                         
122
Section 10.10.    Submission To Jurisdiction; Waivers                         
123
Section 10.11.    Headings                                      123
Section 10.12.    Interest Rate Limitation                              123
Section 10.13.    Patriot Act                                      124
Section 10.14.    Confidentiality                                  124
Section 10.15.    Amendment and Restatement                              125
Section 10.16.    No Fiduciary Duty                                  125
Section 10.17.    Savings Clause                                  126
Section 10.18.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. 126
Section 10.19.    Certain ERISA Matters.                              126
Section 10.20.    CoBank Equity and Security                              128
Article 11 GUARANTEE                                         129
Section 11.1.    Guarantee; Fraudulent Transfer, Etc.; Contribution            
     129
Section 11.2.    Obligations Not Waived                              131
Section 11.3.    Security                                      131
Section 11.4.    No Discharge or Diminishment of Guarantee                  131
Section 11.5.    Defenses of Borrower Waived                          132
Section 11.6.    Agreement to Pay; Subordination                          132
Section 11.7.    Information                                      133
Section 11.8.    Termination                                      133
Section 11.9.    Additional Guarantors                                  133
Section 11.10.    Keepwell                                      133








(iii)




--------------------------------------------------------------------------------






EXHIBITS:
Exhibit A        Form of Assignment and Acceptance
Exhibit B-1        Form of Revolving Loan Note
Exhibit B-2        [Reserved]
Exhibit B-3        Form of Swingline Note
Exhibit B-4        Form of Term B Loan Note
Exhibit C        Form of Borrowing Request
Exhibit D        Form of Interest Election Request
Exhibit E-1        [Reserved]
Exhibit E-2        [Reserved]
Exhibit E-3        [Reserved]
Exhibit F        Form of Closing Certificate
Exhibit G        Form of Compliance Certificate
Exhibit H        [Reserved]
Exhibit I        Form of Guarantee Supplement
Exhibit J        Form of Revolving Increase Supplement


SCHEDULES:
Schedule 1.1A        Commitments
Schedule 4.6        Disclosed Matters
Schedule 4.8        List of Matters Affecting Authorizations
Schedule 4.13        List of Subsidiaries
Schedule 4.14        List of Insurance
Schedule 7.1        List of Existing Indebtedness
Schedule 7.2        List of Existing Liens
Schedule 7.4        List of Existing Investments
Schedule 7.10        List of Agreements with Affiliates
Schedule 7.11        List of Existing Restrictions




























(iv)




--------------------------------------------------------------------------------








SIXTH AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT, dated as of December
__, 2018*, among GCI, LLC, the SUBSIDIARY GUARANTORS party hereto, the LENDERS
party hereto, MUFG UNION BANK, N.A., and SUNTRUST BANK, as Co-Syndication
Agents, BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A., and THE
TORONTO-DOMINION BANK, NEW YORK BRANCH, as Co-Documentation Agents, and CREDIT
AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent.


RECITALS
This Sixth Amended and Restated Credit and Guarantee Agreement amends, restates,
replaces and supersedes, in its entirety, without a breach in continuity and
without constituting a novation, the Fifth Amended and Restated Credit and
Guarantee Agreement, dated as of March 9, 2018 (the “Existing Credit
Agreement”), among the Borrower, the subsidiary guarantors party thereto, the
lenders party thereto, the other parties thereto and Credit Agricole CIB (as
defined below), as the administrative agent.
For convenience, references to certain matters related to the period prior
hereto have been deleted.
Accordingly, the parties hereto agree as follows:




ARTICLE 1


DEFINITIONS
Section 1.1.    Defined Terms


As used in this Agreement, the following terms have the meanings specified
below:


“2021 Senior Notes” means the 6 ¾% Senior Notes due 2021 of the Borrower.
“2025 Senior Notes” means the 6.875% Senior Notes due 2025 of the Borrower.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition” has the meaning set forth in Section 7.5.
“ACS Wireless” means ACS Wireless, Inc., an Alaska corporation.


* The parties intend this Sixth Amended and Restated Credit and Guarantee
Agreement to be dated as of the Closing Date (as defined below). Each party
hereto is hereby authorized and instructed to fill in such date in its copy(ies)
hereof.


-1

--------------------------------------------------------------------------------







“Additional Refinancing Lender” shall mean, at any time, any bank, financial
institution or other institutional lender or investor that agrees to provide any
portion of Credit Agreement Refinancing Debt pursuant to a Refinancing Amendment
in accordance with Section 2.14; provided


that each Additional Refinancing Lender shall be subject to the approval of (i)
the Administrative Agent, such approval not to be unreasonably withheld or
delayed, to the extent that each such Additional Refinancing Lender is not then
an existing Lender, an Affiliate of a then existing Lender or an Approved Fund,
and (ii) the Borrower.
“Adjusted Operating Cash Flow” means, with respect to any Person, (a) Operating
Cash Flow of such Person adjusted, on a consistent basis, to give effect to each
acquisition, disposition and merger that occurred during the relevant period as
if each had occurred on the first day of such period, plus (b) [Reserved], plus
(c) costs and expenses of the Borrower and the Subsidiaries incurred during the
relevant period in connection with, and cost savings and synergies to be
realized within 12 months of the consummation of, Acquisitions consummated
pursuant to Section 7.5(e), provided that the Borrower shall have delivered to
the Administrative Agent a certificate of a Responsible Officer setting forth
such Responsible Officer’s good faith estimate, in reasonable detail, of such
reasonably anticipated costs, expenses, cost savings and synergies, plus (d) the
aggregate amount of fees, expenses and premiums incurred or paid in connection
with any refinancing permitted by this Agreement of any Indebtedness, including
Indebtedness under this Agreement, plus (e) any severance payments paid by a
Loan Party to any employee thereof during the period commencing on March 9, 2018
and ending 18 months thereafter, provided that in no event shall the amounts
under clauses (c) and (e) of this defined term for the relevant period exceed,
in the aggregate, 10% of Adjusted Operating Cash Flow for such period
immediately prior to giving effect to any adjustments pursuant to such clauses.
“Administrative Agent” means Credit Agricole CIB, in its capacity as
administrative agent for the Lenders hereunder, or any successor thereto
appointed pursuant to Article 9.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Sale” has the meaning set forth in Section 2.7(d).
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Affiliated Persons” mean, with respect to any specified Person, (a) such
specified Person’s parents, spouse, siblings, descendants, step children, step
grandchildren, nieces and nephews and their respective spouses, (b) the estate,
legatees and devisees of such specified Person and each of the Persons referred
to in clause (a) of this defined term, and (c) any company, partnership, trust
or


-2

--------------------------------------------------------------------------------





other entity or investment vehicle Controlled by any of the Persons referred to
in clause (a) or (b) of this defined term or the holdings of which are for the
primary benefit of any of such Persons.


“Agents” means, collectively, the Administrative Agent, the Co-Syndication
Agents and the Co-Documentation Agents.
“Aggregate Increased Revolving Amount” has the meaning set forth in
Section 2.5(d)(B).
“Agreement” means this Sixth Amended and Restated Credit and Guarantee
Agreement, as amended, restated, supplemented or otherwise modified from time to
time.
“Alaska Plan” means the Universal Service Fund plan for Alaska as described in
the FCC’s Report and Order and Further Notice of Proposed Rulemaking, as adopted
on August 23, 2016 (Doc. No. FCC-16-115).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (iii) the One Month LIBO Rate plus
1%. Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the One Month LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the One Month LIBO Rate, respectively.
“Amendment Agreement” means the Amendment Agreement, dated as of December __,
2018, among the Borrower, the Subsidiary Guarantors, Ventures Holdco, the
Lenders party thereto and the Administrative Agent.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower, its Subsidiaries or the Liberty
Subsidiaries from time to time concerning or relating to bribery or corruption.
“Applicable Margin” means:
(a)    (i) with respect to each ABR Borrowing and each Swingline Loan, the per
annum rate equal to the percentage set forth below under the heading “ABR
Margin” during the applicable periods set forth below, and (ii) with respect to
each Eurodollar Borrowing and the fees payable under Section 3.3(b)(i), the per
annum rate equal to the percentage set forth below under the heading “Eurodollar
and LC Fee Margin” during the applicable periods set forth below, provided that
until the delivery pursuant to Section 6.1(c) of the Compliance Certificate for
the first full fiscal quarter after the Closing Date, the Total Leverage Ratio
shall (solely for purposes of determining the Applicable Margin) be deemed to be
at Level III (as set forth below):




-3

--------------------------------------------------------------------------------





Level
When the Total Leverage Ratio is:
ABR Margin
Eurodollar and LC Fee Margin
Less Than
Greater Than or Equal to
I
 
6.00:1.0
1.75%
2.75%
II
6.00:1.0
5.50:1.0
1.50%
2.50%
III
5.50:1.0
5.00:1.0
1.25%
2.25%
IV
5.00:1.0
4.50:1.0
1.00%
2.00%
V
4.50:1.0
4.00:1.0
0.75%
1.75%
VI
4.00:1.0
 
0.50%
1.50%



(b)    With respect to Borrowings consisting of Term B Loans (1) in the case of
Eurodollar Borrowings, 2.25% per annum, and (2) in the case of ABR Borrowings,
1.25% per annum.
Changes in the Applicable Margin resulting from a change in the Total Leverage
Ratio shall be based upon the Compliance Certificate most recently delivered
under Section 6.1(c) and shall become effective on the date such Compliance
Certificate is received by the Administrative Agent. Notwithstanding anything to
the contrary in this definition, if the Borrower shall fail to deliver to the
Administrative Agent a Compliance Certificate on or prior to any date required
hereby, then solely for purposes of determining the “Applicable Margin”, the
Total Leverage Ratio shall be deemed to be greater than or equal to 6.0:1.0 from
and including such date to the date of receipt by the Administrative Agent of
such certificate. In the event that any financial statement or certification
delivered pursuant to Section 6.1 is shown to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, the Borrower shall immediately (a)
deliver to the Administrative Agent a corrected compliance certificate for such
Applicable Period, (b) determine the Applicable Margin for such Applicable
Period based upon the corrected compliance certificate, and (c) immediately pay
to the Administrative Agent for the benefit of the Lenders the accrued
additional interest and other fees owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
distributed by the Administrative Agent to the Lenders entitled thereto.
“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.
“Approved Debt” means Indebtedness incurred by the Borrower or any Subsidiary
(a) having a final stated maturity date that is earlier than the Permitted Debt
Maturity Date, and (b) in an aggregate principal amount at any one time
outstanding not in excess of $10,000,000.
“Approved Fund” means any Person (other than a natural person) that is primarily
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender


-4

--------------------------------------------------------------------------------





or (c)(i) an entity or an Affiliate of an entity that administers or manages a
Lender or (ii) an entity or an Affiliate of an entity that is the investment
advisor to a Lender.
“Arrangers” means Credit Agricole Corporate and Investment Bank, JPMorgan Chase
Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, MUFG Union Bank,
N.A., SunTrust Robinson Humphrey, Inc., and TD Securities (USA) LLC, in their
capacities as Joint Lead Arrangers of the credit facility evidenced by this
Agreement.
“Asset Sale” has the meaning set forth in Section 7.19(c).




“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4(b)(iii)), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent and the Borrower.
“Authorization” means, collectively, (a) any FCC License, (b) any Franchise, or
(c) any other franchise, franchise application, ordinance, agreement, permit,
license, order, certificate, registration, qualification, variance, license,
approval, permit or other form of permission, consent or authority issued by the
FCC, any State PUC, or any other Governmental Authority regulating the ownership
or operation of the Communications Business.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Beneficial Ownership” or “Beneficially Owned” means, with respect to any
securities, having beneficial ownership of such securities as determined
pursuant to Rule 13d-3 under the Securities Exchange Act of 1934.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.


-5

--------------------------------------------------------------------------------





“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means GCI, LLC, a Delaware limited liability company.
“Borrowing” means Loans of the same Type and Class, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
“Borrowing Request” means a Borrowing Request, substantially in the form of
Exhibit C.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Equivalents” means:
(a)    securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof (provided that
the full faith and credit of the United States is pledged in support thereof),
maturing not more than one year from the date of acquisition;
(b)    certificates of deposit, dollar time deposits and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case, with any Credit Party making such deposits available in
the ordinary course of business, First National Bank of Alaska, Northrim Bank or
any domestic commercial bank having capital and surplus in excess of
$500,000,000 and a rating at the time of acquisition thereof of “P-2” or better
from Moody’s or “A-2” or better from S&P;
(c)    repurchase obligations for underlying securities of the types described
in clauses (a) and (b) above entered into with any financial institution meeting
the qualifications specified in clause (b) above;
(d)    commercial paper issued by a corporation (other than an Affiliate of the
Borrower) rated at least “P-1” or higher from Moody’s or “A-1” or higher from
S&P, and in each case maturing within one year after the date of acquisition;
(e)    securities issued and fully guaranteed by any state, commonwealth or
territory of the United States, or by any political subdivision or taxing
authority thereof, rated at least “A2” by Moody’s or at least “A” by S&P and in
each case having maturities of not more than one year from the date of
acquisition; and


-6

--------------------------------------------------------------------------------





(f)    money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (e) of this definition
or cash.
“Change in Control” means any Change in Control Transaction that is not a
Permitted Change in Control Transaction.
“Change in Control Transaction” means the acquisition of Beneficial Ownership by
any Person or group (such person or group, the “Transferee”) (excluding any
Permitted Holder or group
Controlled by any Permitted Holder) of more than 30% of the aggregate voting
power of all outstanding classes or series of either Parent’s or Borrower’s
voting stock and such aggregate voting power exceeds the aggregate voting power
of all outstanding classes or series of Parent’s or Borrower’s, as applicable,
voting stock Beneficially Owned by the Permitted Holders collectively. For
purposes of the definition of “Change in Control Transaction”, “Person” and
“group” have the meanings given to them for purposes of Section 13(d) and 14(d)
of the Exchange Act or any successor provisions, and the term “group” includes
any group acting for the purpose of acquiring, holding or disposing of
securities within the meaning of Rule 13d-5(b)(1) under the Exchange Act, or any
successor provision.
“Change in Law” means (i) the adoption of any law, rule or regulation by any
Governmental Authority after the Closing Date, (ii) any change in any law, rule
or regulation or in the interpretation or application thereof by any
Governmental Authority after the Closing Date or (iii) compliance by any Credit
Party (or, for purposes of Section 3.5(b), by any lending office of such Credit
Party or by such Credit Party’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date; provided that
notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued.
“Charter Exchangeable Debentures” means GCI’s 1.75% Exchangeable Senior
Debentures due 2046 issued by GCI on June 18, 2018.
“Class” means (i) when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
under the Existing Revolving Facility, Term B Loans, a tranche of Incremental
Term Loans, a Refinancing Series of Refinancing Revolving Loans, a Refinancing
Series of Refinancing Term Loans, Extended Term Loans from the same Extension,
Extended Revolving Loans from the same Extension, or Swingline Loans and (ii)
when used in reference to any Lender, refers to such Lender in its capacity as a
holder of Revolving Loans under the Existing Revolving Facility, Term B Loans,
Incremental Term Loans of a particular tranche, Refinancing Revolving Loans of a
particular Refinancing Series, Refinancing Term Loans of a particular
Refinancing Series, Extended Term Loans from a particular Extension or Revolving
Term Loans from a particular Extension, as applicable.
“Closing Date” has the meaning assigned thereto in the Amendment Agreement.


-7

--------------------------------------------------------------------------------





“Co-Documentation Agents” means Bank of America, N.A., JPMorgan Chase Bank,
N.A., and The Toronto-Dominion Bank, New York Branch, each in its capacity as a
co-documentation agent hereunder.
“Co-Syndication Agents” means MUFG Union Bank, N.A., and SunTrust Bank, each in
its capacity as a co-syndication agent hereunder.
“CoBank” means CoBank, ACB.
“CoBank Equities” means, as of any date, any and all Equity Interests issued by
CoBank and held by one or more of the Loan Parties.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means any property of any Loan Party and the Equity Interests of
GCI Holdings pledged by Ventures Holdco pursuant to the Ventures Holdco Pledge
Agreement which, pursuant to any Security Document, secures any or all of the
Obligations.
“Commitment Fee Rate” means at all times from and after the Closing Date, the
per annum rate equal to the percentage set forth below under the heading
“Commitment Fee Rate” during the applicable periods set forth below, provided
that until the delivery pursuant to Section 6.1(c) of the Compliance Certificate
for the first full fiscal quarter after the Closing Date, the Commitment Fee
Rate shall be 0.375%:

 
When the Total Leverage Ratio is:
Commitment Fee Rate
  
 
5.50:1.0
0.500%
 
5.50:1.0
 
0.375%

Changes in the Commitment Fee Rate resulting from a change in the Total Leverage
Ratio shall be based upon the Compliance Certificate most recently delivered
under Section 6.1(c) and shall become effective on the date such Compliance
Certificate is received by the Administrative Agent. Notwithstanding anything to
the contrary in this definition, if the Borrower shall fail to deliver to the
Administrative Agent a Compliance Certificate on or prior to any date required
by Section 6.1(c), then solely for purposes of determining the “Commitment Fee
Rate”, the Total Leverage Ratio shall be deemed to be equal to or greater than
5.5:1.0 from and including such date to the date of receipt by the
Administrative Agent of such certificate.
“Commitments” means, collectively, the Revolving Commitments, the Term B Loan
Commitments and, if existing, the Incremental Term Commitments, the Refinancing
Revolving Commitments, the Refinancing Term Commitments, the Extended Revolving
Commitments and commitments with respect to Extended Term Loans.
“Communications Act” means the Federal Communications Act of 1934, and the rules
and regulations issued thereunder.


-8

--------------------------------------------------------------------------------





“Communications Business” means the cable (including without limitation cable
television), local access, wireline and wireless (whether fixed or mobile)
communications systems and other businesses (including long distance, data and
internet services) of the Borrower and the Subsidiaries generally.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
and the rules and regulations issued thereunder.
“Compliance Certificate” means a certificate, substantially in the form of
Exhibit G.
“Compliance Certificate Delivery Date” means the date on which a Compliance
Certificate is delivered to the Administrative Agent in accordance with
Section 6.1(c).
“Compliance Certificate Reference Date” means, with respect to each Compliance
Certificate delivered to the Administrative Agent in accordance with
Section 6.1(c), the end date of the fiscal period for the financial statements
to which such Compliance Certificate relates.
“Consolidated Net Asset Test” means (a) the Fair Market Value of the
consolidated assets of the Liberty Subsidiaries (other than any Subsidiaries)
minus (b) the consolidated Indebtedness of the Liberty Subsidiaries (other than
any Subsidiaries) (the result of (a) minus (b), the “Consolidated Net Assets”)
equals at least $3.0 billion.
“Contributed Ventures Assets” means any property or assets owned by one or more
of the Liberty Subsidiaries and all income, proceeds, distributions or
collections received from, or cash proceeds from borrowings of Liberty
Subsidiaries secured by, such property or assets.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Copyright Act” means The Copyright Act of 1976.
“Credit Agreement Refinancing Debt” means Indebtedness issued, incurred or
otherwise obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace, repurchase, retire
or refinance, in whole or part, Revolving Loans, Term B Loans, Incremental Term
Loans, Extended Term Loans or any then existing Credit Agreement Refinancing
Debt (“Refinanced Debt”); provided that (i) such Indebtedness has a maturity no
earlier than, and a Weighted Average Life to Maturity equal to or greater than,
the Refinanced Debt, (ii) such Indebtedness shall not have a greater principal
amount than the principal amount of the related Refinanced Debt plus accrued
interest, fees, premiums (if any) and penalties thereon and reasonable fees and
expenses associated with the refinancing, (iii) such Indebtedness shall not be
secured by any assets that do not constitute Collateral, (iv) such Indebtedness
is not at any time guaranteed by any Subsidiaries other than Subsidiary
Guarantors, (v) such Indebtedness shall rank pari passu or junior in right of
payment and of security (if any) with the other Loans, (vi) such Refinanced Debt
shall be repaid, repurchased, retired, defeased or satisfied and discharged, and
all accrued interest, fees, premiums (if


-9

--------------------------------------------------------------------------------





any) and penalties in connection therewith shall be paid, on the date such
Credit Agreement Refinancing Debt is issued, incurred or obtained, (vii) such
Indebtedness shall have such pricing (including interest rate margins, rate
floors, fees, premiums and funding discounts) and optional prepayment terms as
may be agreed by the Borrower and the Additional Refinancing Lenders thereof,
and (viii) the terms and conditions of such Indebtedness (except as otherwise
provided in clause (vii) above and with respect to pricing (including interest
rate margin, rate floors, fees, premiums and funding discounts) and optional
prepayment or redemption terms) are substantially identical to, or are not
materially more favorable, taken as a whole, to the lenders or holders providing
such Indebtedness (in the good faith determination of the Borrower and the
Administrative Agent) than those applicable to the Refinanced Debt being
refinanced (except for covenants or other provisions applicable only to periods
after the Latest Maturity Date at the time of incurrence of such Indebtedness).
“Credit Agricole CIB” means Credit Agricole Corporate and Investment Bank and
its successors.
“Credit Parties” means the Administrative Agent, the Issuing Bank, the Swingline
Lender and the Lenders.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default under Article 8.
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent (and the Administrative Agent shall promptly notify the
parties hereto after making such determination), that has (a) failed to fund any
portion of its Loans or participations in Letters of Credit or Swingline Loans
within three Business Days of the date required to be funded by it hereunder,
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) notified any Loan Party or any Credit Party in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement, unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied, (c) failed, three Business
Days after written request by the Administrative Agent or the Borrower (at any
time the Administrative Agent or the Borrower) shall have reasonably determined
that such Lender may fail to comply with the terms of this Agreement relating to
its obligations to fund prospective Loans or participations in then outstanding
Letters of Credit or Swingline Loans), to confirm it will comply with the terms
of this Agreement relating to such obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), (d) otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
(e) become, or has any direct or indirect parent company that has become, the
subject of a Bail-in Action, or (f)(i) become or is insolvent or has a direct or
indirect parent


-10

--------------------------------------------------------------------------------





company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, interim receiver,
receiver and manager, administrator, liquidator, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a direct or indirect parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver, interim
receiver, receiver and manager, administrator, liquidator, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment. For the avoidance of doubt, the mere acquisition or maintenance by
a Governmental Authority of a Lender in and of itself will not cause a Lender to
be a “Defaulting Lender” as long as it does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets, or permits
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.


“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.6.
“Disqualified Equity” means any Equity Interest of any Person that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, or requires or mandates payments or distributions, on or
prior to the date that is one year after the Term B Maturity Date; provided,
however, that an Equity Interest that would constitute Disqualified Equity
solely because the holders thereof have the right to require such Person to
repurchase or redeem such Equity Interests upon the occurrence of one or more
certain events shall not constitute Disqualified Equity if the terms of such
Equity Interest provide that such Person may not repurchase or redeem any such
Equity Interest unless such repurchase or redemption complies with Section 7.8.
The term “Disqualified Equity” shall also include any option, warrant or other
right that is convertible into Disqualified Equity or that is redeemable at the
option of the holder, or required to be redeemed, prior to the date that is one
year after the Term B Maturity Date.
“Division” means a division or plan of division of the assets or other property
and/or liabilities or other obligations of any Person into one or more other
Persons under Delaware law (or any comparable event under a different
jurisdiction’s laws).
“dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


-11

--------------------------------------------------------------------------------





“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Yield” means, as of any date of determination (a) with respect to the
Term B Loans, the sum of (i) the LIBO Rate on such date for a deposit in Dollars
with a maturity of one month, (ii) the Applicable Margin for Term B Eurodollar
Borrowings, and (iii) the amount of original issue discount and upfront fees
thereon (converted to yield assuming the lesser of (x) a four year average life
and (y) the remaining life to maturity, and without any present value discount),
but excluding the effect of any arrangement, structuring, underwriting and
syndication fees and other fees payable in connection therewith that are not
shared with and generally paid to Term B Lenders, and (b) with respect to any
other Indebtedness, the sum of (i)(A) the fixed rate of interest therefor, or
(B) if the rate of interest applicable thereto is not a fixed rate, the sum of
(I) the higher of (x) any eurodollar base rate (or, if no eurodollar base rate,
any other base rate then applicable) for the calculation of interest thereon,
and (y) any floor on such base rate, and (II) any margin for the calculation of
interest thereon based on the applicable base rate, and (ii) the amount of
original issue discount and upfront fees thereon (converted to yield assuming
the lesser of (x) a four year average life and (y) the remaining life to
maturity, and without any present value discount), but excluding the effect of
any arrangement, structuring, underwriting and syndication fees and other fees
payable in connection therewith that are not shared with and generally paid to
the lenders with respect to such Indebtedness.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority having the force or
effect of law or regulation, relating in any way to the environment,
preservation or reclamation of natural resources, or the management, release or
threatened release of any Hazardous Material.
“Environmental Liability” means, as to any Person, any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of such Person directly or
indirectly resulting from or based upon (i) violation of any Environmental Law,
(ii) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (iii) exposure to any Hazardous Materials,
(iv) the release or threatened release of any Hazardous Materials into the
environment or (v) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interest” means (a) a share of corporate stock, a partnership interest,
a membership interest in a limited liability company, any interest that confers
on a Person the right to receive a share of the profits and losses of the
issuing Person and any other interest (other than to the extent constituting a
debt) that confers on a Person the right to receive a share of the distribution
of assets upon the liquidation of the issuing Person and (b) all warrants,
options or other rights to acquire any Equity Interest set forth in clause (a)
of this defined term (but excluding any debt security that is convertible into,
or exchangeable for, any such Equity Interest).
“ERISA” means the Employee Retirement Income Security Act of 1974.


-12

--------------------------------------------------------------------------------





“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (i) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the distress termination of
any Plan; (v) the receipt by the Borrower or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan under Section 4042
of ERISA; (vi) the incurrence by the Borrower or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article 8.
“Excluded Collateral” means interests of the Borrower and the Subsidiary
Guarantors in (a) the following interests in Real Property (except to the extent
that a lien thereon may be perfected by the filing of a uniform commercial code
financing statement): (i) interests in Real Property owned or held by the
Borrower or any Subsidiary Guarantor on the Closing Date, (ii) fee interests in
Real Property acquired after the Closing Date not in excess of $20,000,0000 in
respect of any individual parcel (or contiguous parcels) of Real Property, or
$40,000,000 in the aggregate, and (iii) leasehold interests in Real Property,
(b) patents, trademarks and copyrights (other than any patents, trademarks and
copyrights constituting Collateral immediately prior to the Closing Date) not in
excess of $10,000,000 in the aggregate, (c) joint ventures (other than any joint
ventures constituting Collateral immediately prior to the Closing Date) not in
excess of $10,000,000 individually or $20,000,000 in the aggregate, (d) any
Liberty Subsidiary and (e) personal property acquired after the Closing Date not
included in the definition of “Collateral” as defined in the Security Agreement.
“Excluded Subsidiary” means United Utilities, Inc., an Alaska corporation,
Unicom, Inc., an Alaska corporation, United-KUC, Inc., an Alaska corporation,
GCI Community Development, LLC, an Alaska limited liability company, United2,
LLC, an Alaska limited liability company, Denali


-13

--------------------------------------------------------------------------------





Media Juneau, Corp., an Alaska corporation, Denali Media Southeast, Corp., an
Alaska corporation, Denali Media Anchorage, Corp., an Alaska corporation, each
Securitization Entity, any future Subsidiary designated as an “Excluded
Subsidiary” by the Borrower in a written notice delivered to the Administrative
Agent in accordance with Section 6.11, and each existing and future subsidiary
of each of the foregoing.
“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application of or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means, with respect to any Credit Party or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
under any Loan Document, (i) net income or net profits, net worth, capital and
franchise Taxes imposed in lieu of net income Taxes imposed (A) by the United
States of America or by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient (or, in the case of a pass through
entity, any of its beneficial owners) is organized or in which its principal
office is located or, in the case of any Credit Party, in which its applicable
lending office is located or (B) as a result of a present or former connection
between such recipient or such beneficial owner thereof and the jurisdiction of
the Governmental Authority imposing such Tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from such recipient having executed, delivered or performed its
obligations or received a payment under, or enforced, any Loan Document), (ii)
any branch profits Taxes imposed by the United States of America or any similar
Tax imposed by any other jurisdiction in which such Loan Party is organized or
in which its principal office is located or, in the case of any Credit Party, in
which its applicable lending office is located, (iii) in the case of a Foreign
Lender, United States federal withholding Taxes, including backup withholding
Taxes, imposed on amounts payable to such Foreign Lender unless such Taxes are
imposed as a result of a change in the applicable statute, regulation or treaty
occurring after such Lender becomes a party hereto (or designates a new lending
office), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from such Loan Party with respect to
such Taxes pursuant to Section 3.7, (iv) Taxes resulting from a Lender’s (or, in
the case of a pass-through entity, any of its beneficial owners’) failure to
comply with Section 3.7(e) or (f), and (v) any United States federal withholding
taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning set forth in the Recitals.
“Existing Facility Loan” means a Revolving Loan under the Existing Revolving
Facility.


-14

--------------------------------------------------------------------------------





“Existing Facility Maturity Date” means the earliest to occur of (a) the fifth
anniversary of the date of this Agreement, (b) if the 2021 Senior Notes are not
refinanced or repaid in full prior to the date that is 180 days prior to the
stated maturity date of the 2021 Senior Notes, such date, and (c) if the Term B
Loans are not refinanced or repaid in full prior to August 6, 2021, such date.
“Existing Letter of Credit” means each letter of credit outstanding on the
Closing Date under the Existing Credit Agreement.
“Existing Revolving Facility” means the Revolving Commitments other than
Extended Revolving Commitments and Refinancing Revolving Commitments and the
Revolving Loans other than Extended Revolving Loans and Refinancing Revolving
Loans.
“Extended Revolving Commitment” has the meaning given to such term in
Section 2.15(a).
“Extended Revolving Loans” means Loans made to the Borrower pursuant to Extended
Revolving Commitments.
“Extended Term Loans” has the meaning given to such term in Section 2.15(a).
“Extending Revolving Lender” has the meaning given to such term in
Section 2.15(a).
“Extending Term Lender” has the meaning given to such term in Section 2.15(a).
“Extension” has the meaning given to such term in Section 2.15(a).
“Extension Amendment” means an amendment to this Agreement in connection with an
Extension as described in Section 2.15(c).
“Extension Offer” has the meaning given to such term in Section 2.15(a).
“Facilities” means, collectively, the following facilities: (a) the Term B
Commitments and the Term B Loans, (b) Incremental Term Commitments and
Incremental Term Loans of the same Class, (c) the Existing Revolving Facility,
and (d) any other Class of Loans and any related Commitments.
“Facility Amendment” means an Incremental Term Facility Amendment, a Revolving
Increase Supplement, a Refinancing Amendment or an Extension Amendment.
“Fair Market Value” means, with respect to any property or assets, the price
which could be negotiated in an arm’s-length free market transaction, for cash,
between a willing seller and a willing buyer, neither of whom is under undue
pressure or compulsion to complete the transaction.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), and
any current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code,


-15

--------------------------------------------------------------------------------





any intergovernmental agreement entered into to implement such Sections of the
Internal Revenue Code, and any laws rules and practices adopted by a non-US
jurisdiction to effect any such intergovernmental agreement.
“FCC” means the Federal Communications Commission, or any Governmental Authority
succeeding to the functions thereof.
“FCC License” means any governmental approval or authorization issued by the FCC
pursuant to the Communications Act or otherwise that authorizes a Person to
transmit or receive radio waves, microwaves or other signals (whether
terrestrial or otherwise).
“Federal Funds Effective Rate” means, for any day, the higher of (a) 0.00% and
(b) a rate per annum equal to the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Effective Rate for such
day shall be such rate on such transactions on the next preceding Business Day
as so published on the next succeeding Business Day, and (ii) if such rate is
not so published for any day, the Federal Funds Effective Rate for such day
shall be the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by it.
“Financial Covenant Credit Exposure” means, with respect to any Lender at any
time, the sum of such Lender’s Revolving Credit Exposure and Term Loans for all
Financial Covenant Facilities.
“Financial Covenant Facility” means any Loan or Commitment under any Facility
other than a Non-Financial Covenant Facility.
“Financial Covenant Lender” means a Lender with a Commitment, or that holds a
Loan, under a Financial Covenant Facility.
“Financial Covenants” means the covenants set forth in Sections 7.17 and 7.18.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, controller, senior vice
president-finance or vice president-finance of such Person.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National
Flood Insurance Reform Act of 1994, (iv) the Flood Insurance Reform Act of 2004
and (v) the Biggert-Waters Flood Insurance Reform Act of 2012.
“Forecasts” has the meaning assigned to such term in Section 4.4(b).
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the applicable Loan Party is located. For
purposes of this definition, the United


-16

--------------------------------------------------------------------------------





States of America, each State thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction.
“Fourth Restatement Closing Date” means February 2, 2015.
“Franchises” means all franchises and franchise applications required in
connection with the Communications Business, other than FCC Licenses.
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.
“GCI” means GCI Liberty, Inc. (f/k/a General Communication, Inc.), an Alaska
corporation.
“GCI Holdings” means GCI Holdings, LLC, a Delaware limited liability company.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof; (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made and (b) the maximum amount for which
such guarantor may be liable pursuant to the terms of the instrument embodying
such Guarantee in accordance with GAAP. The term “guarantee” or “guaranteed” as
a verb has a correlative meaning thereto.
“Guarantee Supplement” means a Guarantee Supplement in the form of Exhibit I.
“Guarantors” means the Subsidiary Guarantors and any other Person that executes
this Agreement (other than the Borrower) and delivers the applicable Security
Documents.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates,


-17

--------------------------------------------------------------------------------





asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price swap, cap, collar, hedging
or other like arrangement.
“Incremental Amount” means, as of the date of any increase of the Revolving
Commitments pursuant to Section 2.5(d) or the making of any Incremental Term
Loan, the greater of (x) $250,000,000 and (y) an amount which, after giving
effect to such increase of the Revolving Commitments or making of such
Incremental Term Loan would not cause the Secured Leverage Ratio to be more than
3.75:1.00 as of the last day of the most recently ended period of four fiscal
quarters of the Borrower for which financial statements have been delivered to
the Administrative Agent pursuant to Section 6.1, determined on the date of such
increase in the Revolving Commitments or the making of such Incremental Term
Loans, as the case may be, after giving effect to any such increase and
incurrence on a pro forma basis, and, in each case, (x) excluding, for purposes
of determining the Secured Leverage Ratio, the cash proceeds of any such
Incremental Term Loans and the cash proceeds of any substantially
contemporaneous Revolving Loan, and (y) assuming that the Revolving Commitments
are fully drawn.
“Incremental Term Commitments” means commitments of one or more Incremental Term
Lenders to a tranche of an Incremental Term Facility as set forth in the
relevant Incremental Term Facility Amendment.
“Incremental Term Facilities” has the meaning specified in Section 2.13(a).
“Incremental Term Facility Amendment” has the meaning specified in
Section 2.13(d).
“Incremental Term Lender” has the meaning specified in Section 2.13(d).
“Incremental Term Loan Maturity Date” means, with respect to any Incremental
Term Loan Facility, the final maturity date applicable to the Incremental Term
Loans thereunder.
“Incremental Term Loans” has the meaning specified in Section 2.13(a).
“Indebtedness” of any Person means (subject to Section 1.4), without
duplication, (i) all obligations of such Person for borrowed money, (ii) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (iii) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(iv) all obligations of such Person in respect of the deferred purchase price of
property (excluding accounts payable incurred in the ordinary course of
business), (v) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed, (vi) all Guarantees by such Person of Indebtedness of
others, (vii) all Capital Lease Obligations of such Person, (viii) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (ix) all obligations,
contingent or otherwise, of such Person in respect of bankers’


-18

--------------------------------------------------------------------------------





acceptances, (x) Disqualified Equity, and (xi) all obligations of such Person
incurred under or in connection with a Securitization. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning assigned to such term in Section 10.3(b).
“Initial Capital Contribution” means the capital contribution to the Borrower
required under the Amendment Agreement as a condition precedent to the Closing
Date.
“Interest Election Request” means an Interest Election Request, substantially in
the form of Exhibit D.
“Interest Expense” means, for any Person for any period, the interest expense
(including, without limitation, the interest component of Capital Lease
Obligations) of such Person and its Subsidiaries during such period determined
on a consolidated basis in accordance with GAAP.
“Interest Payment Date” means (i) with respect to each ABR Loan, the last day of
each March, June, September and December, (ii) with respect to each Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months duration after the
first day of such Interest Period, (iii) with respect to each Existing Facility
Loan, the Existing Facility Maturity Date, (iv) with respect to each Term B
Loan, the Term B Maturity Date, and (v) with respect to each Swingline Loan, the
day that such Swingline Loan is required to be repaid pursuant to
Section 2.6(a), and (vi) with respect to each Incremental Term Loan, Refinancing
Revolving Loan, Refinancing Term Loan, Extended Revolving Loan and Extended Term
Loan, the Maturity Date with respect to such Loan.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending one month, two months, three
months or six months thereafter, as the Borrower may elect, or such other period
as each Lender affected thereby may agree in each such Lender’s sole discretion,
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless, in the case of any Interest Period of at least one month,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
and (ii) any Interest Period of at least one month that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Interest Rate Derivative” means any interest rate swap, cap or collar agreement
or other similar agreement.


-19

--------------------------------------------------------------------------------





“Investments” has the meaning assigned to such term in Section 7.4.
“IRU” shall mean any agreement whereby one Person grants the exclusive and
irrevocable right to use conduit, dark fiber, lit fiber (including associated
electronic and/or optical components) or other telecommunications network
facilities owned by such Person to another Person for such other Person’s own
network use, but not the right to physical possession and control of such
facilities, and without regard to whether such agreement should be characterized
as a lease or as a conveyance of an ownership interest.
“Issuing Bank” means Credit Agricole CIB, in its capacity as the issuer of
Letters of Credit.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(ii) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time. The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.
“LC Termination Date” means the Existing Facility Maturity Date, unless extended
pursuant to a Facility Amendment signed by the Issuing Bank.
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Term Loan hereunder at such time, including the
latest maturity date of any Term B Loan, any Incremental Term Loan, or any
Refinancing Term Loan, in each case as extended in accordance with this
Agreement from time to time.
“Lenders” means the Persons listed on Schedule 1.1A and any other Person that
shall have become a party hereto pursuant to the terms and provisions of
Section 10.4, pursuant to an Assignment and Acceptance or pursuant to a Facility
Amendment, other than any such Person that ceases to be a party hereto pursuant
to the terms and provisions of Section 10.4 pursuant to an Assignment and
Acceptance or upon payment in full of such Lender’s Loans and all other sums
owing to such Lender under the Loan Documents (whether or not then due) and the
termination of such Lender’s Commitments. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender.
“Letter of Credit” means (i) any letter of credit (and any successive renewals
thereof) issued pursuant to this Agreement and (ii) any Existing Letter of
Credit.
“Liberty Subsidiary” means (i) the following entities contributed to the
Borrower pursuant to the Reorganization Agreement: Broadband Holdco, LLC, a
Delaware limited liability company; BCY Holdings, Inc., a Delaware corporation;
Celebrate Interactive LLC, a Delaware limited liability company; Centennial
Rural Development, Inc., a Delaware corporation; Cool Kicks Media, LLC, a
Delaware limited liability company; Evite, Inc., a Delaware corporation; Liberty
Digital


-20

--------------------------------------------------------------------------------





Commerce, LLC, a Delaware limited liability company; Liberty Interactive
Advertising, LLC, a Delaware limited liability company; LIC Tree, LLC, a
Delaware limited liability company; LIC Tree 2, LLC, a Delaware limited
liability company; LIC Ventures Marginco, LLC, a Delaware limited liability
company; LMC Lockerz, LLC, a Delaware limited liability company; LMC Social,
LLC, a Delaware limited liability company; LV Basket Marginco, LLC, a Delaware
limited liability company; LV Bridge; Provide Gifts, Inc., a Delaware
corporation; Ventures Holdco, in each case including the successor of any of the
foregoing Persons, and (ii) any subsidiary of the Borrower designated as a New
Liberty Subsidiary in accordance with Section 6.11.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the higher of (a) 0.00% and (b) the rate appearing on the Reuters
“LIBOR01” screen displaying interest rates for Dollar deposits in the London
interbank market (or on any successor or substitute page on such screen) at
approximately 11:00 a.m., London time two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits in the
London interbank market with a maturity comparable to such Interest Period,
provided that in the event such rate does not appear on such screen (or on any
successor or substitute page on such screen or otherwise on such screen), the
“LIBO Rate” with respect to such Eurodollar Borrowing during such Interest
Period shall be determined by reference to such other comparable publicly
available service for displaying interest rates applicable to Dollar deposits in
the London interbank market as may be selected by the Administrative Agent (the
rate determined under this clause (b), the “LIBO Screen Rate”), provided further
that in the absence of such availability, the “LIBO Rate” shall be determined by
reference to the rate at which Dollar deposits of $1,000,000 in immediately
available funds for a maturity comparable to such Interest Period are offered by
the principal office of the Administrative Agent to leading banks in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, provided further that in the
event the principal office of the Administrative Agent is not making such
offers, “LIBO Rate” shall mean such other rate reflecting the Lenders’ cost of
funds as determined by the Administrative Agent using any reasonable or
prevailing method.
“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (ii) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset and
(iii) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.
“Loan Documents” means this Agreement, the Notes, the documentation in respect
of each Letter of Credit, each Facility Amendment, the Security Documents and
the Amendment Agreement.
“Loan Parties” means the Borrower and the Subsidiary Guarantors and any other
Person that becomes a Guarantor.


“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“LV Bridge” means LV Bridge, LLC, a Delaware limited liability company.




-21

--------------------------------------------------------------------------------





“Majority Facility Lenders” means, with respect to (a) the Term B Commitments
and the Term B Loans, the holders of more than 50% of the aggregate unpaid
principal amount of the Term B Loans, (b) the Incremental Term Commitments and
Incremental Term Loans of the same Class, the holders of more than 50% of the
aggregate unpaid principal amount of the Incremental Term Loans of such Class,
(c) the Revolving Commitments and the Revolving Loans of the same Class, the
holders of more than 50% of the aggregate Revolving Commitments of such Class,
and (d) any other Class of Term Loans, the holders of more than 50% of the
aggregate unpaid principal amount of the Term Loans of such Class.
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, properties, operations, or financial condition of the Borrower and the
Subsidiaries, taken as a whole, or (ii) the rights of, or remedies available to,
any Credit Party, under the Loan Documents.
“Material Obligations” means Indebtedness (other than Indebtedness under the
Loan Documents) of any one or more of the Borrower or any Subsidiary in an
aggregate principal amount exceeding $50,000,000. For purposes of determining
Material Obligations, the “principal amount” of the obligations of any Person in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) such Person would be required
to pay if such Hedging Agreement were terminated at such time. For purposes of
determining Material Obligations, the “principal amount” in respect of any
Securitization shall be determined as set forth in the definition of such term.
“Materials” has the meaning assigned to such term in Section 10.1.
“Maturity Date” means (a) with respect to the Term B Loans, the Term B Maturity
Date, (b) with respect to any Class of Incremental Term Loans, the Incremental
Term Loan Maturity Date applicable to such Class, (c) with respect to the
Revolving Commitments under the Existing Revolving Facility, the Existing
Facility Maturity Date, (d) with respect to any Class of Extended Term Loans or
Extended Revolving Commitments, the final maturity date as specified in the
applicable Extension Amendment, and (e) with respect to any Class of Refinancing
Term Loans or Refinancing Revolving Commitments, the final maturity date as
specified in the applicable Refinancing Amendment.
“Minimum Extension Condition” has the meaning given to such term in
Section 2.15(b).
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgages” means the mortgages, deeds of trust, assignments of leases and rents
and other security documents (if any) delivered pursuant to this Agreement with
respect to Real Property, each in form and substance reasonably satisfactory to
the Administrative Agent.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, and to which the Borrower or an ERISA Affiliate is making, is
obligated to make or has made or been obligated to make, contributions on behalf
of participants who are or were employed by any of them.


-22

--------------------------------------------------------------------------------





“Net Income” means, with respect to any Person for any period, the net income of
such Person and its Subsidiaries during such period determined on a consolidated
basis in accordance with GAAP (without deduction for minority interests);
provided that the Borrower’s equity in the net income of any Liberty Subsidiary
for such period shall be included in such Net Income up to the aggregate amount
of cash actually distributed by any such Liberty Subsidiary during such period
to the Borrower or a Subsidiary as a dividend or other distribution.
“Net Proceeds” shall mean (X) with respect to any sale or other disposition of
assets or any casualty event or condemnation, the aggregate amount of cash
received by the Borrower or any Subsidiary Guarantor, including, (a) any cash
received in respect of any non-cash proceeds, but only as and when received, (b)
in the case of a casualty, insurance proceeds, and (c) in the case of a
condemnation or similar event, condemnation awards and similar payments, net of
(i) amounts reserved, if any, for taxes payable with respect to the transaction,
(ii) transaction fees, commissions, discounts, costs and out-of-pocket expenses
properly attributable to the transaction, (iii) the principal amount of any
Indebtedness (other than the Loans) that is secured by assets subject to the
transaction and that is repaid in connection therewith, and (iv) any reserve for
adjustments in respect to the transaction established in accordance with GAAP,
and (Y) in connection with any incurrence of Indebtedness, the cash proceeds
received from such incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.
“New Excluded Subsidiary” has the meaning assigned to such term in Section 6.11.
“New Included Subsidiary” has the meaning assigned to such term in Section 6.11.
“New Liberty Subsidiary” has the meaning assigned to such term in Section 6.11.
“New Subsidiary” has the meaning assigned to such term in Section 6.11.
“NMTC Subsidiaries” means Terra GCI Investment Fund, LLC, a Missouri limited
liability company, Terra GCI 2 Investment Fund, LLC, a Missouri limited
liability company, Terra GCI 2-USB Investment Fund, LLC, a Missouri limited
liability company, Terra GCI 3 Investment Fund, LLC, a Missouri limited
liability company, Twain Investment Fund 210, LLC, a Missouri limited liability
company, Terra GCI 5 Investment Fund 1, LLC, a Missouri limited liability
company, Terra GCI 5 Investment Fund 2, LLC, a Missouri limited liability
company, and each investment fund that becomes a subsidiary of the Borrower
after the Closing Date in connection with a Permitted NMTC Transaction, and each
subsidiary of each of the foregoing.
“Non-Consenting Lender” has the meaning assigned to such term in
Section 10.2(c).
“Non-Financial Covenant Facility” means (a) the Term B Loans, and (b) any Loan
or Commitment under any other Facility that, pursuant to its Facility Amendment,
does not contain the Financial Covenants, provided that any such Facility
(including the Term B Loans) that is amended to contain the Financial Covenants
shall cease to be a Non-Financial Covenant Facility on the date that such
amendment becomes effective and such Facility becomes subject to the Financial
Covenants.


-23

--------------------------------------------------------------------------------





“Non‑Financial Covenant Lender” means a Lender with a Commitment, or that holds
a Loan, under a Non‑Financial Covenant Facility.
“Non-US Lender” has the meaning assigned to such term in Section 3.7(f).
“Notes” means, to the extent issued pursuant to Section 2.8(d), promissory notes
evidencing the Loans substantially in the form of (a) Exhibit B-1, in the case
of any Revolving Loan, (b) Exhibit B-3, in the case of any Swingline Loan, (c)
Exhibit B-4 in the case of any Term B Loan, or (d) the appropriate exhibit
attached to the relevant Facility Amendment.
“Obligations” has the meaning assigned to such term in the Security Agreement.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
“One Month LIBO Rate” means as of any date, the higher of (a) 0.00% and (b) the
rate appearing on the Reuters “LIBOR01” screen displaying interest rates for
Dollar deposits in the London interbank market (or on any successor or
substitute page on such screen) at approximately 11:00 a.m., London time two
Business Days prior to such date, as the rate for one month Dollar deposits in
the London interbank market, provided that in the event such rate does not
appear on such screen (or on any successor or substitute page on such screen or
otherwise on such screen), the “One Month LIBO Rate” shall be determined by
reference to such other comparable publicly available service for displaying one
month interest rates applicable to Dollar deposits in the London interbank
market as may be selected by the Administrative Agent (the rate determined under
this clause (b), the “One Month Screen Rate”), provided further that in the
absence of such availability, the “One Month LIBO Rate” shall be determined by
reference to the rate at which one month Dollar deposits of $1,000,000 in
immediately available funds are offered by the principal office of the
Administrative Agent to leading banks in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to such date,
provided further that in the event the principal office of the Administrative
Agent is not making such offers, “One Month LIBO Rate” shall mean such other
rate reflecting the Lenders’ cost of funds as reasonably determined by the
Administrative Agent using any reasonable or prevailing method.
“Operating Cash Flow” means, for any Person for any period, (a) Net Income of
such Person for such period, plus (b) without duplication and to the extent
deducted in determining such Net Income, the sum of (i) Interest Expense for
such period, (ii) provision for income taxes for such period, (iii) the
aggregate amount attributable to depreciation and amortization for such period,
(iv) the aggregate amount of other non‑cash charges for such period attributable
to the adoption of the Alaska Plan, but not in excess of $45.0 million in the
aggregate for all periods, (v) the aggregate amount of all other non‑cash
charges for such period (other than any non‑cash charges attributable to the
adoption of the Alaska Plan), (vi) the aggregate amount of all non-cash
compensation paid to directors, officers and employees, (vii) the aggregate
amount of extraordinary or non-recurring charges during such period and (viii)
the aggregate amount of fees and expenses incurred or paid in connection with
the negotiation and consummation of the Reorganization Transactions and the
other transactions contemplated by the Reorganization Agreement, including
consent solicitations to noteholders, amendments to credit facilities, the
issuance of the Charter Exchangeable Debentures and replacement financings,
minus (c) without duplication and to the extent added in determining such Net
Income, the aggregate amount of extraordinary, non-operating and non-recurring
additions to income during such period (including IRUs


-24

--------------------------------------------------------------------------------





that do not provide for periodic payments to be made at least semi-annually
during the term of such transaction in proportion to the availability of
capacity), plus (d) without duplication, cash received in excess of revenue
recognized under Roaming Contracts in accordance with the Projections, minus (e)
without duplication, revenue recognized in excess of cash received under Roaming
Contracts in accordance with the Projections.
“Other Refinancing Condition” means, in connection with any issuance of Other
Replacement Debt in respect of any of the Senior Notes, the following condition
shall be required to be satisfied substantially simultaneously with the
incurrence of such Other Replacement Debt: such Senior Notes shall have been (a)
paid in full, (b) defeased in accordance with the terms of the indenture for
such Senior Notes, (c) called for redemption in accordance with the indenture
for such Senior Notes and an amount (in the form required, if any) as shall be
sufficient to pay the entire principal of, premium, if any, and interest on such
Senior Notes on the applicable redemption date (the “Segregated Funds”) shall
have been (i) irrevocably deposited with the trustee for such Senior Notes, in
trust, for the benefit of the holders of the Senior Notes, (ii) irrevocably
deposited into an escrow with the Administrative Agent or its designee, such
escrow to be on terms and conditions reasonably satisfactory to the
Administrative Agent, such escrowed amounts to be used only for the purpose of
paying the principal of, premium, if any, and interest on such Senior Notes on
the applicable redemption date, or (iii) any combination of clauses (i) and (ii)
immediately above, or (d) any combination of clauses (a), (b) or (c) immediately
above.
“Other Refinancing Indebtedness” means, with respect to any Indebtedness, any
other Indebtedness that renews, refinances or replaces such Indebtedness;
provided that (1) the only obligors under such renewal, refinancing or
replacement Indebtedness are Persons that were obligors under the Indebtedness
being renewed, refinanced or replaced, (2) if the Indebtedness being renewed,
refinanced or replaced is subordinated in right of payment to the Obligations,
such renewal, refinancing or replacement Indebtedness shall be subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
renewed, refinanced or replaced, (3) such renewal, refinancing or replacement
shall not increase the principal amount of such Indebtedness (other than with
respect to any accrued interest, premiums, fees or expenses payable in
connection with such renewal, refinancing or replacement, and any original issue
discount in connection therewith, provided that the aggregate sum of all such
accrued interest, premiums, fees, expenses and original issue discount shall not
exceed in the aggregate an amount equal to 10% of the Indebtedness being
renewed, refinanced or replaced), provided that in connection with any
prepayment of interest or principal owing under the Senior Notes or Other
Replacement Debt pursuant to clause (y) of Section 7.9, such principal amount
may be also increased by any fees and expenses relating to a consent
solicitation with respect to the 2025 Senior Notes, (4) such renewal,
refinancing or replacement Indebtedness has a final stated maturity date equal
to or later than the final stated maturity date of the Indebtedness being
renewed, refinanced or replaced and (5) such renewal, refinancing or replacement
Indebtedness has a Weighted Average Life to Maturity equal to or longer than the
Weighted Average Life to Maturity of the Indebtedness being renewed, refinanced
or replaced.
“Other Replacement Debt” means senior unsecured debt of the Borrower that meets
the following criteria: (i) such debt constitutes Other Refinancing
Indebtedness, (ii) such debt does not require any payment or prepayment
(including without limitation any sinking fund or similar payment)


-25

--------------------------------------------------------------------------------





of principal prior to the Permitted Debt Maturity Date other than pursuant to
mandatory prepayment requirements not materially more restrictive than those
applicable to the Senior Notes, with such changes thereto as shall be reasonably
acceptable to the Administrative Agent, and (iii) the affirmative covenants,
negative covenants and events of default applicable thereto shall not be
materially more restrictive in substance, when taken as a whole, than those
applicable to the Indebtedness being refinanced, unless reasonably acceptable to
the Administrative Agent.
“Other Taxes” means any and all current or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, the Loan Documents.
“Parent” means GCI and any successor (by merger, consolidation, transfer or
otherwise) to all or substantially all of its assets; and any subsequent
successor (by merger, consolidation, transfer or otherwise) to all or
substantially all of a successor’s assets, provided, that if a Transferee Parent
becomes the beneficial owner of all or substantially all of the equity
securities of Borrower then Beneficially Owned by Parent as to which Parent has
dispositive power, the term “Parent” shall also mean such Transferee Parent and
any successor (by merger, consolidation, transfer or otherwise) to all or
substantially all of its assets; provided that, no Person shall be deemed
“Parent” until satisfaction of the requirements of clauses (b), (c) and (d) of
the definition of “Permitted Change in Control Transaction” as if such Person
were a Transferee. “Transferee Parent” for this purpose means, in the event of
any transaction or series of related transactions involving the direct or
indirect transfer (or relinquishment of control) by Parent of a Person or
Persons (a “Transferred Person”) that hold equity securities of Borrower
Beneficially Owned by Parent, such Transferred Person or its successor in such
transaction or any ultimate parent entity (within the meaning of the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended) of such
Transferred Person or its successor if immediately after giving effect to such
transaction or the last transaction in such series, voting securities
representing at least a majority of the voting power of the outstanding voting
securities of such Transferred Person, successor or ultimate parent entity are
Beneficially Owned by any combination of Parent, Persons who prior to such
transaction were beneficial owners of a majority of, or a majority of the voting
power of, the outstanding voting securities of Parent (or of any publicly traded
class or series of voting securities of Parent designed to track the economic
performance of a specified group of assets or businesses) or Persons who are
Control Persons as of the date of such transaction or the last transaction in
such series. “Control Person” for this purpose means each of (a) the Chairman of
the Board of Parent, (b) the President, Chief Executive Officer, Chief Financial
Officer, Chief Legal Officer and Chief Corporate Development Officer of Parent,
(c) any Senior Vice President of Parent, (d) each of the directors of Parent and
(e) the respective Affiliated Persons of the Persons referred to in clauses (a)
through (d).
“Participant” has the meaning assigned to such term in Section 10.4(d).
“Participant Register” has the meaning assigned to such term in Section 10.4(d).
“Patriot Act” has the meaning assigned to such term in Section 10.13.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


-26

--------------------------------------------------------------------------------





“Permitted Cash” means, as of any date, cash and Cash Equivalents of the
Borrower and the Subsidiary Guarantors to the extent not subject to a Lien
(other than Permitted Encumbrances within the meaning of clauses (a), (e) and/or
(i) of such defined term and/or any Lien permitted pursuant to Section 7.2(a)).
“Permitted Change in Control Transaction” means any Change in Control
Transaction in which the following conditions are satisfied:
(a)    the applicable Transferee has on the date of such Change in Control
Transaction or within 45 days thereafter either (i) an investment grade
corporate family rating by Moody’s or S&P’s or (ii) a corporate family rating
equal to or better than the Parent’s rating with Moody’s or S&P’s on the date of
such Change in Control Transaction;
(b)    the applicable Transferee is not a Sanctioned Person;
(c)    such transaction does not violate any Anti-Corruption Laws applicable to
the applicable Transferee or Sanctions applicable to the applicable Transferee
or to any party hereto; and
(d)    each of the Administrative Agent and each Lender shall have received all
documentation and other information reasonably requested by such Person in
writing and that such Person reasonably determines is required by United States
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act;
provided that no Change in Control Transaction shall be a Permitted Change in
Control Transaction if on any day prior to the date that is six months after the
date of such Change in Control Transaction, the Borrower does not have either
(i) an investment grade corporate family rating by Moody’s or S&P’s or (ii) a
corporate family rating equal to or better than the Borrower’s rating with
Moody’s or S&P’s on the date of such Change in Control Transaction.
“Permitted Debt Maturity Date” means the date that is 180 days after the Latest
Maturity Date.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.4;
(b)    landlords’, vendors’, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 6.4;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;


-27

--------------------------------------------------------------------------------





(d)    pledges and deposits to secure the performance of bids, government, trade
and other similar contracts (other than contracts for the payment of money),
leases, subleases, statutory obligations and surety, stay, appeal, indemnity,
performance or other similar bonds or obligations and other obligations of a
like nature, and deposits or pledges in lieu of such bonds or obligations, or to
secure such bonds or obligations, or to secure letters of credit in lieu of or
supporting the payment of such bonds or obligations, in each case in the
ordinary course of business;
(e)    judgment and attachment liens in respect of judgments that do not
constitute an Event of Default under clause (k) of Article 8;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances
on, and other imperfections of title with respect to, real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Borrower and the Subsidiaries;
(g)    Liens on the assets of any Subsidiary in favor of the Borrower or any
other Subsidiary Guarantor, Liens on assets of the Borrower in favor of any
Subsidiary Guarantor, and Liens on assets of any Excluded Subsidiary in favor of
any other Excluded Subsidiary;
(h)    Liens on Margin Stock to the extent that a prohibition on such Liens
would violate Regulation U;
(i)    Liens in favor of collecting or payor banks or securities intermediaries
having a right of setoff, revocation, refund or chargeback with respect to money
or instruments of the Borrower or any Subsidiary on deposit with or in
possession of such bank or in a security account of such security intermediary,
or arising under or pursuant to general banking conditions;
(j)    Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement;
(k)    Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases;
(l)    (i) receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof and (ii) Liens relating to purchase orders and
other agreements entered into with customers or suppliers of the Borrower or any
Subsidiary in the ordinary course of business;
(m)    Liens solely on any cash earnest money deposits made by the Borrower or
any Subsidiary in connection with an Investment permitted by Section 7.4;
(n)    Liens deemed to exist in connection with Investments permitted by
Section 7.4(a) that constitute repurchase obligations;


-28

--------------------------------------------------------------------------------





(o)    (i) deposits securing liability to insurance carriers under insurance or
self-insurance arrangements in respect of such obligations and (ii) pledges and
deposits securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty, liability,
director and officer or other insurance to the Borrower or any Subsidiary;
(p)    Liens securing obligations (other than obligations representing
Indebtedness for money borrowed) under reciprocal easement or similar agreements
entered into in the ordinary course of business of the Borrower or any
Subsidiary;
(q)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements entered into by the Borrower or any Subsidiary in the
ordinary course of business; and
(r)    statutory Liens on the CoBank Equities in favor of CoBank.
“Permitted Holders” means any one or more of (a) Parent, (b) John C. Malone or
Gregory B. Maffei, (c) each of the respective Affiliated Persons of the Persons
referred to in clause (b), (d) any publicly traded Person in which any of the
Persons referred to in clauses (b) and (c) (whether individually or together
with the other Persons in clause (b) and (c)) is the largest beneficial owner of
(x) the Equity Interests of such Person or (y) the aggregate voting power of all
the outstanding classes or series of the Equity Interests of such Person then
outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, and (e) any Person a majority
of the aggregate voting power of all the outstanding classes or series of the
Equity Interests of which are Beneficially Owned by any one or more of the
Persons referred to in clauses (a), (b), (c) or (d). For purposes of the
definition of “Permitted Holders”, “Person” and “group” have the meanings given
to them for purposes of Section 13(d) and 14(d) of the Exchange Act or any
successor provisions, and the term “group” includes any group acting for the
purpose of acquiring, holding or disposing of securities within the meaning of
Rule 13d-5(b)(1) under the Exchange Act, or any successor provision.
“Permitted Liberty Indebtedness” means any and all of the following: (i)
Indebtedness of a Liberty Subsidiary owing to and held by any other Liberty
Subsidiary, provided that any event that results in a Liberty Subsidiary ceasing
to be a Liberty Subsidiary or any subsequent transfer of any such Indebtedness
(except to a different Liberty Subsidiary) shall be deemed, in each case, to
constitute the incurrence of such Indebtedness by the issuer thereof, (ii)
Indebtedness constituting Guarantees by a Liberty Subsidiary of Indebtedness of
another Liberty Subsidiary, (iii) Indebtedness constituting Guarantees by a
Liberty Subsidiary of Indebtedness of the Borrower or a Subsidiary to the extent
such Guarantee is permitted to be incurred in accordance with the provisions of
this Agreement and subject to the limitations on the granting of such Guarantees
set forth in Section 7.19, (iv) Indebtedness by LV Bridge constituting
Guarantees or any contingent obligation in respect of the Charter Exchangeable
Debentures and (v) Indebtedness under Interest Rate Derivatives entered into for
the purpose of limiting interest rate risks, provided that the obligations under
such agreements are related to payment obligations on Indebtedness otherwise
permitted by the terms of Section 7.19(a) (including by reference to this
definition).
“Permitted NMTC Debt” means Indebtedness incurred pursuant to Section 7.1(h).


-29

--------------------------------------------------------------------------------





“Permitted NMTC Transactions” means (a) the New Markets Tax Credit transactions
consummated by GCI and its subsidiaries prior to the Closing Date (the “Existing
NMTC Transactions”) and (b) additional New Markets Tax Credit transactions
consummated after the Closing Date on terms and conditions substantially similar
to those relating to the Existing NMTC Transactions (except that all debt owed
by the relevant investment funds thereunder shall be payable to the Borrower or
a Subsidiary Guarantor, the Borrower or such Subsidiary Guarantor, as the case
may be, may guarantee or indemnify tax indemnification obligations of the
project borrower and Excluded Subsidiaries may invest in such transactions) or
otherwise reasonably acceptable to the Administrative Agent.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” shall mean Intralinks or another similar electronic system.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Credit Agricole CIB as its prime commercial lending rate at its
principal office in New York City; each change in the Prime Rate being effective
from and including the date such change is publicly announced as being
effective. The Prime Rate is not intended to be lowest rate of interest charged
by Credit Agricole CIB in connection with extensions of credit to borrowers.
“Projections” means the projections set forth in the Borrower’s October 13, 2016
Pro Rata Lenders’ Presentation.
“Proposed Change” has the meaning assigned to such term in Section 10.2(c).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” shall have the meaning assigned to such term in Section 10.1.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Loan Party as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Estate Collateral Requirement” means the requirement that, with respect to
each owned Real Property required to be subject to a Mortgage hereunder, the
Administrative Agent shall have received (each in form and substance
satisfactory to the Administrative Agent):


-30

--------------------------------------------------------------------------------





(a) a Mortgage duly executed and delivered by the relevant Loan Party that is
the record owner of such Real Property, in form for recording in the recording
office of the jurisdiction where such Real Property to be encumbered thereby is
situated, in favor of the Administrative Agent for the benefit of the Secured
Parties (in such number of copies as the Administrative Agent shall have
requested), together with such other instruments as shall be necessary or
appropriate (in the reasonable judgment of the Administrative Agent) to create a
Lien under applicable law, all of which shall be in form and substance
reasonably satisfactory to Administrative Agent, which Mortgage and other
instruments shall be effective to create and/or maintain a Lien on such Real
Property, subject to no Liens other than Liens permitted under Section 7.2
applicable to such Real Property;
(b) to the extent that Lenders would be required by federal law and regulations
regarding flood insurance (including the National Flood Insurance Reform Act of
1994) to obtain the same in connection with obtaining such Mortgage: (i) a ‘life
of loan’ flood hazard determination, and (ii) as applicable, evidence of flood
insurance and an acknowledged borrower notice, for such Real Property;
(c) a fully paid policy of title insurance (or marked binding pro forma having
the same effect of a title insurance policy) in the form reasonably approved by
the Administrative Agent insuring the Lien of the Mortgage encumbering such Real
Property as a valid Lien (subject to this clause (c)) on such Real Property and
fixtures described therein, which policy of title insurance (or marked binding
pro forma having the same effect of a title insurance policy) shall be in an
amount reasonably satisfactory to the Administrative Agent and shall (i) be
issued by a title insurance company selected by the Borrower and reasonably
satisfactory to the Administrative Agent, (ii) include such coinsurance and
reinsurance arrangements (with provisions for direct access) as shall be
reasonably acceptable to the Administrative Agent, (iii) have been supplemented
by such endorsements or affirmative insurance, if available, as shall be
reasonably requested by the Administrative Agent, and (iv) contain no exceptions
to title other than exceptions for Liens permitted under Section 7.2 and other
exceptions reasonably acceptable to the Administrative Agent;
(d) evidence reasonably acceptable to the Administrative Agent of payment by the
Borrower of all title insurance premiums, search and examination charges,
mortgage, filing and recording taxes, fees and related charges required for the
recording of such Mortgage;
(e) if the Administrative Agent or Lenders holding more than 50% of the Total
Credit Exposure of all Lenders of all Classes that are beneficiaries of such
Real Property Collateral, taken as a whole, reasonably determine that they are
required by law or regulation to have appraisals prepared in respect of any such
Real Property, the Borrower will cooperate with the Administrative Agent in
obtaining appraisals which satisfy the applicable requirements of the Real
Estate Appraisal Reform Amendments of the Financial Institution Reform, Recovery
and Enforcement Act of 1989, as amended, or any other law or regulation and
which shall otherwise be in form and substance reasonably satisfactory to the
Administrative Agent, and the Borrower shall pay all reasonable fees and
expenses incurred by the Administrative Agent in connection therewith;






-31

--------------------------------------------------------------------------------





(f) all such other documents, instruments or items (including UCC fixture
filings) as shall be reasonably necessary in the opinion of the Administrative
Agent (or its counsel) to create a valid and perfected mortgage Lien on such
Real Property subject only to Liens permitted under Section 7.2, including such
affidavits and instruments of indemnifications by the Borrower and the relevant
Subsidiary as shall be reasonably required to induce such title company to issue
the policy or policies (or commitment) and endorsements contemplated in clause
(c) above; and
(g) customary opinions (addressed to the Administrative Agent and the Lenders)
of local counsel for the relevant Loan Party (i) in the state in which such Real
Property is located, with respect to the enforceability and perfection of the
Mortgage covering such Real Property and any related fixture filings in form and
substance reasonably satisfactory to the Administrative Agent and (ii) if
requested by the Administrative Agent, in the state in which such Loan Party is
organized and formed, with respect to, among other matters, the valid existence,
corporate power and authority of such Loan Party in the granting of such
Mortgage.
“Real Property” means, collectively, all right, title and interest of the
Borrower or any Subsidiary in and to any and all parcels of real property owned
by the Borrower or any Subsidiary together with all improvements and appurtenant
fixtures, easements and other property and rights incidental to the ownership,
lease or operation thereof.
“Refinanced Debt” has the meaning set forth in the defined term Credit Agreement
Refinancing Debt.
“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrower, (b) the Administrative Agent, and (c) each Additional
Refinancing Lender thereunder.
“Refinancing Revolving Commitments” shall mean one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.
“Refinancing Revolving Loans” shall mean one or more revolving loans hereunder
that result from a Refinancing Amendment.
“Refinancing Series” shall mean all Refinancing Revolving Commitments,
Refinancing Term Loans or Refinancing Term Commitments that are established
pursuant to the same Refinancing Amendment (or any subsequent Refinancing
Amendment to the extent such Refinancing Amendment expressly provides that the
Refinancing Revolving Commitments, Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same effective yield
and amortization schedule.
“Refinancing Term Commitments” shall mean one or more term loan commitments
hereunder that fund Refinancing Term Loans of the same Class pursuant to a
Refinancing Amendment.
“Refinancing Term Lender” shall mean each Lender with a Refinancing Term
Commitment.


-32

--------------------------------------------------------------------------------





“Refinancing Term Loans” shall mean one or more term loans hereunder that result
from a Refinancing Amendment.


“Register” has the meaning assigned to such term in Section 10.4(c).
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.
“Reorganization Agreement” means the Agreement and Plan of Reorganization, dated
as of April 4, 2017, among Qurate Retail, Inc. (f/k/a Liberty Interactive
Corporation), Liberty Interactive LLC and GCI, as amended pursuant to Amendment
No. 1 to Reorganization Agreement dated as of July 19, 2017 and Amendment No. 2.
to Reorganization Agreement dated as of November 8, 2017.
“Reorganization Transactions” means the term “Transactions” as defined in the
Reorganization Agreement, together with the Reincorporation Merger (as defined
in the Reorganization Agreement).
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing greater than 50% of the sum of the aggregate Total Credit Exposures
of all Lenders. Notwithstanding anything to the contrary herein contained, each
Non-Financial Covenant Lender, solely in its capacity as a Non-Financial
Covenant Lender, with respect to any matter requiring the vote of Lenders
pursuant to the exercise of any remedy under Article 8 arising from an Event of
Default under any Financial Covenant, shall, automatically and without further
action on the part of such Non‑Financial Covenant Lender, the Borrower or the
Administrative Agent, be deemed to have voted its Total Credit Exposure (other
than its Financial Covenant Credit Exposure), and each such Non-Financial
Covenant Lender irrevocably instructs the Borrower, each other Lender and the
Administrative Agent to treat as voted, in the same proportion as the allocation
of voting with respect to such matter by Financial Covenant Lenders (other than
in their capacity as Non‑Financial Covenant Lenders) so long as such
Non‑Financial Covenant Lender is treated in connection with the exercise of such
right or taking of such action on the same basis as, and in a manner no less
favorable to such Non‑Financial Covenant Lender than, the Financial Covenant
Lenders.


-33

--------------------------------------------------------------------------------





“Required Revolving Lenders” means, at any time, Lenders having Total Revolving
Credit Exposures representing greater than 50% of the sum of the aggregate Total
Revolving Credit Exposures of all Lenders.
“Responsible Officer” means, with respect to any Person, any of the chief
executive officer, president, chief financial officer (or similar title) or
treasurer (or similar title) of such Person.


“Restricted Payment” means, as to any Person, (i) any dividend or other
distribution by such Person (whether in cash, securities or other property) with
respect to any Equity Interest issued by such Person (other than any such
dividend or distribution made solely by a Liberty Subsidiary to another Liberty
Subsidiary), (ii) any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, by such Person on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest or any option, warrant or other right to acquire any
such Equity Interest, (iii) any payment of any management, consulting,
administrative or other similar fee by such Person to any Affiliate thereof to
the extent that such fee is in excess of the amount that such Person could have
obtained for similar service on an “arm’s length” basis from an unrelated third
party, and (iv) any payment of principal or interest or any purchase,
redemption, retirement, acquisition or defeasance of or with respect to any
Indebtedness of any Affiliate of such Person.
“Revolving Availability Period” means (i) for the Existing Revolving Facility,
the period from and including the Closing Date to but excluding the earlier of
the Existing Facility Maturity Date and the date of termination of the Revolving
Commitments therefor, and (ii) with respect to Refinancing Revolving Loans and
Extended Revolving Loans, as set forth in the applicable Facility Amendment or
such earlier date that the Revolving Commitments therefor are terminated.
“Revolving Commitment” means, with respect to each Lender having a Revolving
Commitment under a Facility, the commitment of such Lender to make or maintain
Revolving Loans and to acquire participations in Letters of Credit and Swingline
Loans thereunder in an aggregate outstanding amount not exceeding the amount of
such Lender’s Revolving Commitment as set forth, with respect to the Existing
Revolving Facility, on Schedule 1.1A, in the Facility Amendments executed and
delivered by such Lender, the Borrower and the Administrative Agent, and in each
Assignment and Acceptance pursuant to which such Lender shall have assumed such
Revolving Commitment, as applicable, as such commitment may be reduced or
increased from time to time pursuant to Section 2.5, pursuant to assignments by
or to such Lender pursuant to Section 10.4 or upon the expiration thereof. The
amount of each Lender’s Revolving Commitment under the Existing Revolving
Facility on the Closing Date is set forth on such Schedule 1.1A. The aggregate
amount of the Revolving Commitments under the Existing Revolving Facility on the
Closing Date is $550,000,000.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the aggregate outstanding principal amount of such Lender’s Revolving
Loans plus its LC Exposure and Swingline Exposure at such time.


-34

--------------------------------------------------------------------------------





“Revolving Increase Supplement” means an increase supplement in substantially
the form of Exhibit J.
“Revolving Lender” means a Lender with a Revolving Commitment.
“Revolving Loan” means a Loan referred to in Section 2.1(a) and made pursuant to
Section 2.4.


“Roaming Contracts” means long-term fixed roaming arrangements entered into in
calendar year 2016 pursuant to which the Borrower or any Subsidiary shall have
agreed to provide roaming services to other wireless carriers.
“S&P” means Standard & Poor’s Financial Services, LLC.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (including, at the Closing Date,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Screen Rate” means the LIBO Screen Rate or the One Month Screen Rate.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Debt” means, as of any date, (a) the aggregate principal amount of all
Indebtedness of the Borrower and the Subsidiaries that would be reflected as
liabilities on a consolidated balance sheet of the Borrower and the Subsidiaries
as of such date prepared in accordance with GAAP (other than Indebtedness that
is not secured by any Liens on the property or assets of the Borrower or any of
its Subsidiaries), minus (b) Permitted NMTC Debt to the extent included therein,
minus (c) Permitted Cash minus (d) Indebtedness permitted by Section 7.1(n) to
the extent that annual payments of principal on such Indebtedness due prior to
the Permitted Debt Maturity Date do not exceed 1% of the original principal
amount, plus (e) without duplication of the amounts included in clause (a)
immediately above, the aggregate principal amount of all Securitizations of the
Borrower and the Subsidiaries.


-35

--------------------------------------------------------------------------------





“Secured Leverage Ratio” means, as of any date, the ratio of (i) Secured Debt on
such date to (ii) Adjusted Operating Cash Flow of the Borrower and its
Subsidiaries for the most recently completed four fiscal quarters in respect of
which a Compliance Certificate has been delivered in accordance with
Section 6.1(c).
“Secured Parties” means the “Secured Parties” as defined in the Security
Agreement.
“Securitization” means any transfer by the Borrower or any Subsidiary of
accounts receivable and proceeds thereof or interests therein (a) to a trust,
partnership, corporation, limited liability company or other entity, which
transfer is funded in whole or in part, directly or indirectly, by the
incurrence or issuance by the transferee or successor transferee of Indebtedness
or securities that


are to receive payments from, or that represent interests in, the cash flow
derived from such accounts receivable or interests therein, or (b) directly to
one or more investors or other purchasers. The “amount” or “principal amount” of
any Securitization shall be deemed at any time to be the aggregate principal or
stated amount of the Indebtedness or securities referred to in the first
sentence of this definition or, if there shall be no such principal or stated
amount, the uncollected amount of the accounts receivable or interests therein
transferred pursuant to such Securitization, net of any such accounts
receivables or interests therein that have been written off as uncollectible.
“Securitization Entity” means any wholly‑owned limited purpose Subsidiary that
purchases accounts receivable of the Borrower or any Subsidiary pursuant to a
Securitization.
“Security Agreement” means the Second Amended and Restated Security Agreement,
dated as April 30, 2013, among the Borrower, the Subsidiary Guarantors and the
Administrative Agent, for the benefit of the Secured Parties.
“Security Documents” means (a) the Security Agreement, (b) the Ventures Holdco
Pledge Agreement, and (c) each other security agreement, instrument or other
document executed or delivered pursuant to this Agreement or any agreement
referred to in clauses (a) or (b) above to secure any of the Obligations.
“Segregated Funds” has the meaning set forth in the defined term Other
Refinancing Condition.
“Senior Notes” means the 2021 Senior Notes and the 2025 Senior Notes.
“Significant Transaction” means each of the following, regardless of whether any
requirement under Section 6.1(e) with respect thereto shall have been satisfied:
(a)     any transaction referred to in Section 7.3(a)(i),
(b)     [Reserved],


-36

--------------------------------------------------------------------------------





(c)     any Acquisition by the Borrower or any of its Subsidiaries other than
from the Borrower or any of its subsidiaries for which the aggregate
consideration payable by the Borrower and its Subsidiaries is in excess of
$100,000,000,
(d)     any transaction (i) referred to in Section 7.5(e) which is not otherwise
permitted by Section 7.5, and (ii) for which the aggregate consideration payable
by the Borrower and the Subsidiaries is in excess of $50,000,000,
(e)     any sale, transfer, lease or other disposition of assets by the Borrower
or any of its Subsidiaries other than to the Borrower or any of its subsidiaries
for which the aggregate fair market value of the property of the Borrower and
its Subsidiaries subject thereto is in excess of $100,000,000, or
(f)     any transaction by a Liberty Subsidiary referred to in (x) Section
7.19(a)(i) involving Indebtedness incurred by such Liberty Subsidiary in excess
of $100,000,000 or (y) Section 7.19(c)(i) involving an Asset Sale by such
Liberty Subsidiary for which the aggregate fair market value of the property
subject thereto is in excess of $100,000,000.
“State Law” means any state law pertaining to or regulating intrastate and local
telecommunications services, or any successor statute or statutes thereto, and
all State Regulations pursuant to such State Law.
“State PUC” means any state public utility commission or any other state
commission, agency, department board or authority with responsibility for
regulating intrastate and local telecommunications services.
“State Regulations” means all rules, regulations, written policies, orders and
decisions of any State PUC.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power is or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent.
“Subsidiary” means any subsidiary of the Borrower other than any Liberty
Subsidiary or any NMTC Subsidiary.
“Subsidiary Guarantor” means any Subsidiary that is a party to this Agreement
and executes and delivers the applicable Security Documents.


-37

--------------------------------------------------------------------------------





“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total principal amount of
Swingline Loans outstanding at such time.
“Swingline Interest Period” means, subject to the provisions of Section 2.6(a),
with respect to any Swingline Loan requested by the Borrower, the period
commencing on the date of Borrowing with respect to such Swingline Loan and
ending not in excess of ten days thereafter, as selected by the Borrower in its
irrevocable Borrowing Request, provided, however, that (i) if any Swingline
Interest Period would otherwise end on a day that is not a Business Day, such
Swingline Interest Period shall be extended to the next succeeding Business Day,
and (ii) the Borrower shall select Swingline Interest Periods so as not to have
more than three different Swingline Interest Periods outstanding at any one
time.
“Swingline Lender” means Credit Agricole CIB, in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.10.
“Swingline Termination Date” means the Existing Facility Maturity Date, unless
extended pursuant to a Facility Amendment signed by the Swingline Lender.
“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority including any interest,
additions to, tax or penalties applicable thereto.
“Term B Loan Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make (by conversion or funding) a Term B Loan. The Term B
Loan Commitments terminated upon the making of the Term B Loans on February 2,
2015.
“Term B Lender” means a Lender with a Term B Loan Commitment or that holds a
Term B Loan.
“Term B Loan” means a Term Loan made (by conversion or funding) on February 2,
2015. The aggregate principal amount of the Term B Loans on the Closing Date is
$240,739,062.50.
“Term B Maturity Date” means the earlier to occur of (i) February 2, 2022 and
(ii) if the 2021 Senior Notes are not refinanced or repaid in full prior to the
date that is 180 days prior to the stated maturity date of the 2021 Senior
Notes, such date.






-38

--------------------------------------------------------------------------------





“Term Loan” means a Term B Loan, an Incremental Term Loan, a Refinancing Term
Loan or an Extended Term Loan.
“Total Credit Exposure” means, with respect to any Lender at any time, the sum
of such Lender’s Revolving Credit Exposure, unused Commitments and outstanding
Term Loans.
“Total Debt” means, (a) as of any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries that would be reflected as
liabilities on a consolidated balance sheet of the Borrower and its Subsidiaries
as of such date prepared in accordance with GAAP, minus (b) Permitted NMTC Debt
to the extent included therein, minus (c) Permitted Cash, plus (without
duplication) (d) the aggregate principal amount of all Securitizations of the
Borrower and the Subsidiaries. Notwithstanding anything to the contrary
contained in this defined term, for any period of 45 consecutive days, the
Borrower may elect, upon prior written notice to the Administrative Agent, to
subtract from Total Debt on any date of calculation thereof during such period
an amount equal to the principal portion of the Segregated Funds that, as of
such date of calculation, has not been applied to the repayment of the Senior
Notes.
“Total Leverage Ratio” means, as of any date, the ratio of (i) Total Debt as of
such date to (ii) Adjusted Operating Cash Flow of the Borrower and its
Subsidiaries for the most recently completed four fiscal quarters in respect of
which a Compliance Certificate has been delivered in accordance with
Section 6.1(c).
“Total Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of such Lender’s Revolving Credit Exposure and unused Revolving
Commitment.
“Towers” means cellular telephone sites (including rooftops) owned, leased or
operated by any of the Loan Parties and antennae, electronic communications
equipment and other related equipment located on such sites.
“Transactions” means (i) the execution and delivery by each Loan Party of each
Loan Document to which it is a party on the Closing Date, (ii) the initial
borrowing of the Loans and the issuance of any Letters of Credit on the Closing
Date, and (iii) the payment of premiums, fees, interest, commissions and
expenses in connection with each of the foregoing.
“Transferee” has the meaning set forth in the defined term “Change in Control
Transaction”.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to, in the case of (i) a Borrowing other than a
Swingline Borrowing, the LIBO Rate or the Alternate Base Rate or (ii) a
Swingline Borrowing, the Alternate Base Rate.
“Ventures Holdco” means Ventures Holdco, LLC, a Delaware limited liability
company.


-39

--------------------------------------------------------------------------------





“Ventures Holdco Pledge Agreement” means the Pledge Agreement, dated as of March
9, 2018, between Ventures Holdco and the Administrative Agent, for the benefit
of the Secured Parties, pursuant to which Ventures Holdco pledges its interest
in the Equity Interests of GCI Holdings.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2.    Classification of Loans and Borrowings
For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Term B Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and
Type (e.g., a “Eurodollar Term B Loan”). Borrowings may also be classified and
referred to by Class (e.g., a “Term B Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Term B
Borrowing”).
    
Section 1.3.    Terms Generally
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified,
(ii) any definition of or reference to any law shall be construed as referring
to such law as from time to time amended and any successor thereto and the rules
and regulations promulgated from time to time thereunder, (iii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iv) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (v) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (vi) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. Any reference to an
“applicable Lender” shall mean, in the case of any Class of Borrowings, Lenders
with


-40

--------------------------------------------------------------------------------





that particular Class of Loans or Commitments or, in the case of Swingline Loans
and Letters of Credit, Revolving Lenders with respect to the Facility pursuant
to which Swingline Loans were made or Letters of Credit Issued.
Section 1.4.    Accounting Terms; GAAP
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time, provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Lenders required therefor request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Unless the context otherwise requires, any reference to a
fiscal period shall refer to the relevant fiscal period of the Borrower.
Notwithstanding the foregoing, any obligation under any existing or future
operating lease that, following the effectiveness of FASB ASC 842 with respect
to the Borrower, would be identified as a liability on a consolidated balance
sheet of the Borrower, shall be conclusively deemed not to constitute
“Indebtedness”.
    
Section 1.5.    Divisions
For all purposes under the Loan Documents, in connection with any Division of
any Person (the “Original Person”) that is a Loan Party into one or more other
Persons: (a) if any asset, property, liability or obligation of such Original
Person becomes the asset, property, liability or obligation of a different
Person, then it shall be deemed to have been transferred from the Original
Person to such different Person at the time of such Division, and (b) if any new
Person comes into existence as a result of such Division, such new Person shall
be deemed to have been organized on the first date of its existence by the
holders of its Equity Interests at such time.


















-41

--------------------------------------------------------------------------------





ARTICLE 2
THE CREDITS


Section 2.1.    Commitments and Loans


(a)    Revolving Loans. Subject to the terms and conditions set forth herein,
each Lender having a Revolving Commitment with respect to a Facility agrees to
make Revolving Loans with respect to such Facility to the Borrower in dollars
from time to time during the Revolving Availability Period for such Facility in
an aggregate principal amount that will not result in such Lender’s Revolving
Credit Exposure with respect to such Facility exceeding such Lender’s Revolving
Commitment for such Facility. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.


(b)    [Reserved]


(c)    [Reserved]


(d)    [Reserved]


(e)    MFN Applicable Margin. If as of any date the interest rate margin then
applicable to any ABR Incremental Term Loan (other than an Incremental Term Loan
constituting an increase in the Term B Loans or an Incremental Term Loan having
terms substantially identical to the Term B Loans except with respect to
currency, pricing (including interest rate margins, rate floors, fees, premiums
and funding discounts) and, subject to not maturing prior to the Term B Loans or
having a greater rate of amortization than the Term B Loans, the maturity and
amortization schedule) (the “ABR MFN Margin”) would, without giving effect to
this Section 2.1(e), exceed the Applicable Margin applicable to ABR Revolving
Borrowings under the Existing Revolving Facility by 0.50% or more, then
notwithstanding anything to the contrary contained in the defined term
“Applicable Margin”, the Applicable Margin for each ABR Revolving Borrowing
under the Existing Revolving Facility and each Swingline Loan shall instead be
equal to the ABR MFN Margin. If as of any date the interest rate margin then
applicable to any Eurodollar Incremental Term Loan (other than an Incremental
Term Loan constituting an increase in the Term B Loans or an Incremental Term
Loan having terms substantially identical to the Term B Loans except with
respect to currency, pricing (including interest rate margins, rate floors,
fees, premiums and funding discounts) and, subject to not maturing prior to the
Term B Loans or having a greater rate of amortization than the Term B Loans, the
maturity and amortization schedule) (the “Eurodollar MFN Margin”) would, without
giving effect to this Section 2.1(e), exceed the Applicable Margin applicable to
Eurodollar Revolving Borrowings under the Existing Revolving Facility by 0.50%
or more, then notwithstanding anything to the contrary contained in the defined
term “Applicable Margin”, the Applicable Margin for each Eurodollar Revolving
Borrowing under the Existing Revolving Facility and for any fee payable under
Section 3.3(b)(i) shall instead be equal to the Eurodollar MFN Margin.
Notwithstanding anything to the contrary herein contained, no amendment,
modification or waiver of any provision of this Section 2.1(e) shall be
permitted without


-42

--------------------------------------------------------------------------------





the written consent of the Required Revolving Lenders, and this Section 2.1(e)
may be amended, modified or waived without the consent of any Lenders other than
the Required Revolving Lenders.


(f)    Term B Loans. Term B Loans repaid or prepaid in whole or in part may not
be reborrowed.
(g)    Other Term Loans. Subject to the terms and conditions set forth herein,
each Incremental Term Lender agrees, severally and not jointly, if such
Incremental Term Lender has so committed pursuant to Section 2.13, to make
Incremental Term Loans to the Borrower in an aggregate principal amount not to
exceed its Incremental Term Commitment and otherwise on the terms and subject to
the conditions set forth in the Incremental Term Facility Amendment to which
such Lender is a party. Subject to the terms and conditions set forth herein,
each Refinancing Term Lender agrees, severally and not jointly, if such
Refinancing Term Lender has so committed pursuant to Section 2.14, to make
Refinancing Term Loans to the Borrower in an aggregate principal amount not to
exceed its Refinancing Term Commitment and otherwise on the terms and subject to
the conditions set forth in the Refinancing Amendment to which such Lender is a
party. Subject to the terms and conditions set forth herein, each Extending Term
Lender agrees, severally and not jointly, if such Extending Term Lender has so
committed pursuant to Section 2.15, to make Extended Term Loans to the Borrower
in an aggregate principal amount not to exceed its Commitment with respect
thereto and otherwise on the terms and subject to the conditions set forth in
the Extension Amendment to which such Lender is a party. Term Loans which are
prepaid or repaid in whole or in part may not be reborrowed.


Section 2.2.    Loans and Borrowings


(a)    Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans from the same Facility made by the Revolving Lenders ratably in
accordance with their respective Revolving Commitments under such Facility, and
each Term Loan shall be made as part of a Borrowing consisting of Term Loans
from the same Facility made by the Term Lenders ratably in accordance with their
respective Commitments to make Term Loans under such Facility. The failure of
any applicable Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the applicable Lenders are several, and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.


(b)    Subject to Section 3.4, each Borrowing shall be comprised entirely of
Loans of the same Class and Type, in each case as the Borrower may request in
accordance herewith; provided that each Swingline Loan shall be an ABR Loan.
Each applicable Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that any exercise of such option shall not (i) affect the obligation of
the Borrower to repay such Loan in accordance with the terms of this Agreement
or (ii) increase any cost or expense to the Borrower or impose any additional
withholding requirement on the Borrower.


(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in a minimum amount of $1,000,000 and in integral
multiples of $500,000. At the time that each ABR Borrowing is made, such
Borrowing shall be in a minimum amount of $1,000,000 and in integral multiples
of $500,000, provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving
Commitments


-43

--------------------------------------------------------------------------------





for a Facility, in an aggregate amount that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.9(e) or in an
aggregate amount that is required to finance the reimbursement of a Swingline
Loan as contemplated by Section 2.10(c), and an ABR Term Borrowing may be in an
aggregate amount that is equal to the entire unused Commitments to make Term
Loans under a Facility. Each Swingline Loan shall be in an amount that is agreed
upon by the Borrower, the Administrative Agent and the Swingline Lender.
Borrowings of more than one Type may be outstanding at the same time, provided
that there shall not at any time be more than a total of 12 Eurodollar
Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date for the Loans comprising such Borrowing.


    
Section 2.3.    Requests for Borrowings


(a)    To request a Borrowing, the Borrower shall notify the Administrative
Agent of such request by telephone or e-mail (i) in the case of a Eurodollar
Borrowing, not later than 2:00 p.m., New York City time, three Business Days
before the date of the proposed Borrowing or (ii) in the case of an ABR
Borrowing, not later than 2:00 p.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic or e-mail borrowing request shall be
irrevocable and shall be confirmed by no later than 3:00 p.m., New York City
time, on the date of such request by hand delivery, e-mail or facsimile to the
Administrative Agent of a copy of a written Borrowing Request signed by the
Borrower. Each such telephonic or e‑mail borrowing request and written Borrowing
Request shall specify the following information in compliance with Section 2.2:


(i)the aggregate amount of the requested Borrowing;
(ii)the date of such Borrowing, which shall be a Business Day;
(iii)the Facility under which such Borrowing is to be made;
(iv)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
(v)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.4.
    












-44

--------------------------------------------------------------------------------





(b)    If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each applicable Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.




Section 2.4.    Funding of Borrowings


(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 4:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.10. Subject to
Section 5.2, the Administrative Agent will make such Loans available to the
Borrower by promptly crediting or otherwise transferring the amounts so
received, in like funds, to an account of the Borrower designated by the
Borrower in the applicable Borrowing Request, provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.9(e) shall be remitted by the Administrative Agent to the Issuing
Bank. Notwithstanding anything contained in this Section 2.4(a), Borrower,
Administrative Agent, and the Term B Lenders may agree that the Term B Loans be
funded in such other manner as such parties may agree.


(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to 3:00 p.m., New York City time, on the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.4(a) or
Section 2.9(e) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender agrees to pay to the Administrative Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. If such Lender’s share
of such Borrowing is not made available to the Administrative Agent by such
Lender within three Business Days after the date of such Borrowing, the
Administrative Agent shall give notice of such fact to the Borrower and the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum otherwise applicable to such Borrowing, on demand,
from the Borrower. Nothing herein shall be deemed to limit the rights of the
Administrative Agent or the Borrower against any Defaulting Lender.


-45

--------------------------------------------------------------------------------







Section 2.5.    Termination, Reduction and Increase of Commitments


(a)    Unless previously terminated, (i) the Revolving Commitments under the
Existing Revolving Facility shall terminate on the Existing Facility Maturity
Date, and the Term B Loan Commitments terminated upon the making of the Term B
Loans on February 2, 2015, (ii) any Incremental Term Commitments of a Class
shall terminate on the making of the Incremental Term Loans of such Class, (iii)
any Refinancing Term Commitments of a Class shall terminate on the making of the
Refinancing Term Loans of such Class, (iv) each Class of Refinancing Revolving
Commitments shall terminate on the date specified in the Refinancing Amendment
for such Class, (v) each Class of Extended Revolving Commitments shall terminate
on the date specified in the Extension Amendment for such Class, and (vi) any
Commitments for Extended Term Loans of a Class shall terminate on the making of
the Extended Term Loans of such Class.


(b)    The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments under a Facility, provided that (i) the Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans under such Facility in accordance
with Section 2.7, the sum of the Revolving Credit Exposures for such Facility
would exceed the total Revolving Commitments for such Facility, and (ii) each
such reduction of the Revolving Commitments shall be in a minimum amount of
$5,000,000 and in integral multiples of $1,000,000.


(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce Revolving Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable, provided that a notice of termination of
Revolving Commitments delivered by the Borrower may state that such notice is
conditioned upon the occurrence or non-occurrence of any event specified therein
(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Each reduction, and any termination, of Revolving Commitments shall be
permanent, and each such reduction shall be made ratably among the applicable
Lenders (other than a Defaulting Lender) in accordance with their respective
applicable Revolving Commitments.


(d)    The Borrower may at any time and from time to time, at its sole cost,
expense and effort, request any one or more of the Lenders (other than a
Defaulting Lender), an Affiliate of a Lender (other than a Defaulting Lender) or
an Approved Fund of a Lender (other than a Defaulting Lender) to increase its
Revolving Commitment or to provide a new Revolving Commitment, as the case may
be (the decision to be within the sole and absolute discretion of such Lender,
Affiliate or Approved Fund) under a Facility, or any other Person reasonably
satisfactory to the Administrative Agent, the Issuing Bank and the Swingline
Lender to provide a new Revolving Commitment, by submitting a Revolving Increase
Supplement duly executed by the Borrower and each such Lender, Affiliate,
Approved Fund or other Person, as the case may be, to the Administrative Agent.
If such Revolving Increase Supplement is in all respects reasonably satisfactory
to the Administrative Agent,


-46

--------------------------------------------------------------------------------





the Administrative Agent shall execute such Revolving Increase Supplement and
deliver a copy thereof to the Borrower and each such Lender, Affiliate, Approved
Fund or other Person, as the case may be. Upon execution and delivery of such
Revolving Increase Supplement by the Administrative Agent, (i) in the case of
each such Lender, such Lender’s Revolving Commitment under such Facility shall
be increased to the amount set forth in such Revolving Increase Supplement, (ii)
in the case of each such Affiliate, Approved Fund or other Person, such
Affiliate, Approved Fund or other Person shall thereupon become a party hereto
and shall for all purposes of the Loan Documents be deemed a “Lender” having a
Revolving Commitment under such Facility as set forth in such Revolving Increase
Supplement, and (iii) in each case, the Revolving Commitment under such Facility
of such Lender, Affiliate, Approved Fund or such other Person, as the case may
be, shall be as set forth in the applicable Revolving Increase Supplement;
provided, however, that:
(A)[Reserved];


(B)immediately after giving effect thereto, the sum of the increases to the
Revolving Commitments pursuant to this Section 2.5(d) after the Closing Date
(the “Aggregate Increased Revolving Amount”) plus the amount of the Incremental
Term Loans made to the Borrower after the Closing Date shall not exceed the
Incremental Amount;


(C)[Reserved];


(D)each such increase when aggregated with any contemporaneous Incremental Term
Loans or Incremental Term Commitments made pursuant to Section 2.13 shall be in
an amount not less than $25,000,000 and in an integral multiple of $1,000,000;


(E)if Revolving Loans would be outstanding under the applicable Facility
immediately after giving effect to each such increase, then simultaneously with
such increase (1) each such Lender, each such Affiliate, Approved Fund or other
Person and each other Lender under such Facility shall be deemed to have entered
into a master assignment and acceptance agreement, in form and substance
substantially similar to Exhibit A, pursuant to which each such other Lender
shall have assigned to each such Lender and each such Affiliate, Approved Fund
or other Person a portion of its Revolving Loans necessary to reflect
proportionately the Revolving Commitments as adjusted in accordance with this
Section 2.5(d), and (2) in connection with such assignment, each such Lender and
each such Affiliate, Approved Fund or other Person shall pay to the
Administrative Agent, for the account of the other Lenders, such amount as shall
be necessary to appropriately reflect the assignment to it of Revolving Loans,
and in connection with such master assignment each such other Lender may treat
the assignment of Eurodollar Borrowings as a prepayment of such Eurodollar
Borrowings for purposes of Section 3.6; and
(F)each such Affiliate, Approved Fund or other Person shall have delivered to
the Administrative Agent and the Borrower all forms, if any, that are required
to be delivered by such Affiliate, Approved Fund or other Person pursuant to
Section 3.7.




-47

--------------------------------------------------------------------------------







Section 2.6.    Repayment of Loans


(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each applicable Lender (i) the unpaid principal amount
of each Existing Facility Loan (other than each Swingline Loan) on the Existing
Facility Maturity Date, and (ii) the unpaid principal amount of each Swingline
Loan on the earliest to occur of the last day of the Swingline Interest Period
applicable thereto, the tenth Business Day immediately preceding the Swingline
Termination Date, and the date on which the Swingline Loans shall become due and
payable pursuant to the provisions hereof, whether by acceleration or otherwise,
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.


(b)    The unpaid principal amount of each Term B Loan shall continue to be
payable (1) in an amount equal to 0.25% of the original principal amount of such
Term B Loan on the last Business Day of each March, June, September and December
of each year, and (2) in full on the Term B Maturity Date.


(c)    The unpaid principal amount of each Incremental Term Loan, Refinancing
Term Loan and Extended Term Loan shall be payable in such amounts and on such
dates, if any, as shall be set forth in the applicable Facility Amendment.


Section 2.7.    Prepayment of Loans


(a)    The Borrower shall have the right at any time and from time to time to
prepay any Revolving Borrowing in whole or in part, or prepay Term B Loans, in
whole or in part, subject to the requirements of this Section. The Borrower
shall have the right at any time and from time to time to prepay Incremental
Term Loans, Refinancing Term Loans and/or Extended Term Loans of any Class in
whole or in part subject to any restrictions set forth in the Facility Amendment
applicable to such Class. Each voluntary or mandatory prepayment of Term B Loans
under this Section 2.7 shall be applied (i) pro rata among each Term B Loan then
outstanding, and (ii) for each Term B Loan, to reduce the remaining installments
payable thereon pro rata. Subject to the provisions of any Facility Amendment,
each voluntary and mandatory prepayment of any other Class of Term Loans under
this Section 2.7 shall be applied (i) pro rata among each Term Loan in such
Class then outstanding, and (ii) for each such Term Loan, to reduce the
remaining installments payable thereon pro rata.


(b)    In the event of any partial reduction or termination of Revolving
Commitments, then (i) at or prior to the date of such reduction or termination,
the Administrative Agent shall notify the Borrower and the applicable Lenders of
the sum of the Revolving Credit Exposures under the applicable Facility after
giving effect thereto and (ii) if such sum would exceed the total Revolving
Commitments for such Facility after giving effect to such reduction or
termination, then the Borrower shall, on the date of such reduction or
termination, prepay Revolving Borrowings in an amount sufficient to eliminate
such excess. To the extent that the Revolving Borrowings have been prepaid in
full and the Revolving Credit Exposure for the applicable Facility still exceeds
the Revolving Commitments as a result of the LC Exposure, the Borrower shall
cash collateralize, on terms and conditions in accordance


-48

--------------------------------------------------------------------------------





with the provisions set forth in Section 2.9(i) of this Agreement, outstanding
Letters of Credit in a principal amount sufficient to eliminate the excess
Revolving Credit Exposure.


(c)    [Reserved]
        
(d)    The Borrower shall prepay the Term Loans pro rata in an amount equal to
100% of the Net Proceeds in excess of $25,000,000 in the aggregate during any
fiscal year in respect of Affected Sales; provided that, no such prepayment
shall be required to the extent that such Net Proceeds are used within 12 months
of receipt thereof to purchase assets to be used in the business of the Borrower
or any of its Subsidiaries. “Affected Sale” means any sale or other disposition
of assets (other than cash) or any casualty event or condemnation of property of
the Borrower or any Subsidiary (other than sales and dispositions to the
Borrower or a Subsidiary Guarantor or in the ordinary course of business of the
Borrower or such Subsidiary) in each case occurring at any time that the Secured
Leverage Ratio, as set forth in the Compliance Certificate most recently
delivered, is greater than 2.75:1.00.


(e)    If any Indebtedness shall be incurred by the Borrower or any Subsidiary
(excluding any Indebtedness incurred in accordance with Section 7.1) an amount
equal to 100% of the Net Proceeds thereof shall be applied on the date of such
incurrence as follows: (i) first, to the pro rata prepayment of the Term Loans
and (ii) thereafter, to the pro rata prepayment of the Revolving Loans. If any
Credit Agreement Refinancing Debt shall be incurred by the Borrower, an amount
equal to 100% of the Net Proceeds thereof shall be applied on the date of such
incurrence to the pro rata prepayment of the Refinanced Debt being refinanced.


(f)    [Reserved]


(g)    The Borrower shall notify the Administrative Agent (and, in the case of
the prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by facsimile) of any prepayment hereunder (i) in the case of a
prepayment of a Eurodollar Borrowing, not later than 2:00 p.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing (other than a Swingline Loan), not later than
2:00 p.m., New York City time, on the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 3:00 p.m., New York City time, on
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid, provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of Commitments as
contemplated by Section 2.5, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.5. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the applicable Lenders of the contents thereof. Each partial
prepayment of any Borrowing under Section 2.7(a) shall (i) with respect to
Eurodollar Borrowings, be in a minimum amount of $1,000,000 and in integral
multiples of $100,000, and (ii) with respect to ABR Borrowings, be in a minimum
amount of $500,000 and in integral multiples of $100,000. Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.1 together
with any amounts required by Section 3.6.






-49

--------------------------------------------------------------------------------





    
Section 2.8.    Evidence of Debt


(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the debt of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.


(b)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.


(c)    The entries made in the accounts maintained pursuant to paragraphs (a) or
(b) of this Section shall be, absent demonstrable error, prima facie evidence of
the existence and amounts of the obligations recorded therein, provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.


(d)    Any Lender may request that the Loans made by it be evidenced by a Note.
In such event, the Borrower shall prepare, execute and deliver to such Lender, a
Note payable to such Lender. In addition, if requested by a Lender, its Note may
be made payable to such Lender and its registered assigns in which case all
Loans evidenced by such Note and interest thereon shall at all times (including
after assignment pursuant to Section 10.4) be represented by one or more Notes
in like form payable to the payee named therein and its registered assigns.


    
Section 2.9.    Letters of Credit


(a)    General. Subject to the terms and conditions set forth herein and in
Section 2.12(d), the Borrower may request the issuance of Letters of Credit
denominated in dollars for its own account (or for the account of any
Subsidiary), in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the period from the
Closing Date to the third day prior to the LC Termination Date. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank, the terms and conditions of this Agreement shall control. On
and as of the Closing Date, in each case automatically and without further
action on the part of any Person, (i) each Existing Letter of Credit will be
deemed to be a Letter of Credit issued hereunder for all purposes of the Loan
Documents and (ii) each Lender that has issued an Existing Letter of Credit
shall be deemed to have granted to each other Lender with a Revolving
Commitment, and each other such Lender shall be deemed to have acquired from
such issuer, a participation in each Existing Letter of Credit equal to


-50

--------------------------------------------------------------------------------





such other Lender’s Applicable Percentage of (A) the aggregate amount available
to be drawn under such Existing Letter of Credit and (B) the aggregate amount of
any reimbursement obligation in respect of any LC Disbursement in respect
thereof.


(b)    Notice of Issuance; Amendment; Renewal; Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or send by facsimile (or transmit by e‑mail, with attachments thereto, if any,
in .pdf format) to the Issuing Bank and the Administrative Agent (not later than
two Business Days before the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and, upon issuance, amendment, renewal or
extension of each Letter of Credit, the Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $25,000,000 and (ii) the total
Revolving Credit Exposures shall not exceed the total Revolving Commitments.


(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is three days prior to the LC Termination Date, provided that any Letter of
Credit may provide for the automatic renewal thereof for additional periods of
lengths not to exceed one year (which shall in no event extend beyond the date
that is three days prior to the LC Termination Date).


(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the applicable Revolving Lenders, the Issuing
Bank hereby grants to each Revolving Lender, and each such Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each such Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each such Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction




-51

--------------------------------------------------------------------------------





or termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever;
provided, however, that no Revolving Lender shall be obligated to make any
payment to the Administrative Agent for any wrongful LC Disbursement made by the
Issuing Bank as a result of acts or omissions constituting willful misconduct or
gross negligence on the part of the Issuing Bank.


(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, then the Issuing Bank shall notify the Borrower
to reimburse the Issuing Bank therefor, in which case the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement and any accrued interest thereon not later than
2:00 p.m., New York City time, on the date that such LC Disbursement is made, if
the Borrower shall have received notice of such LC Disbursement prior to 1:00
p.m., New York City time, on such date, or if such notice has not been received
by the Borrower prior to such time on such date, then not later than 2:00 p.m.,
New York City time, on (A) the Business Day that the Borrower receives such
notice, if such notice is received prior to 1:00 p.m., New York City time, on
the day of receipt or (B) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time on the day of receipt, provided that, if the LC Disbursement is equal to or
greater than $1,000,000, the Borrower may, subject to the conditions of
borrowing set forth herein, request in accordance with Section 2.3 that such
payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan. If the Borrower fails to make such
payment when due (or if any such reimbursement payment is required to be
refunded to the Borrower for any reason), the Issuing Bank may notify the
Administrative Agent that the Issuing Bank is requesting that the applicable
Lenders make an ABR Revolving Borrowing in an amount equal to such
LC Disbursement and any accrued interest thereon, in which case (1) the
Administrative Agent shall notify each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of such ABR Revolving
Borrowing, and (2) each Lender shall, whether or not any Default shall have
occurred and be continuing, any representation or warranty shall be accurate,
any condition to the making of any loan hereunder shall have been fulfilled, or
any other matter whatsoever, make the Loan to be made by it under this paragraph
by wire transfer of immediately available funds to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders, (A) on such date, in the event that such Lender shall have
received notice of such ABR Revolving Borrowing prior to 1:00 p.m., New York
City time, or (B) if such notice has not been received by such Lender prior to
such time on such date, then not later than 2:00 p.m., New York City time, on
(x) the Business Day that such Lender receives such notice, if such notice is
received prior to 1:00 p.m., New York City time, on the day of receipt or (y)
the Business Day immediately following the day that such Lender receives such
notice, if such notice is not received prior to such time on the day of receipt.
Such Loans shall, for all purposes hereof, be deemed to be an ABR Revolving
Borrowing referred to in Section 2.1(a) and made pursuant to Section 2.4, and
the Lenders’ obligations to make such Loans shall be absolute and unconditional.
The Administrative Agent will make such Loans available to the Issuing Bank by
promptly crediting or otherwise transferring the amounts so received, in like
funds, to the Issuing Bank for the purpose of repaying in full the
LC Disbursement and all accrued interest thereon. An ABR Borrowing pursuant




-52

--------------------------------------------------------------------------------





to this Section 2.9(e) made when the conditions to an ABR Borrowing are not
satisfied under Section 5.2 shall not be deemed to have satisfied the Borrower’s
reimbursement obligation with respect to an LC Disbursement for purposes of
determining whether or not an Event of Default exists under clause (a) of
Article 8.


(f)    Obligations Absolute. Except as provided below, to the fullest extent
permitted by law, the Borrower’s obligations to reimburse LC Disbursements as
provided in paragraph (e) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein or herein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
any Credit Party nor any of their respective Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the Issuing Bank shall be liable to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower or any Subsidiary that are caused by the Issuing Bank’s
failure to exercise care when determining whether (x) drafts and other documents
presented under a Letter of Credit issued by it comply with the terms thereof,
or (y) to pay under any Letter of Credit. The parties hereto expressly agree
that, in the absence of gross negligence or willful misconduct on the part of
the Issuing Bank (as finally determined by a court of competent jurisdiction),
the Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.


(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the applicable Lenders with respect to any such
LC Disbursement.


-53

--------------------------------------------------------------------------------







(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 3.1(b) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (d) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.


(i)    Cash Collateral. If (x) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or Lenders holding more than 50% of the total LC Exposure
demanding the deposit of cash collateral pursuant to this paragraph, or (y) the
maturity of the Revolving Loans has been accelerated, the Borrower shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the applicable Lenders, an amount in cash equal to
the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in paragraph (h) or (i)
of Article 8. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Section 2.9. The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account.
Such deposit shall not bear interest, nor shall the Administrative Agent be
under any obligation whatsoever to invest the same, provided, however, that, at
the request of the Borrower, such deposit shall be invested by the
Administrative Agent in direct short-term obligations of, or short-term
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America, in each case maturing no later than
the expiry date of the Letter of Credit giving rise to the relevant LC Exposure.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent as
follows: first, to reimburse the Issuing Bank for LC Disbursements for which it
has not been reimbursed, second, if there be any excess, to be held for the
satisfaction of the reimbursement obligations (contingent or otherwise) of the
Borrower for the LC Exposure at such time, third, if there be any excess, to
reduce the Revolving Credit Exposure of all of the Lenders pro rata, and fourth,
if there be any excess and if the maturity of the Loans has been accelerated
(but subject to the consent of Lenders with LC Exposure representing greater
than 50% of the total LC Exposure), to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount and any interest thereon (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.


-54

--------------------------------------------------------------------------------







Section 2.10.    Swingline Loans


(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time in
dollars until the Swingline Termination Date, in an aggregate principal amount
at any time outstanding that will not result in (i) the aggregate principal
amount of outstanding Swingline Loans exceeding $5,000,000 or (ii) the sum of
the total Revolving Credit Exposures exceeding the total Revolving Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Notwithstanding the foregoing,
the Swingline Lender shall not be required to make a Swingline Loan if (i) any
Revolving Lender shall be a Defaulting Lender, or (ii) any Revolving Lender
shall have notified the Swingline Lender and the Borrower in writing at least
one Business Day prior to the date of Borrowing with respect to such Swingline
Loan that the conditions set forth in Section 5.2 have not been satisfied and
such conditions remain unsatisfied as of the requested time of the making of
such Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.


(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 3:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify (i) the aggregate principal amount
to be borrowed, (ii) the requested date of such Borrowing, and (iii) the amount
of, and the length of the Swingline Interest Period for, each Swingline Loan,
provided, however, that no such Swingline Interest Period shall end after the
Business Day immediately preceding the Swingline Termination Date. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.9(e), by remittance to the Issuing Bank) by 3:30 p.m., New
York City time, on the requested date of such Swingline Loan.


(a)The Swingline Lender may by written notice given to the Administrative Agent
not later than 11:00 a.m., New York City time, on any Business Day notify the
Administrative Agent that the Swingline Lender is requesting that each Lender,
and the Administrative Agent may (with the consent of Lenders holding more than
50% of the total Swingline Exposure) or shall (at the request of Lenders holding
more than 50% of the total Swingline Exposure) by written notice given to the
Swingline Lender not later than 11:00 a.m., New York City time, on any Business
Day require that each Lender, at the option of the Borrower, (i) make a
Revolving Loan in an amount equal to its pro rata Revolving Commitment with
respect to the outstanding principal balance of, and accrued and unpaid interest
on, the Swingline Loans, or (ii) acquire participations on such Business Day in
all or a portion of the Swingline Loans outstanding. Such notice shall specify
the aggregate amount of Swingline Loans in which Lenders will participate. In
either such case (i) the Administrative Agent shall notify each Lender of the
details thereof and of the amount of such Lender’s Revolving Loan or
participation interest, as the case may be, and (ii) each Lender shall, whether
or not any Default shall have occurred and be continuing, any representation or
warranty shall be accurate, any condition to the making of any Loan hereunder
shall have been fulfilled, or any other matter whatsoever, make the Revolving
Loan required


-55

--------------------------------------------------------------------------------





to be made by it, or purchase the participation required to be purchased by it,
under this paragraph by wire transfer of immediately available funds to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders, (A) in the event that such Lender receives
such notice prior to 12:00 noon, New York City time, on any Business Day, by no
later than 3:00 p.m., New York City time, on such Business Day, or (B) in the
event that such Lender receives such notice at or after 12:00 noon, New York
City time, on any Business Day, by no later than 1:00 p.m. New York City time on
the immediately succeeding Business Day. Any Loans made pursuant to this
paragraph (c) shall, for all purposes hereof, be deemed to be Revolving Loans
referred to in Section 2.1 and made pursuant to Section 2.4(a), and the Lenders’
obligations to make such Loans shall be absolute and unconditional. The
Administrative Agent will make such Loans, or the amount of such participations,
as the case may be, available to the Swingline Lender by promptly crediting or
otherwise transferring the amounts so received, in like funds, to the Swingline
Lender. Each Lender shall also be liable for an amount equal to the product of
its pro rata Revolving Commitment and any amounts paid by the Borrower pursuant
to this Section 2.10 that are subsequently rescinded or avoided, or must
otherwise be restored or returned. Such liabilities shall be absolute and
unconditional and without regard to the occurrence of any Default or the
compliance by the Borrower with any of its obligations under the Loan Documents.
Whenever the Administrative Agent is reimbursed by the Borrower, for the account
of the Swingline Lender, for any payment in connection with Swingline Loans and
such payment relates to an amount previously paid by a Lender pursuant to this
Section, the Administrative Agent will promptly pay over such payment to such
Lender. The purchase of participations in a Swingline Loan or the making by the
Lenders of a Revolving Loan pursuant to this paragraph shall not relieve the
Borrower of any default in the payment thereof.


Section 2.11.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs


(a)    Each Loan Party shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal of Loans,
LC Disbursements, interest or fees, or of amounts payable under Sections 3.5,
3.6, 3.7 or 10.3, or otherwise) prior to 2:00 p.m., New York City time (or, in
the case of Swingline Loans, 3:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its office at 1301 Avenue of the
Americas, New York, New York, or such other office as to which the
Administrative Agent may notify the other parties hereto, except payments to be
made to the Issuing Bank or the Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 3.5, 3.6, 3.7 and 10.3 shall be
made directly to the Persons entitled thereto and payments made pursuant to
other Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.




-56

--------------------------------------------------------------------------------





(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal of Loans,
unreimbursed LC Disbursements, interest, fees and commissions then due hereunder
(after giving effect to all applicable grace periods and/or cure periods, if
any), such funds shall be applied (i) first, towards payment of interest, fees
and commissions then due hereunder ratably among the parties entitled thereto in
accordance with the amounts of interest, fees and commissions then due to such
parties and (ii) second, towards payment of principal of Loans and unreimbursed
LC Disbursements then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal of Loans and unreimbursed
LC Disbursements then due to such parties.


(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of, or interest on, any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other applicable Lender,
then the applicable Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans and participations in
LC Disbursements and Swingline Loans of other applicable Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
applicable Lenders ratably in accordance with the aggregate amount of principal
of, and accrued interest on, their respective Loans and participations in
LC Disbursements and Swingline Loans, provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Loan Party consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. This Section 2.11(c) shall not apply
to any action taken by CoBank with respect to any CoBank Equities held by the
Borrower.


(d)    Unless the Administrative Agent shall have received notice from a Loan
Party prior to the date on which any payment is due to the Administrative Agent
for the account of the applicable Credit Parties hereunder that such Loan Party
will not make such payment, the Administrative Agent may assume that such Loan
Party has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to such Credit Parties the amount due.
In such event, if such Loan Party has not in fact made such payment, then each
such Credit Party severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Credit Party with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


-57

--------------------------------------------------------------------------------







(e)    If any Credit Party shall fail to make any payment required to be made by
it pursuant to Section 2.4(b) or 2.9(e), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Credit Party to satisfy such Credit Party’s obligations under such Sections
until all such unsatisfied obligations are fully paid.


(f)    Notwithstanding anything to the contrary herein contained, no amendment,
modification or waiver of any provision of Sections 2.11(b) or 2.11(c) shall be
permitted without the written consent of the Majority Facility Lenders in
respect of each Facility adversely affected thereby.


Section 2.12.    Defaulting Lenders


Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the unfunded portion of any Revolving
Commitment of such Defaulting Lender pursuant to Section 3.3(a);


(b)    the Commitments and Total Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders, the Required Lenders, the
Majority Facility Lenders, Required Revolving Lenders, or any other group of
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 10.2); provided that (i) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender, and (ii) any
waiver, amendment or modification that would increase the Commitments of such
Lender, or postpone the final maturity date of any payment of principal owed to
such Lender, shall require the consent of such Defaulting Lender;


(c)    if any Swingline Exposure or LC Exposure exists at the time a Revolving
Lender becomes a Defaulting Lender then:


(i)all of such Swingline Exposure and LC Exposure shall be reallocated among the
non‑Defaulting Lenders in accordance with their respective Applicable
Percentages to the extent (A) immediately after giving effect thereto, the sum
of all non‑Defaulting Lenders’ Revolving Credit Exposure would not exceed the
total of all non‑Defaulting Lenders’ Revolving Commitments and (B) the
conditions set forth in Section 5.2 are satisfied at such time (for the
avoidance of doubt, no Lender’s Revolving Commitment shall be changed as a
result of such reallocation);
(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, within one Business Day following notice by the
Administrative Agent, the Borrower shall, after giving effect to any partial


-58

--------------------------------------------------------------------------------





reallocation pursuant to clause (i) above, (A) first, prepay such Swingline
Exposure and (B) second, cash collateralize such Defaulting Lender’s LC Exposure
in accordance with the procedures set forth in Section 2.9(i) for so long as
such LC Exposure is outstanding;
(iii)to the extent the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to this Section 2.12(c), the Borrower
shall not be required to pay any fees for the account of such Defaulting Lender
pursuant to Section 3.3(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;
(iv)if the LC Exposure of such non‑Defaulting Lender is reallocated pursuant to
this Section 2.12(c), then the fees payable to the Lenders pursuant to
Section 3.3(b) shall be adjusted in accordance with such non‑Defaulting Lenders’
Applicable Percentages; and
(v)the Administrative Agent shall promptly notify the Lenders of any
reallocation described in this Section 2.12(c);
(b)so long as any Revolving Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend, extend or increase any Letter of Credit, unless it
is satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non‑Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.12(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among non‑Defaulting Lenders in a manner
consistent with Section 2.12(c)(i) (and Defaulting Lenders shall not participate
therein); and


(e)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.11(c)
but excluding Section 3.9) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be reasonably determined by the Administrative Agent (i)
first, to the payment of any amounts then owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts then owing by such Defaulting Lender to the Issuing Bank or Swingline
Lender hereunder, (iii) third, to the extent requested by the Issuing Bank or
Swingline Lender, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any existing or future
participating interest in any Swingline Loan or Letter of Credit, (iv) fourth,
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, (v) fifth, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender in
respect of any Loans under this Agreement, (vi) sixth, to the payment of any
amounts owing to the Lenders or the Issuing Bank or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender,
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement, (vii)
seventh, to the payment


-59

--------------------------------------------------------------------------------





of any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if such payment is (x) a
prepayment of the principal amount of any Loans or reimbursement obligations in
respect of LC Disbursements in respect of which a Defaulting Lender has funded
its participation obligations and (y) made at a time when the conditions set
forth in Section 5.2 are satisfied, such payment shall be applied solely to
prepay the Loans of, and reimbursement obligations owed to, all non‑Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans, or
reimbursement obligations owed to, any Defaulting Lender.


    
Section 2.13.    Incremental Term Facilities


(a)    At any time and from time to time, subject to the terms and conditions
set forth herein, the Borrower may, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy thereof to
each Lender), request to add one or more additional tranches of term loans (all
such additional tranches of term loans, the “Incremental Term Loans”; and all
such incremental facilities therefor, the “Incremental Term Facilities”);
provided that (X) the sum of the aggregate principal amount of all Incremental
Term Loans (determined at the time of incurrence) plus the Aggregate Increased
Revolving Amount shall not exceed the Incremental Amount, and (Y) at the time of
each such request and upon the effectiveness of each Incremental Term Facility
Amendment, (i) no Event of Default (or, solely in connection with Acquisitions
permitted by Section 7.5 and Investments permitted by Section 7.4 and provided
that the applicable Incremental Term Lenders have agreed thereto, no Event of
Default under Sections 8.1(a), (b), (h) or (i)) has occurred and is continuing
or would exist after giving effect thereto, (ii) the Borrower shall be in pro
forma compliance with the Financial Covenants (as of the most recently ended
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.1) after giving effect to the incurrence of such Incremental Term
Facility and all transactions consummated in connection therewith, and (iii) the
representations and warranties of the Loan Parties and the Liberty Subsidiaries
set forth in the Loan Documents shall be true and correct in all material
respects on and as of the date of the making of the Incremental Term Loans
pursuant to such Incremental Term Facility Amendment (except to the extent that
such representations and warranties relate to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date and that any representation and warranty that
is qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects without further qualification); provided that, customary
“Sungard” or “certain funds” conditionality shall, to the extent agreed by such
Incremental Lenders, apply to any Incremental Term Facilities entered into in
order to finance Acquisitions permitted by Section 7.5 or Investments permitted
by Section 7.4.


(b)    Each Incremental Term Facility shall not be guaranteed by any subsidiary
of the Borrower that is not a Guarantor and will rank pari passu or junior in
right of payment and of security (if any) with the other Loans and Commitments.


(c)    Any Incremental Term Loans (i) for purposes of prepayments, shall be
treated substantially the same as (and in any event no more favorably than) the
Term B Loans, and (ii) other


-60

--------------------------------------------------------------------------------





than currency, amortization, pricing (including interest rate margins, rate
floors, fees, premiums and funding discounts) and maturity date, shall have the
same terms as the Term B Loans or (except for covenants or other provisions
applicable only to the periods after the Term B Maturity Date) such terms as are
reasonably satisfactory to the Administrative Agent (it being understood to the
extent that any financial maintenance covenant is added for the benefit of any
Incremental Term Facility, no consent shall be required from the Administrative
Agent or any Lender to the extent that such financial maintenance covenant is
also added for the benefit of all of the Term B Loans), provided that (A) any
Incremental Term Loan shall not have a final maturity date earlier than the
Latest Maturity Date and (B) any Incremental Term Loan shall not have a Weighted
Average Life to Maturity that is shorter than the Weighted Average Life to
Maturity of the then-existing Term B Loans.


(d)    Each notice from the Borrower pursuant to this Section 2.13 shall set
forth the requested amount and proposed terms of the relevant Incremental Term
Loans. Any bank, financial institution or other Person that agrees with the
Borrower to extend Incremental Term Loans (each an “Incremental Term Lender”),
shall (i) if not already a Lender or a Person to whom a Lender may assign one or
more Loans without the consent of the Administrative Agent hereunder, be
reasonably satisfactory to the Administrative Agent and (ii) if not already a
Lender, become a Lender under this Agreement pursuant to an amendment (each an
“Incremental Term Facility Amendment”) to this Agreement and, as appropriate,
the other Loan Documents, executed by the Loan Parties, each such Incremental
Term Lender and the Administrative Agent. No Incremental Term Facility Amendment
shall require the consent of any Lender other than the Incremental Term Lenders
with respect to such Incremental Term Facility Amendment. No Lender shall be
obligated to provide any Incremental Term Loans unless it so agrees in its sole
and absolute discretion. An Incremental Term Facility Amendment may, without the
consent of any other Lender, effect such amendments to any Loan Documents as may
be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 2.13. The effectiveness of any Incremental
Term Facility Amendment shall, unless otherwise agreed to by the Administrative
Agent and the Incremental Term Lenders (and subject to the proviso in the first
sentence of Section 2.13(a)), be subject to the satisfaction on the date thereof
of each of the conditions set forth in Section 5.2.


(e)    If the Effective Yield applicable to any Incremental Term Loan exceeds
the Effective Yield of the Term B Loans by more than 0.50%, the rate of interest
per annum applicable to the Term B Loans shall be increased by an amount equal
to the amount of such excess minus 0.50%. Notwithstanding anything to the
contrary herein contained, no amendment, modification or waiver of any provision
of this Agreement which would reduce the amount of any payment required as a
result of the operation of this Section 2.13(e) shall be permitted without the
written consent of Majority Facility Lenders with respect to the Term B
Facility, and this Section 2.13(e) may be amended, modified or waived without
the consent of any Lenders other than Majority Facility Lenders with respect to
the Term B Facility.




-61

--------------------------------------------------------------------------------





Section 2.14.    Refinancing Amendments.


(a)    At any time after the Closing Date, the Borrower may obtain Credit
Agreement Refinancing Debt from any Additional Refinancing Lender, in each case
pursuant to a Refinancing Amendment.


(b)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 5.2 and, to the extent reasonably requested by the Administrative Agent,
to receipt by the Administrative Agent of (i) customary legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinions resulting from a change
in law, change in fact or change to counsels’ forms of opinions reasonably
satisfactory to the Administrative Agent, and (ii) reaffirmation agreements
and/or such amendments to the Security Documents as may be reasonably requested
by the Administrative Agent in order to ensure that such Credit Agreement
Refinancing Debt is provided with the benefit of the applicable Loan Documents.


(c)    Each issuance of Credit Agreement Refinancing Debt shall be in an
aggregate principal amount that is (x) not less than $25,000,000, and (y) an
integral multiple of $1,000,000.


(d)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Debt incurred pursuant thereto, and (ii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.14, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Refinancing Amendment. Unless the Swingline Lender enters into the
Refinancing Amendment for a Refinancing Revolving Facility, the Swingline
Termination Date will not be extended to reflect the Refinancing Revolving
Commitments in such Facility, the Refinancing Revolving Lenders with such
Refinancing Revolving Commitments shall not participate in Swingline Loans, and
the use of the terms “Revolving Commitments” and “Revolving Loans” in connection
with the provisions of this Agreement governing Swingline Loans shall be deemed
to exclude such Refinancing Revolving Commitments and Refinancing Revolving
Loans. Unless the Issuing Bank enters into the Refinancing Amendment for a
Refinancing Revolving Facility, the LC Termination Date will not be extended to
reflect the Refinancing Revolving Commitments in such Facility, the Refinancing
Revolving Lenders with such Refinancing Revolving Commitments shall not
participate in Letters of Credit, and the use of the terms “Revolving
Commitments” and “Revolving Loans” in connection with the provisions of this
Agreement governing Letters of Credit shall be deemed to exclude such
Refinancing Revolving Commitments and Refinancing Revolving Loans.


Section 2.15    Extensions of Term Loans and Revolving Commitments.


(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like Maturity Date or Revolving
Commitments with a like Maturity Date, in each


-62

--------------------------------------------------------------------------------





case on a pro rata basis (based on the aggregate outstanding principal amount of
the respective Term Loans or Revolving Commitments with the same Maturity Date,
as the case may be) and on the same terms to each such Lender, the Borrower may
from time to time offer to extend the maturity date of any Term Loans and/or
Revolving Commitments and otherwise modify the terms of such Term Loans and/or
such Revolving Commitments pursuant to the terms of the relevant Extension Offer
(including, without limitation, by changing the interest rate or fees payable in
respect of such Term Loans and/or such Revolving Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such Term
Loans) (each, an “Extension”, and each group of Term Loans or Revolving
Commitments, as applicable, in each case as so extended, as well as the original
Term Loans and the original Revolving Commitments (in each case not so
extended), being a separate Class; any Extended Term Loans shall constitute a
separate Class of Term Loans from the Class of Term Loans from which they were
converted, and any Extended Revolving Commitments shall constitute a separate
Class of Revolving Commitments from the Class of Revolving Commitments from
which they were converted), so long as the following terms are satisfied: (i) no
Default shall have occurred and be continuing at the time an Extension Offer is
delivered to the Lenders, (ii) except as to pricing (including interest rate
margins, rate floors, fees, premiums and funding discounts) and final maturity,
the Revolving Commitment of any Revolving Lender (an “Extending Revolving
Lender”) extended pursuant to an Extension (an “Extended Revolving Commitment”),
and the related outstandings, shall be a Revolving Commitment (or related
outstandings, as the case may be) with the same terms as the applicable original
Revolving Commitments (and related outstandings); provided that at no time shall
there be Revolving Commitments hereunder (including Extended Revolving
Commitments and any original Revolving Commitments) which have more than three
different Maturity Dates, (iii) except as to pricing (including interest rate
margin, rate floors, fees, premiums and funding discounts), amortization, final
maturity date, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Term Lender (an “Extending Term Lender”) extended pursuant to
any Extension (“Extended Term Loans”) shall be not materially more favorable,
taken as a whole, including with respect to covenants and events of default, to
the Extending Term Lender, in the good faith determination of the Borrower and
the Administrative Agent, as the Class of Term Loans subject to such Extension
Offer, (iv) the final maturity date of any Extended Term Loans shall be no
earlier than the Existing Facility Maturity Date, (v) the Weighted Average Life
to Maturity of any Extended Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Term Loans extended thereby, (vi) any
Extended Term Loans and Extended Revolving Loans may participate on a pro rata
basis or a less than pro rata basis (but not greater than a pro rata basis) in
any mandatory repayments or prepayments hereunder, in each case as specified in
the respective Extension Offer, (vii) if the aggregate principal amount of
applicable Term Loans (calculated on the face amount thereof) or applicable
Revolving Commitments, as the case may be, in respect of which applicable Term
Lenders or applicable Revolving Lenders, as the case may be, shall have accepted
the relevant Extension Offer (as hereinafter provided) shall exceed the maximum
aggregate principal amount of applicable Term Loans or applicable Revolving
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the applicable Term Loans or applicable Revolving
Loans, as the case may be, of the applicable Term Lenders or applicable
Revolving Lenders, as the case may be, shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Term Lenders or such
Revolving Lenders, as the case may be, have accepted such Extension Offer (as
hereinafter provided), (viii) any


-63

--------------------------------------------------------------------------------





Extended Term Loans and Extended Revolving Loans may be secured by the
Collateral securing the Loans being extended thereby and with the same priority
as the Loans being extended thereby, (ix) all documentation in respect of such
Extension shall be consistent with the foregoing, and (x) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower. Following
any such Extension Offer, the Administrative Agent shall notify the applicable
Lenders thereof, each of whom shall, in its sole discretion, determine whether
or not to accept such Extension Offer.


(b)    With respect to all Extensions accepted by the relevant Lenders and
consummated by the Borrower pursuant to this Section 2.15, (i) such Extensions
shall not constitute voluntary or mandatory payments or prepayments for purposes
of Sections 2.6 or 2.7, and (ii) no Extension Offer is required to be in any
minimum amount or any minimum increment; provided that the Borrower may at its
election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Borrower’s sole discretion and
which may be waived by the Borrower) of Term Loans or Revolving Commitments (as
applicable) of any or all applicable Classes be tendered. The Administrative
Agent and the Lenders hereby consent to the Extensions and the other
transactions contemplated by this Section 2.15 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Commitments on such terms as may be set forth in
the relevant Extension Offer) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections 2.6, 2.7 and 2.11) or
any other Loan Document that may otherwise prohibit any such Extension or any
other transaction contemplated by this Section 2.15.


(c)    The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Borrower as may be necessary in order to establish new Classes or sub-Classes in
respect of Revolving Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new Classes or sub-Classes, in each case on terms consistent with this
Section 2.15. Notwithstanding the foregoing, the Administrative Agent shall have
the right (but not the obligation) to seek the advice or concurrence of the
Required Lenders with respect to any matter contemplated by this Section 2.15(c)
and, if the Administrative Agent seeks such advice or concurrence, it shall be
permitted to enter into such amendments with the Borrower in accordance with any
instructions actually received by the Administrative Agent from Required Lenders
and shall also be entitled to refrain from entering into such amendments with
the Borrower unless and until it shall have received such advice or concurrence;
provided, however, that whether or not there has been a request by the
Administrative Agent for any such advice or concurrence, all such amendments
entered into with the Borrower by the Administrative Agent hereunder shall be
binding and conclusive on the Lenders. Without limiting the foregoing, in
connection with any Extensions the respective Loan Parties shall (at their
expense) amend (and the Administrative Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then Latest Maturity Date so that
such maturity date is extended to the then Latest Maturity Date (or such later
date as may be advised by local counsel to the Administrative Agent).


(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least fifteen (15) Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and shall agree to such procedures, if any, as may be established


-64

--------------------------------------------------------------------------------





by, or acceptable to, the Administrative Agent, in each case acting reasonably
to accomplish the purposes of this Section 2.15.


(e)    Notwithstanding the foregoing provisions of this Section 2.15 and, for
the avoidance of doubt, no Lender shall have such Lender’s Commitment or Loans
extended without the written consent of such Lender. Unless the Swingline Lender
enters into the Extension Amendment for an Extended Revolving Facility, the
Swingline Termination Date will not be extended to reflect the Extended
Revolving Commitments in such Facility, the Extending Revolving Lenders with
such Extended Revolving Commitments shall not participate in Swingline Loans,
and the use of the terms “Revolving Commitments” and “Revolving Loans” in
connection with the provisions of this Agreement governing Swingline Loans shall
be deemed to exclude such Extended Revolving Commitments and Extended Revolving
Loans. Unless the Issuing Bank enters into the Extension Amendment for an
Extended Revolving Facility, the LC Termination Date will not be extended to
reflect the Extended Revolving Commitments in such Facility, the Extending
Revolving Lenders with such Extended Revolving Commitments shall not participate
in Letters of Credit, and the use of the terms “Revolving Commitments” and
“Revolving Loans” in connection with the provisions of this Agreement governing
Letters of Credit shall be deemed to exclude such Extended Revolving Commitments
and Extended Revolving Loans.


Section 2.16.    MIRE Events.


Notwithstanding anything to the contrary contained herein, the Borrower and each
Subsidiary Guarantor acknowledges and agrees that, if there is any Real Property
subject to a Mortgage, any increase, extension or renewal of any of the
Commitments or Loans (including the provision of Incremental Term Loans or any
other incremental credit facilities hereunder, but excluding (i) any
continuation or conversion of borrowings, (ii) the making of any Revolving Loans
or Swingline Loans or (iii) the issuance, renewal or extension of Letters of
Credit) shall be subject to (and conditioned upon): (1) the prior delivery of
all flood hazard determination certifications, acknowledgements and evidence of
flood insurance and other flood-related documentation with respect to such Real
Property as required by Flood Insurance Laws and as otherwise reasonably
required by the Administrative Agent (collectively, the “Flood Insurance
Information”), (2) the Administrative Agent shall have made available to each
Lender all Flood Insurance Information no less than ten (10) Business Days prior
to the effectiveness of such increase, extension or renewal, as the case may be,
and (3) the Administrative Agent shall not have received written notice from any
Lender within five (5) Business Days thereafter that such Lender has not
completed its flood insurance due diligence and flood insurance compliance with
respect thereto.


-65

--------------------------------------------------------------------------------







ARTICLE 3


INTEREST, FEES, YIELD PROTECTION, ETC.


Section 3.1.    Interest


(a)    The Existing Facility Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin. The Existing
Facility Loans comprising each Eurodollar Borrowing shall bear interest at the
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin. The Loans comprising each Swingline Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin for the Swingline
Interest Period in effect for such Borrowing. Subject to Section 2.13(e), the
Term B Loans comprising each ABR Borrowing shall bear interest at a rate per
annum equal to (i) the Applicable Margin plus (ii) the Alternate Base Rate.
Subject to Section 2.13(e), the Term B Loans comprising each Eurodollar
Borrowing shall bear interest at a rate per annum equal to (i) the Applicable
Margin plus (ii) the LIBO Rate. Each Incremental Term Loan, Refinancing
Revolving Loan, Refinancing Term Loan, Extended Revolving Loan and Extended Term
Loan shall bear interest at the rate set forth in the applicable Facility
Amendment.


(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan, any reimbursement obligation in respect of any LC Disbursement or any fee
or other amount payable by the Borrower hereunder is not paid when due, whether
at stated maturity, upon acceleration or otherwise, such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to 2%
plus the rate applicable to ABR Borrowings of the applicable Loans as provided
in the preceding paragraph of this Section. In addition, notwithstanding the
foregoing, if an Event of Default under Sections 8(a), (b), (h), (i) or (j) has
occurred and is continuing, then, so long as such Event of Default is
continuing, all outstanding principal of each Loan and all unreimbursed
reimbursement obligations in respect of all LC Disbursements shall, without
duplication of amounts payable under the preceding sentence, bear interest,
after as well as before judgment, at a rate per annum equal to 2% plus the rate
otherwise applicable to such Loan or LC Disbursement, as the case may be, as
provided in the preceding paragraph of this Section. In addition,
notwithstanding the foregoing, if an Event of Default (other than an Event of
Default under Sections 8(a), (b), (h), (i) or (j)) has occurred and is
continuing, then, if the Administrative Agent or Lenders holding more than 50%
of the Total Credit Exposure of all Lenders of all Classes affected thereby,
taken as a whole, request, so long as such Event of Default is continuing, all
outstanding principal of each Loan and all unreimbursed reimbursement
obligations in respect of all LC Disbursements shall, without duplication of
amounts payable under the preceding sentence, bear interest, after as well as
before judgment, at a rate per annum equal to 2% plus the rate otherwise
applicable to such Loan or LC Disbursement, as the case may be, as provided in
the preceding paragraph of this Section.


(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, provided that (i) interest accrued pursuant
to paragraph (b) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (iii) in the event of any conversion of any Eurodollar Loan
prior to the end of the


-66

--------------------------------------------------------------------------------





current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.


(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate and the
applicable LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent demonstrable error.


Section 3.2.    Interest Elections


(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request or designated by Section 2.3 and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request or designated by Section 2.3. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the applicable Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.


(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone or e-mail by the time
that a Borrowing Request would be required under Section 2.3 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic or e-mail Interest
Election Request shall be irrevocable and shall be confirmed by no later than
3:00 p.m., New York City time, on the date of such request by hand delivery,
e‑mail or facsimile to the Administrative Agent of a copy of a written Interest
Election Request signed by the Borrower.


(c)    Each telephonic, e-mail and written Interest Election Request shall
specify the following information:


(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and


-67

--------------------------------------------------------------------------------





(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.


(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall be converted to a
Eurodollar Borrowing with an Interest Period of one month. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Lenders holding more than
50% of the Total Credit Exposure of all Classes affected thereby, taken as a
whole, so notifies the Borrower, then, with respect to each such Class, so long
as an Event of Default is continuing, (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
Section 3.3.    Fees


(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender having a Revolving Commitment under the Existing Revolving Facility,
a commitment fee, which shall accrue at a rate per annum equal to the Commitment
Fee Rate on the daily amount of such unused Revolving Commitment (provided that
Swingline Loans shall not be deemed to be a use of the Revolving Commitments for
the purpose of the calculation of such commitment fee) during the period from
and including the Closing Date to but excluding the date on which such Revolving
Commitment terminates (it being understood that LC Exposure constitutes a use of
the Revolving Commitment). Accrued commitment fees and undrawn fees shall be
payable in arrears on the last day of March, June, September and December of
each year, each date on which the applicable Commitments are permanently reduced
and on the date on which the applicable Commitments terminate, commencing on the
first such date to occur after the Closing Date. All commitment fees and undrawn
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).


(b)    The Borrower agrees to pay to (i) the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at rate per annum equal
to the Applicable Margin (with respect to Eurodollar Borrowings) on the daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Closing Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure and (ii) to the Issuing Bank for its own account a fronting fee,
which shall accrue at a rate per annum equal to 0.25% on the daily amount of the
LC


-68

--------------------------------------------------------------------------------





Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) with respect to each Letter of Credit during the period from
and including the Closing Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any such LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Accrued participation fees and fronting
fees shall be payable in arrears on the last day of March, June, September and
December of each year, commencing on the first such date to occur after the
Closing Date; provided that all such fees shall be payable on the date on which
the Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within ten days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).


(c)    The Borrower agrees to pay to each Credit Party, for its own account, the
fees and other amounts payable in connection herewith in the amounts and at the
times separately agreed upon between the Borrower and such Credit Party.


(d)    All fees and other amounts payable hereunder shall be paid on the dates
due, in immediately available funds to the Administrative Agent for
distribution, in the case of commitment fees, undrawn fees, and participation
fees, to the Lenders. Fees paid hereunder shall not be refundable under any
circumstances.


Section 3.4.    Alternate Rate of Interest


If prior to the commencement of any Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate, as applicable, for such Interest Period;
or


(b)    the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining its Loan included in such Borrowing for
such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (and the Administrative
Agent shall give such notice promptly upon having actual knowledge that such
circumstances no longer exist), (i) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.


-69

--------------------------------------------------------------------------------





Section 3.5.    Increased Costs; Illegality


(a)    If any Change in Law shall:
(i)    subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, any Eurodollar Loans made by such Credit Party or any Letter of
Credit or participations therein, or change the basis of taxation of payments to
such Lender in respect thereof (other than relating to Taxes, which shall be
governed exclusively by Section 3.7, or the imposition of, or any change in the
rate of, any Excluded Taxes payable by a Credit Party);


(ii)    impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Credit Party; or


(iii)    impose on any Credit Party or the London interbank market any other
condition affecting this Agreement, any Eurodollar Loans made by such Credit
Party or any Letter of Credit or participations therein,


and the result of any of the foregoing shall be to increase the cost to such
Credit Party, by an amount which such Credit Party reasonably deems to be
material, of making or maintaining any Eurodollar Loan or the cost to such
Credit Party, by an amount which such Credit Party reasonably deems to be
material, of issuing, participating in or maintaining any Letter of Credit
hereunder or to increase the cost to such Credit Party or to reduce the amount
of any sum received or receivable by such Credit Party, by an amount which such
Credit Party reasonably deems to be material, hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Credit Party such
additional amount or amounts as will compensate such Credit Party for such
additional costs incurred or reduction suffered.
(b)    If any Credit Party determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Credit Party’s capital or on the capital of such Credit Party’s
holding company, if any, as a consequence of this Agreement or the Loans made,
the Letters of Credit issued or the participations therein held, by such Credit
Party to a level below that which such Credit Party or such Credit Party’s
holding company could have achieved but for such Change in Law (taking into
consideration such Credit Party’s policies and the policies of such Credit
Party’s holding company with respect to liquidity or capital adequacy), by an
amount reasonably deemed by such Credit Party to be material, then from time to
time the Borrower will pay to such Credit Party such additional amount or
amounts as will compensate such Credit Party or such Credit Party’s holding
company for any such reduction suffered.


(c)    A certificate of a Credit Party setting forth in reasonable detail the
calculation of the amount or amounts necessary to compensate such Credit Party
or its holding company, as applicable, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Credit Party the amount shown as due
on any such certificate within 10 Business Days after receipt thereof.


(d)    Failure or delay on the part of any Credit Party to demand compensation
pursuant to this Section shall not constitute a waiver of such Credit Party’s
right to demand such compensation;


-70

--------------------------------------------------------------------------------





provided that the Borrower shall not be required to compensate a Credit Party
pursuant to this Section for any increased costs or reductions incurred more
than nine months prior to the date that such Credit Party notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Credit Party’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine month period referred to above shall be extended to
include the period of retroactive effect thereof.


(e)    Notwithstanding any other provision of this Agreement, if, after the
Closing Date any Change in Law shall make it unlawful for any Lender to make or
maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:


(i)    such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing, as applicable, for an
additional Interest Period shall, as to such Lender only, be deemed a request
for an ABR Loan (or a request to continue an ABR Loan as such for an additional
Interest Period or to convert a Eurodollar Loan into an ABR Loan, as
applicable), unless such declaration shall be subsequently withdrawn; and


(ii)    such Lender may require that all outstanding Eurodollar Loans made by it
be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans, as of the effective date of such notice as
provided in the last sentence of this paragraph.


In the event any Lender shall exercise its rights under (i) or (ii) of this
paragraph, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans, as applicable. For purposes of this
paragraph, a notice to the Borrower by any Lender shall be effective as to each
Eurodollar Loan made by such Lender, if lawful, on the last day of the Interest
Period currently applicable to such Eurodollar Loan; in all other cases such
notice shall be effective on the date of receipt by the Borrower.
Section 3.6.    Break Funding Payments


In the event of (a) the payment or prepayment (voluntary or otherwise) of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, or (c) the failure by the Borrower to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.7(g) and is revoked in accordance therewith), then, in
any such event, the Borrower shall compensate each applicable Lender in an
amount equal to


-71

--------------------------------------------------------------------------------





the excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan) excluding, however, the Applicable
Margin included therein, if any, over (ii) the amount of interest (as reasonably
determined by such Lender) that would accrue on such principal amount for such
period at the interest rate that such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth in reasonable detail the calculations of any amount or amounts
that such Lender is entitled to receive pursuant to this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.


Section 3.7.    Taxes


(a)    Any and all payments by or on account of any obligation of any Loan Party
hereunder and under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes, provided that, if
such Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that, after making all required deductions (including deductions applicable to
additional sums payable under this Section), the applicable Credit Party
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make such deductions and (iii)
such Loan Party shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.


(b)    In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.


(c)    The Borrower shall indemnify each Credit Party, within ten days after
written demand therefor (which demand shall set forth the amount and the reasons
therefor in reasonable detail), for the full amount of any Indemnified Taxes or
Other Taxes (whether or not such Indemnified Taxes or Other Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority) paid by
such Credit Party on or with respect to any payment by or on account of any
obligation of any Loan Party under the Loan Documents (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable out-of-pocket
expenses arising therefrom or with respect thereto (in the event that the
Borrower is not in default of its obligations under this Section 3.7, excluding
penalties and interest to the extent attributable to the actions or omissions of
such Credit Party), whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth the amount of such payment or liability and the
reasons therefor in reasonable detail delivered to the Borrower by a Credit
Party, or by the Administrative Agent on its own behalf or on behalf of a Credit
Party, shall be conclusive absent manifest error. If the Borrower reasonably
believes that Indemnified Taxes or Other Taxes were not correctly or legally
asserted, the applicable Credit Party or Transferee will reasonably cooperate
with the Borrower to obtain a refund of such Indemnified Taxes


-72

--------------------------------------------------------------------------------





or Other Taxes for the benefit of the Borrower, provided that the Borrower shall
reimburse the applicable Credit Party for reasonable out-of-pocket expenses
arising from such cooperation. Each Credit Party agrees that promptly after it
receives written notice of any Indemnified Taxes or Other Taxes imposed or
asserted on it, it shall endeavor to give notice thereof to the Borrower,
provided that such Credit Party shall have no liability to the Borrower for the
failure to give any such notice.


(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the a copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.


(e)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the relevant Loan
Party is located, or under any treaty to which such jurisdiction is a party,
with respect to payments under the Loan Documents shall deliver to the Borrower
(with a copy to the Administrative Agent), such properly completed and executed
documentation prescribed by applicable law and reasonably requested by the
Borrower from time to time as will permit such payments to be made without
withholding or at a reduced rate.


(f)    Without limiting the generality of the foregoing, (i) each Lender that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) (a “Non‑US Lender”) shall to the extent it is legally able to do so
deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Borrower and to the Lender from which the related
participation shall have been purchased) (A) two accurate and complete copies of
IRS Form W‑8BEN or IRS Form W-8BEN-E, as applicable, (B) two accurate and
complete copies of IRS Form W‑8ECI, (C) in the case of a Non‑US Lender claiming
exemption from United States federal withholding Tax under Section 881(c) of the
Code with respect to payments of “portfolio interest,” (x) a certificate to the
effect that such Non-US Lender is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of Sections 871(h)(3)(B) and 881(c)(3)(B) of the Code, or (3)
a “controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “US Tax Compliance Certificate”), and (y) duly completed copies of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, (D) to the extent a Non-US Lender is
not the beneficial owner, two duly executed originals of IRS Form W-8IMY,
accompanied by IRS Forms W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E as
applicable, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-US Lender is a
partnership and one or more direct or indirect partners of such Non-US Lender
are claiming the portfolio interest exception, such Non-US Lender shall provide
a US Tax Compliance Certificate on behalf of each such direct and indirect
partner, or (E) any subsequent versions or successors to such forms, in each
case properly completed and duly executed by such Non-US Lender claiming
complete exemption from, or a reduced rate of, United States federal withholding
Tax on all payments by the Borrower or any Loan Party under any Loan Document,
and (ii) each Lender (and, in the case of a non-United States pass-through
entity, each of its beneficial owners) that is a United States person (as such
term is defined in Section 7701(a)(30) of the Code) shall deliver to the
Borrower and the Administrative Agent two accurate and complete copies of IRS
Form W-9, or any subsequent versions or successors to such form. The forms
referred to in clauses (i) and (ii) shall be delivered by each Lender on or
before the date it becomes a party to


-73

--------------------------------------------------------------------------------





this Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Lender shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Lender. Each Lender shall promptly notify the
Borrower at any time it determines that it is no longer in a position to provide
any previously delivered certificate to the Borrower (or any other form of
certification adopted by the United States taxing authorities for such purpose).


(g)    If a Credit Party determines, in its sole discretion, that it has
received a refund of or credit against any Taxes or Other Taxes as to which it
has been indemnified by a Loan Party or with respect to which a Loan Party has
paid additional amounts pursuant to this Section 3.7, it shall pay to the Loan
Party an amount equal to such refund or credit (but only to the extent of
indemnity payments made, or additional amounts paid, by the Loan Party under
this Section 3.7 with respect to Taxes or Other Taxes giving rise to such refund
or credit), net of all out-of-pocket expenses of the Credit Party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund or credit); provided that the Loan Party, upon the
request of the Credit Party agrees to repay the amount paid over to the Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Credit Party in the event the Credit Party is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Credit Party to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Loan Party or any other Person.


(h)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (h), “FATCA” shall include any amendments made to FATCA after the
Closing Date.


(i)    Solely for purposes of determining withholding Taxes imposed under FATCA,
the Borrower and the Administrative Agent shall treat (and the Term B Lenders
hereby authorize the Administrative Agent and Loan Parties to treat) the Term B
Loans as not qualifying as “grandfathered obligations” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).


(j)    Solely for purposes of determining withholding Taxes imposed under FATCA,
the Borrower and the Administrative Agent shall treat (and the Revolving Lenders
hereby authorize the Administrative Agent and Loan Parties to treat) the
Revolving Loans as not qualifying as “grandfathered obligations” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).




-74

--------------------------------------------------------------------------------





Section 3.8.    Mitigation Obligations


If any Credit Party requests compensation under Section 3.5, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Credit Party pursuant to Section 3.7, then such
Credit Party shall use reasonable efforts to designate a different lending
office for funding or booking its Loans or Letters of Credit (or any
participation therein) hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the good
faith judgment of such Credit Party, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Sections 3.5 or 3.7, as
applicable, in the future and (ii) would not subject such Credit Party to any
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Credit Party. The Borrower hereby agrees to pay all
reasonable costs and out of pocket expenses incurred by any Credit Party in
connection with any such designation or assignment.
Section 3.9.    Replacement of Lenders


If (i) any Credit Party requests compensation under Section 3.5, or the Borrower
is required to pay any additional amount to any Credit Party or any Governmental
Authority for the account of any Credit Party pursuant to Section 3.7, (ii) any
Lender with an unused Commitment is a Defaulting Lender, or (iii) any Lender
notifies the Borrower pursuant to Section 3.5(e) that it is unlawful for such
Lender to make or maintain Eurodollar Loans, then the Borrower may, at its sole
expense and effort, upon notice to such Credit Party and the Administrative
Agent, require such Credit Party to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.4), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Credit Party, if a
Credit Party accepts such assignment); provided that (a) the Borrower shall have
received the prior written consent of the Administrative Agent (and if a
Revolving Commitment is being assigned, the Issuing Bank and the Swingline
Bank), which consents shall not unreasonably be withheld, conditioned or
delayed, (b) such Credit Party shall have received payment of an amount equal to
the outstanding principal of its Loans and funded participations in
LC Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (c) unless the Administrative Agent otherwise agrees, the
Borrower, the Defaulting Lender (if any) or such assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in
Section 10.4(b), and (d) in the case of any such assignment resulting from a
claim for compensation under Section 3.5 or payments required to be made
pursuant to Section 3.7, such assignment will result in a reduction in such
compensation or payments. A Credit Party shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Credit Party or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.


-75

--------------------------------------------------------------------------------





    




Section 3.10.    Substituted Interest Rate


(a)    [Reserved]


(b)    In the event that the Administrative Agent shall have determined in good
faith (which determination shall be conclusive and binding upon the Borrower and
the Swingline Lender absent manifest error) that by reason of circumstances
affecting the interbank Eurodollar market adequate and reasonable means do not
exist for ascertaining the One Month LIBO Rate, the Administrative Agent shall
promptly notify the Borrower, the Swingline Lender and the Revolving Lenders (by
telephone or otherwise, to be promptly confirmed in writing) of such
determination. If the Administrative Agent shall give such notice, the Alternate
Base Rate solely with respect to Revolving Loans and Swingline Loans shall be
determined without giving effect to clause (iii) thereof until such time, if
any, as such notice shall have been withdrawn by the Administrative Agent (by
notice to the Borrower, the Swingline Lender and the Revolving Lenders) promptly
upon the Administrative Agent having determined that such circumstances
affecting the relevant market no longer exist and that adequate and reasonable
means do exist for determining the One Month LIBO Rate.


(c)    If at any time the Administrative Agent shall have determined in good
faith (which determination shall be conclusive and binding upon the Borrower
absent manifest error) that (i) the circumstances under Section 3.4(a) or under
Section 3.4(b) have arisen and such circumstances are unlikely to be temporary,
or (ii) the circumstances set forth in clause (i) of this Section 3.10(c) have
not arisen but the supervisor for the administrator of either Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which such Screen Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish with respect
to Revolving Loans and Swingline Loans an alternate rate of interest to the LIBO
Rate and the One Month LIBO Rate that gives due consideration to the then
prevailing market convention for determining rates of interest for syndicated
dollar loans in the United States at such time, and shall enter into a mutually
acceptable amendment to this Agreement to reflect such alternate rates of
interest and such other related changes to this Agreement as may be applicable
(but, for the avoidance of doubt, such related changes shall not include a
reduction of the Applicable Margin or any other change requiring the separate
approval of the Term B Lenders); provided that, if any such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement; provided, further, that after the occurrence of the
circumstances described in clause (i) or (ii) above, the Borrower may revoke any
pending request for a conversion or continuation of Eurodollar Loans (to the
extent of the affected Eurodollar Loan or Interest Period). Notwithstanding
anything to the contrary in Section 10.2, (A) with respect to Revolving Loans,
such amendment shall become effective without any further action or consent of
any other party to this Agreement (other than the Borrower, whose prior written
consent for such amendment shall be required) so long as the Administrative
Agent shall not have received, within five (5) Business Days of the date any
notice of such alternate rates of interest is provided to the Lenders, a written
notice from the Required Revolving Lenders stating that such Lenders object to
such amendment (it being understood that, if the Required Revolving Lenders
object to any such amendment,


-76

--------------------------------------------------------------------------------





the Administrative Agent and the Borrower shall be permitted to continue to
establish alternate rates of interest and provide one or more additional notices
hereunder until an amendment pursuant to this Section 3.10(c)(A) has become
effective), and (B) with respect to Swingline Loans, such amendment shall become
effective without any further action or consent of any other party to this
Agreement (other than the Borrower, whose prior written consent for such
amendment shall be required) so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date any notice of such alternate
rates of interest is provided to the Swingline Lender, a written notice from the
Swingline Lender stating that the Swingline Lender objects to such amendment (it
being understood that, if the Swingline Lender objects to any such amendment,
the Administrative Agent and the Borrower shall be permitted to continue to
establish alternate rates of interest and provide one or more additional notices
hereunder until an amendment pursuant to this Section 3.10(c)(B) has become
effective).


ARTICLE 4


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Credit Parties that:
Section 4.1.    Organization; Powers


Each of the Borrower and the Subsidiaries is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, has
all requisite corporate or other organizational power and authority to carry on
its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required by
applicable law. No Loan Party is an EEA Financial Institution.
Section 4.2.    Authorization; Enforceability


The Transactions to be entered into by each Loan Party are within the corporate,
partnership or other analogous powers of such Loan Party to the extent it is a
party thereto and have been duly authorized by all necessary corporate,
partnership or other analogous and, if required, equity holder action. Each Loan
Document has been duly executed and delivered by each Loan Party and Liberty
Subsidiary to the extent it is a party thereto and constitutes a legal, valid
and binding obligation thereof, enforceable against such Loan Party or Liberty
Subsidiary in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and the implied
covenants of good faith and fair dealing.
Section 4.3.    Governmental Approvals; No Conflicts


The Transactions (i) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (a) such
as have been or prior to or


-77

--------------------------------------------------------------------------------





concurrently with the consummation of the Transactions will be obtained or made
and are or prior to or concurrently with the consummation of the Transactions
will be in full force and effect (except such consents, approvals, registrations
or filings which will be required at the time, if any, of the exercise of
remedies under the Loan Documents by the Administrative Agent and the Lenders),
(b) notices, if any, required to be filed with the FCC or any applicable State
PUC after the consummation of the Transactions and (c) consents, approvals,
registrations, filings or actions which the failure to obtain or make would not
reasonably be expected to result in a Material Adverse Effect, (ii) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any Subsidiary or any order of any
Governmental Authority (subject to compliance with any applicable law or
regulation which, upon the exercise of remedies hereunder by the Administrative
Agent and the Lenders, requires filing with or approval of a Governmental
Authority), except, in the case of any such applicable law or regulation, for
such violations that would not reasonably be expected to result in a Material
Adverse Effect, (iii) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon the Borrower or any
Subsidiary or its assets (other than the Loan Documents), or give rise to a
right thereunder to require any payment to be made by the Borrower or any
Subsidiary, or result in a default under any indenture for the Senior Notes,
except for such violations, defaults and payments that would not reasonably be
expected to result in a Material Adverse Effect and (iv) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of the
Subsidiaries, other than, with respect to each Loan Party, Liens permitted by
Section 7.2 and each Security Document to which such Loan Party is a party.
    
Section 4.4.    Financial Condition


The Borrower has heretofore furnished to the Administrative Agent and the
Lenders the following:
(a)    the consolidated balance sheets and related consolidated statements of
income, cash flows and shareholders’ equity of the Borrower and its subsidiaries
as of and for the fiscal quarter ended September 30, 2018, certified by the
chief financial officer of the Borrower; and


(b)    with respect to the Borrower and its Subsidiaries, forecasts of financial
performance through the end of 2022 (the “Forecasts”).


The financial statements referred to above (other than the Forecasts) present
fairly, in all material respects, the financial position and results of
operations and cash flows of such Persons as of such dates and for the indicated
periods in accordance with GAAP, subject in the case of the quarter-end
statements to year-end audit adjustments and the absence of footnotes. The
Forecasts have been prepared in good faith by the Borrower and based on
assumptions believed to be reasonable at the time they were made, it being
understood that forecasts by their nature are uncertain and no assurance is
being given that the results reflected in such forecasted financial information
will be achieved. Since September 30, 2018, there has been no material adverse
change in the business, assets, operations or financial condition of the
Borrower and the Subsidiaries taken as a whole except as disclosed in the
financial statements described in clause (a) above.


-78

--------------------------------------------------------------------------------





Section 4.5.    Properties


(a)    Each of the Borrower and the Subsidiaries has good title to, or valid
leasehold interests in, all its real and tangible personal property, except as
would not reasonably be expected to have a Material Adverse Effect.


(b)    Each of the Borrower and the Subsidiaries owns, or is entitled to use,
all United States trademarks, trade names, copyrights, patents and trade secrets
material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such failure to own or be entitled to use or infringements that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.


Section 4.6.    Litigation and Environmental Matters


(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against (i) the Borrower, any of its Subsidiaries or any Liberty
Subsidiary that would reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) the Borrower, any of its Subsidiaries or any Liberty Subsidiary that relate
to the execution, delivery, validity or enforceability of any Loan Document or
the performance of any of the Transactions by any of the parties thereto.


(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower, any of its
Subsidiaries nor any Liberty Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.


Section 4.7.    Compliance with Laws and Agreements
Each of the Borrower, its Subsidiaries and the Liberty Subsidiaries is in
compliance with all laws, regulations (including the Communications Act and
State Law) and orders of any Governmental Authority (including the FCC and State
PUCs) applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except, in each case, where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
Section 4.8.    Franchises, FCC, State PUC and Certain Copyright Matters


(a)    The Borrower and each of its Subsidiaries possesses, or has the right to
use, all Authorizations, and possesses, or has rights under, agreements with
public utilities and microwave transmission companies, satellite communications
companies, pole attachment, use access or rental agreements and utility
easements, including all licenses and permits, to: (i) operate the
Communications Business, except to the extent the absence thereof or failure to
be in compliance therewith would not


-79

--------------------------------------------------------------------------------





reasonably be expected to have a Material Adverse Effect, and (ii) consummate
the Transactions. The Borrower and each of its Subsidiaries are in compliance
with all such Authorizations, agreements, easements, licenses and permits with
no known conflict with the valid rights of others, except to the extent such
noncompliance or conflict would not reasonably be expected to have a Material
Adverse Effect. No event has occurred which would permit the revocation or
termination of any such Authorization, right, agreement, easement, license or
permit which would reasonably be expected to have a Material Adverse Effect.


(b)    The Borrower and each Subsidiary thereof (i) have each duly and timely
filed or caused to be filed (A) all registration statements for the operation of
the Communications Business and other filings which are required to be filed
under the Communications Act and under State Law applicable to them and the
Transactions, and (B) all reports, applications, documents, instruments and
information required to be filed (1) with the FCC and State PUCs, as applicable,
pursuant to all FCC rules, regulations and requests and State Law applicable to
them, or (2) pursuant to any Authorization, in each case, the failure of which
to file would reasonably be expected to have a Material Adverse Effect, and (ii)
is in compliance with the Communications Act and State Law (including, the rules
and regulations of the FCC and State PUCs) and all Authorizations, the failure
with which to comply would reasonably be expected to have a Material Adverse
Effect. The Borrower and each Subsidiary has recorded or deposited with and paid
to the United States Copyright Office and the Register of Copyrights all
notices, statements of account, royalty fees and other documents and instruments
required under the Copyright Act, the failure of which to record, deposit or pay
would reasonably be expected to have a Material Adverse Effect. To the knowledge
of the Borrower, as of the Closing Date neither the Borrower nor any Subsidiary
has any material liability to any Person for copyright infringement under the
Copyright Act as a result of its business operations.


(c)    The Borrower and the Subsidiaries own or lease all of the property, plant
and equipment necessary to operate the Communications Business.


(d)    As of the Closing Date, the Borrower and its Subsidiaries, collectively,
hold all material Authorizations required in connection with the Transactions
and with the operation of the Communications Business and each such
Authorization is validly issued and in full force and effect, unimpaired in any
material respect by any act or omission by the Borrower or any of its
Subsidiaries. All such Authorizations are renewable by their terms or in the
ordinary course of business without the need to (i) comply with any special
qualification procedures not otherwise generally applicable to providers of one
or more services similar to the Communications Business in the State of Alaska,
or (ii) to pay any amounts other than immaterial amounts, routine fees, and
amounts in respect of rebuild obligations, except to the extent such renewal
would not reasonably be expected to have a Material Adverse Effect.


(e)    To the best of the Borrower’s knowledge, except as set forth in
Schedule 4.8, neither the Borrower nor any Subsidiary thereof is a party to any
investigation, notice of violation, order or complaint issued by or before the
FCC, any State PUC or any Franchise authority which would reasonably be expected
to have a Material Adverse Effect. Except for such proceedings that affect the
communications industry or the other businesses of the Borrower and its
Subsidiaries generally or as set forth in Schedule 4.8, there are no proceedings
by or before the FCC, any State PUC or any Franchise


-80

--------------------------------------------------------------------------------





authority which would reasonably be expected to have a Material Adverse Effect.
Except as set forth in Schedule 4.8, the Borrower has no knowledge of (i) any
impending or threatened investigation, notice of violation, order, complaint or
proceeding before the FCC, any State PUC or any Franchise authority that would
reasonably be expected to have a Material Adverse Effect, (ii) any pending or
threatened non‑renewal, expiration, termination or revocation of any
Authorization that would reasonably be expected to have a Material Adverse
Effect, or (iii) has any reasonable basis to expect that any Authorization the
absence of which, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect, will not be renewed in the ordinary course.


Section 4.9.    Investment Company Status


Neither the Borrower nor any of the Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.
Section 4.10.    Taxes


Each of the Borrower, its Subsidiaries and the Liberty Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (i) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves to the extent required by GAAP or (ii)
to the extent that the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.
Section 4.11.    ERISA


No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, would reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $1,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed by more than $1,000,000 the fair market value of the assets
of all such underfunded Plans.
Section 4.12.    Disclosure
As of the Closing Date, the Borrower has disclosed to the Credit Parties all
agreements, instruments and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect. None of the reports, financial statements,
certificates or other information concerning the Borrower, any Subsidiary or any
Liberty Subsidiary (other than the projections, budgets or other estimates, or
information of a general economic or industry nature) furnished by or on behalf
of the Borrower, any Subsidiary or any Liberty Subsidiary to any Credit Party in
connection with the negotiation of the Loan Documents or delivered thereunder
(as modified or


-81

--------------------------------------------------------------------------------





supplemented by other information so furnished), taken as a whole, contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time they were made, it being understood that projections by their nature are
uncertain and no assurance is being given that the results reflected in such
projected financial information will be achieved. As of the Closing Date, the
information included in the Beneficial Ownership Certification is true and
correct in all respects.
Section 4.13.    Subsidiaries


Schedule 4.13 sets forth, as of the Closing Date, the name of, the chief
executive office of, and the ownership interest of (i) the Borrower in GCI
Holdings, and (ii) GCI Holdings in each of its subsidiaries (other than the NMTC
Subsidiaries) and identifies each Subsidiary that is a Subsidiary Guarantor or
an NMTC Subsidiary.
Section 4.14.    Insurance


Schedule 4.14 sets forth a description of all insurance maintained by or on
behalf of the Borrower and the Subsidiaries on the Closing Date. As of the
Closing Date, all premiums in respect of such insurance that are due and payable
have been paid.
Section 4.15.    Labor Matters


Except for the Disclosed Matters and except as would not be reasonably likely to
result in a Material Adverse Effect, (i) there are no strikes, lockouts or
slowdowns against the Borrower or any Subsidiary pending or, to the knowledge of
the Borrower, threatened, (ii) the hours worked by and payments made to
employees of the Borrower and the Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters, (iii) all material payments due from the
Borrower or any Subsidiary, or for which any claim may be made against the
Borrower or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower or such Subsidiary and (iv) the consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound.
Section 4.16.    Solvency


Immediately after the consummation of each Transaction on the Closing Date, (i)
the fair value of the assets of the Borrower and its Subsidiaries, taken as a
whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair salable value of
the property of the Borrower and its Subsidiaries, taken as a whole, will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) each of the
Borrower and the Subsidiary Guarantors will be able to pay its debts and
liabilities, subordinated,


-82

--------------------------------------------------------------------------------





contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) each of the Borrower and the Subsidiary Guarantors will not
have unreasonably small capital with which to conduct the business in which it
is engaged as such business is now conducted and is proposed to be conducted
following such date.
Section 4.17.    Federal Reserve Regulations


Neither the Borrower nor any of the Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock. Immediately before and immediately
after giving effect to the making of each Loan and the issuance of each Letter
of Credit, Margin Stock will constitute less than 25% of the Borrower’s assets
as determined in accordance with Regulation U.
Section 4.18.    Use of Proceeds


It will use the proceeds of (a) the Revolving Loans, the Term B Loans and the
Letters of Credit for purposes permitted by Section 6.14 and (b) each
Incremental Term Loan, if any, in accordance with the Incremental Term Facility
Amendment applicable thereto. No part of the proceeds of any Loan or any Letter
of Credit has been or will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately (i) to purchase, acquire or carry any
Margin Stock, or (ii) for any other purpose, in either case that entails a
violation of any of the regulations of the Board, including Regulations T, U and
X.
Section 4.19.    Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws


(a)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries, and
the Liberty Subsidiaries and their respective directors, officers and employees
with Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and the Liberty Subsidiaries, and to the knowledge of the Borrower,
its directors, officers and employees, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects and no Loan Party or
Liberty Subsidiary is knowingly engaged in any activity that could reasonably be
expected to result in such Loan Party or Liberty Subsidiary being designated as
a Sanctioned Person. None of (a) the Borrower, any of its Subsidiaries or any of
the Liberty Subsidiaries, or to the knowledge of the Borrower, such Subsidiary
or such Liberty Subsidiary, any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower,
any Subsidiary or any Liberty Subsidiary that will in each case act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other transactions contemplated by the Loan Documents will violate
Anti-Corruption Laws or applicable Sanctions.


(b)    Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the Patriot Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto.


-83

--------------------------------------------------------------------------------





Each Loan Party and each of its Subsidiaries and the Liberty Subsidiaries are in
compliance in all material respects with the Patriot Act.


ARTICLE 5


CONDITIONS
Section 5.1.    Initial Conditions.


This Agreement shall not become effective, and the Existing Credit Agreement
shall remain in full force and effect, until the Closing Date.
Section 5.2.    Conditions to Future Credit Events


The obligation of each Lender to make a Loan on the occasion of any Borrowing
(other than a continuation or conversion of an existing Borrowing), and of the
Issuing Bank to issue, amend, renew or extend a Letter of Credit, is subject to
the satisfaction of the following conditions:
(a)    The representations and warranties of the Loan Parties and the Liberty
Subsidiaries set forth in the Loan Documents shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of such
issuance, amendment, renewal or extension, as applicable (except (i) to the
extent that such representations and warranties relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date and (ii) that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects without further qualification); and


(b)    at the time of and immediately after giving effect to such Borrowing or
such issuance, amendment, renewal or extension, as applicable, no Default shall
or would exist.
Each such Borrowing and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.


ARTICLE 6
AFFIRMATIVE COVENANTS


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder (other
than contingent or indemnification obligations not then due) shall have been
paid in full in cash and all Letters of Credit have expired (or have been cash
collateralized or otherwise provided for in full in a manner reasonably
satisfactory to the Issuing Bank) and all LC Disbursements have been reimbursed,
the Borrower covenants and agrees with the Credit Parties that:


-84

--------------------------------------------------------------------------------





Section 6.1.    Financial Statements and Other Information


The Borrower will furnish or cause to be furnished to the Administrative Agent:
(a)    within 120 days after the end of each fiscal year, the Borrower’s audited
consolidated balance sheet and related consolidated statements of income, cash
flows and shareholders’ equity as of the end of and for such year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by Grant Thornton LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial position and results of operations of the
Borrower on a consolidated basis in accordance with GAAP consistently applied;


(b)    within 60 days after the end of each of the first three fiscal quarters
of each fiscal year, the Borrower’s consolidated balance sheet and related
consolidated statements of income and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Financial Officer as presenting fairly in all
material respects the financial position and results of operations of the
Borrower on a consolidated basis in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes;


(c)    concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a Compliance Certificate signed by a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and is continuing
and, if a Default has occurred and is continuing, specifying the details thereof
and any action taken or proposed to be taken with respect thereto, (ii) setting
forth (A) reasonably detailed calculations demonstrating compliance with the
Financial Covenants as of the most recent fiscal quarter end contemplated by
such financial statements, (B) the Subsidiary Guarantors as of the date of such
Compliance Certificate, (C) the Excluded Subsidiaries as of the date of such
Compliance Certificate, and (D) the Liberty Subsidiaries as of the date of such
Compliance Certificate and (iii) containing either a certification that there
has been no change to the information about the Loan Parties and their property
disclosed in the schedules to the Security Documents or, after the delivery of
the first certification delivered pursuant to this subsection, as previously
certified, or, if so, specifying all such changes;


(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or with any national securities exchange, as the
case may be;


(e)    at least 5 Business Days prior to the consummation of each transaction
constituting a Significant Transaction (other than a Significant Transaction set
forth in clause (f) of the definition thereof), the Borrower shall have
delivered to the Administrative Agent a certificate of the Borrower signed by a
Financial Officer thereof describing such transaction in reasonable detail and
certifying that such Significant Transaction complies with each Section hereof
under which such


-85

--------------------------------------------------------------------------------





transaction constitutes a Significant Transaction (which shall have attached
thereto reasonably detailed backup data and calculations showing such
compliance);


(f)    promptly (but in no event later than 2 Business Days) following the
consummation of each transaction constituting a Significant Transaction set
forth in clause (f) of the definition thereof, a notice of the Borrower signed
by a Financial Officer thereof describing such transaction in reasonable detail;


(g)    within 30 days after the beginning of each fiscal year, an annual
consolidated forecast for the Borrower and the Subsidiaries for such fiscal
year, including projected consolidated statements of income of the Borrower and
the Subsidiaries, all in reasonable detail acceptable to the Administrative
Agent;
(h)    promptly such other information with documentation required by bank
regulatory authorities under applicable “know your customer” and Anti-Money
Laundering rules and regulations (including, without limitation, the Patriot
Act), as from time to time may be reasonably requested by the Administrative
Agent or such Lender; and


(i)    promptly following any request therefor, any change in the information
provided in any Beneficial Ownership Certification that would result in a change
to the list of beneficial owners identified in such certification.


(j)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower, any
Subsidiary or any Liberty Subsidiary, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender (through the Administrative
Agent) may reasonably request, provided, however, that the Borrower shall not be
required to provide pro forma financial statements and information in connection
with a Borrowing Request of $50,000,000 or less.


If there are any Liberty Subsidiaries, then the annual and quarterly financial
information required by this Section 6.1 will include a reasonably detailed
presentation, either on the face of the financial statements or the footnotes
thereto, of the financial condition and results of operations of the Borrower
and its subsidiaries separate from the financial condition and results of
operations of the Liberty Subsidiaries.
Section 6.2.    Notices of Material Events


The Borrower will furnish to the Administrative Agent prompt written notice of
the following:
(a)    the occurrence of any Default;


(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Borrower or any Affiliate
that, in either case, would reasonably be expected to result in a Material
Adverse Effect;




-86

--------------------------------------------------------------------------------





(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;


(d)    as soon as possible and in no event later than five (5) Business Days
after the receipt thereof by the Borrower or any Subsidiary, a copy of any
notice, summons, citation or other written communication concerning any actual,
alleged, suspected or threatened violation of any Environmental Law, or any
Environmental Liability of the Borrower or any such Subsidiary, in each case,
which would reasonably be expected to have a Material Adverse Effect;


(e)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to any other clause of this
Section 6.2; and


(f)    any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section (other than paragraph (e)) shall be
accompanied by a statement of a Financial Officer or other Responsible Officer
of the Borrower setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.
Section 6.3.    Existence; Conduct of Business


The Borrower will, and will cause each Subsidiary to, do or cause to be done all
things reasonably necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business, except, in each case, as otherwise
permitted by Section 7.3.
Section 6.4.    Payment and Performance of Obligations


The Borrower will, and will cause each Subsidiary to, pay or perform (before the
same shall become delinquent or in default) its obligations, including Tax
liabilities, that, if not paid or performed, would reasonably be expected to
result in a Material Adverse Effect, except where (i) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (ii) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (iii) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.
Section 6.5.    Maintenance of Properties


The Borrower will, and will cause each Subsidiary to, keep and maintain all
tangible property material to the conduct of their businesses, taken as a whole,
in good working order and condition, ordinary wear and tear (and damage caused
by casualty) excepted.


-87

--------------------------------------------------------------------------------





Section 6.6.    Books and Records; Inspection Rights


The Borrower will, and will cause each Subsidiary to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. The
Borrower will, and will cause each Subsidiary to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times as
reasonably requested.
Section 6.7.    Compliance with Laws


The Borrower will, and will cause each Subsidiary and each Liberty Subsidiary
to, (a) comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect and (b) maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries, the
Liberty Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions.
Section 6.8.    Environmental Compliance


The Borrower will, and will cause each Subsidiary to, use and operate all of its
facilities and property in compliance with all Environmental Laws, keep all
necessary permits, approvals, certificates, licenses and other authorizations
relating to environmental matters in effect and remain in compliance therewith,
and handle all Hazardous Materials in compliance with all applicable
Environmental Laws, except where noncompliance with any of the foregoing would
not reasonably be expected to have a Material Adverse Effect.
Section 6.9.    Insurance


(a)    The Borrower will, and will cause each Subsidiary to, self‑insure or
maintain, with financially sound and reputable insurance companies, (i) adequate
insurance for its insurable properties, all to such extent and against such
risks, including fire, casualty, business interruption and other risks insured
against by extended coverage, as is customary with companies in the same or
similar businesses operating in the same or similar locations and (ii) such
other insurance as is required pursuant to the terms of any Security Document.


(b)    with respect to any Real Property subject to a Mortgage and that is
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a “special flood hazard area” with respect to which flood
insurance has been made available under Flood Insurance Laws, the applicable
Loan Party (A) has obtained and will maintain, with financially sound and
reputable insurance companies (except to the extent that any insurance company
insuring the Real Property of the applicable Loan Party ceases to be financially
sound and reputable after the Closing Date, in which case, the applicable Loan
Party shall promptly replace such insurance company with a financially sound


-88

--------------------------------------------------------------------------------





and reputable insurance company), such flood insurance in such reasonable total
amount as the Administrative Agent and the Required Lenders may from time to
time reasonably require, and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and (B)
promptly upon request of the Administrative Agent or any Lender, will deliver to
the Administrative Agent or such Lender as applicable, evidence of such
compliance in form and substance reasonably acceptable to the Administrative
Agent and such Lender, including, without limitation, evidence of annual
renewals of such insurance.


Section 6.10.    Casualty and Condemnation


The Borrower will furnish to the Administrative Agent and the Lenders prompt
written notice of any casualty or other insured damage to any property owned or
held by or on behalf of the Borrower or any Subsidiary with a fair market value
immediately prior to such casualty or insured damage of at least $5,000,000, or
the commencement of any action or proceeding for the taking of any property or
interest therein with a fair market value immediately prior to such taking of at
least $5,000,000, under power of eminent domain or by condemnation or similar
proceeding.
Section 6.11    Additional Subsidiaries


If any subsidiary (other than a NMTC Subsidiary or a subsidiary of an Excluded
Subsidiary) of the Borrower is formed or acquired (including as the result of a
Division) after the Closing Date (each a “New Subsidiary”), and remains a
subsidiary for not less than ten Business Days, not later than the tenth
Business Day after the date on which such New Subsidiary is formed or acquired,
the Borrower will (a) provide written notice thereof, in reasonable detail, to
the Administrative Agent, (b) designate in such notice whether such New
Subsidiary is an “Excluded Subsidiary” (in which event such New Subsidiary shall
be a “New Excluded Subsidiary”) or a “Liberty Subsidiary” (in which event such
New Subsidiary shall be a “New Liberty Subsidiary”), provided that in the event
the Borrower designates such New Subsidiary as not a New Excluded Subsidiary or
New Liberty Subsidiary or fails to make any such designation, such New
Subsidiary shall irrevocably be deemed not to be an “Excluded Subsidiary” or a
“Liberty Subsidiary” (in which event such New Subsidiary shall be a Subsidiary
that is a “New Included Subsidiary”), provided, further, that the Borrower may
only designate a New Subsidiary as a New Liberty Subsidiary if (i) no Default or
Event of Default shall have occurred and be continuing at the time of or after
giving effect to such designation and (ii) such New Subsidiary is owned by the
Borrower, a Subsidiary or a Liberty Subsidiary and its assets (x) consist of, or
were purchased with the proceeds of, Contributed Ventures Assets or (y) are
purchased with the proceeds of borrowings made by a Liberty Subsidiary or
secured solely by Contributed Ventures Assets, (c) if such New Subsidiary is a
New Included Subsidiary, (i) cause such New Included Subsidiary to execute and
deliver a completed Guarantee Supplement and become a party to each applicable
Security Document in the manner provided therein, and (ii) promptly take or
cause such New Included Subsidiary to take such actions to create and perfect
Liens on such New Included Subsidiary’s assets (other than Excluded Collateral)
to secure the Obligations as the Administrative Agent or the Lenders holding
more than 50% of the Total Credit Exposure of all Classes that are the
beneficiaries of such Collateral, taken as a whole, shall reasonably request,
and (d) if any Equity Interests issued by such New Included Subsidiary are owned
or held by or on behalf of the Borrower or any Subsidiary (other than an
Excluded Subsidiary) or any loans, advances or other debt is owed or owing by
such New Included Subsidiary to the Borrower


-89

--------------------------------------------------------------------------------





or any Subsidiary (other than an Excluded Subsidiary), the Borrower will cause
such Equity Interests and promissory notes and other instruments evidencing such
loans, advances and other debt to be pledged pursuant to the Security Documents.
Section 6.12.    Information Regarding Collateral


The Borrower will furnish to the Administrative Agent prompt written notice of
any (A) Division of any Loan Party, or (B) change in (i) the legal name or
jurisdiction of incorporation or formation of any Loan Party, (ii) the location
of the chief executive office of any Loan Party or its principal place of
business, (iii) the identity or organizational structure of any Loan Party such
that a filed financing statement becomes misleading, or (iv) the Federal
Taxpayer Identification Number or company organizational number of any Loan
Party. The Borrower agrees not to effect or permit any change referred to in the
preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Administrative
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral.
Section 6.13.    Further Assurances


(a)    The Borrower will, and will cause each Subsidiary Guarantor to, execute
any and all further documents, mortgages, deeds of trust, financing statements,
agreements (including guarantee agreements and security agreements) and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that the Administrative
Agent may reasonably request, to grant, preserve, protect or perfect (including
as a result of any change in applicable law) Liens on all Collateral (other than
Excluded Collateral) of the Borrower and each Subsidiary Guarantor, including
the Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Borrower or any
Subsidiary Guarantor, and in that connection the Borrower will, and will cause
each Subsidiary Guarantor to, grant to the Administrative Agent security
interests and Mortgages in all of its owned Real Property (except to the extent
constituting Excluded Collateral) acquired after the Closing Date and satisfy
the Real Estate Collateral Requirement with respect to each such Real Property
within 90 days after the date such Real Property is so acquired. The Borrower
also agrees to provide to the Administrative Agent, from time to time upon
request, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents. For the avoidance of doubt, the Loan Parties will not be
required to register any trademarks or copyrights.


(b)    Notwithstanding the foregoing, the Administrative Agent shall not enter
into any Mortgage in respect of any real property acquired by the Borrower or
any Subsidiary Guarantor after the Closing Date until (1) the date that occurs
45 days after the Administrative Agent has delivered to the Lenders (which may
be delivered electronically) the following documents in respect of such real
property (such date, the “Target Diligence Completion Date”): (i) a completed
flood hazard determination from a third party vendor; (ii) if such real property
is located in a “special flood hazard area”, (A) a notification to the Borrower
(or applicable Loan Party) of that fact and (if applicable) notification to the
Borrower (or applicable Loan Party) that flood insurance coverage is not
available and (B) evidence of the receipt by the Borrower (or applicable Loan
Party) of such notice; and (iii) if such notice is required to be provided to
the Borrower (or applicable Loan Party) and flood insurance


-90

--------------------------------------------------------------------------------





is available in the community in which such real property is located, evidence
of required flood insurance and (2) the Administrative Agent shall not have
received, within five (5) Business Days prior to such Target Diligence
Completion Date, written notice from any Lender that such Lender has not
completed its flood insurance due diligence and flood insurance compliance with
respect thereto.


Section 6.14.    Use of Proceeds


(a)    The proceeds of the Loans and the Letters of Credit will be used only as
follows: (i) to reimburse the Issuing Bank in respect of amounts drawn under
Letters of Credit, (ii) to pay transaction fees and expenses and (iii) for
general corporate purposes not inconsistent with the terms hereof, including the
making of Investments permitted by Section 7.4, Acquisitions permitted by
Section 7.5 and Restricted Payments permitted by Section 7.8.


(b)    No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to (i) purchase, acquire or carry any Margin Stock, (ii) for any
purpose that entails a violation of any of the regulations of the Board,
including Regulations T, U and X, or (iii) to make a loan to any director or
executive officer of the Borrower or any Subsidiary. The Borrower will not
request any Borrowing or Letter of Credit, and the Borrower shall not use, and
the Borrower shall ensure that its Subsidiaries and its or their respective
directors, officers and employees shall not use, the proceeds of any Borrowing
or Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.


Section 6.15.    Maintenance of Ratings


Use commercially reasonable efforts to cause (a) each of S&P and Moody’s to
maintain a rating for the Term B Loans, (b) Moody’s to maintain a corporate
family rating (or the equivalent thereof), and (c) S&P to maintain a corporate
credit rating (or the equivalent thereof), in each case with respect to the
Borrower, it being understood, in each case, that such obligation shall not
require the Borrower to maintain any specific rating.
ARTICLE 7


NEGATIVE COVENANTS


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder (other
than contingent or indemnification obligations not then due) shall have been
paid in full in cash and all Letters of Credit have expired (or have been cash
collateralized or otherwise provided for in full in a manner reasonably
satisfactory to the Issuing Bank) and all LC Disbursements have been reimbursed,
the Borrower covenants and agrees with the Credit Parties that:


-91

--------------------------------------------------------------------------------





Section 7.1.    Indebtedness


The Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Indebtedness, except each of the following:
(a)    Indebtedness under the Loan Documents;


(b)    Indebtedness existing on the Closing Date and set forth in Schedule 7.1,
and Other Refinancing Indebtedness with respect thereto;


(c)    Indebtedness (i) of the Borrower owed to any Subsidiary Guarantor, (ii)
of any Subsidiary owed to the Borrower or any Subsidiary Guarantor, and (iii) of
any Excluded Subsidiary owed to any Subsidiary;


(d)    Guarantees (i) by the Borrower of Indebtedness of any Subsidiary
Guarantor, (ii) by any Subsidiary Guarantor of Indebtedness of the Borrower or
any other Subsidiary Guarantor, and (iii) by any Excluded Subsidiary of
Indebtedness of the Borrower or any Subsidiary;


(e)    Indebtedness (whether secured or unsecured) of the Borrower or any
Subsidiary under Hedging Agreements permitted by Section 7.12;


(f)    unsecured Indebtedness of the Borrower not in excess of $775,000,000 in
aggregate principal amount in respect of the Senior Notes;


(g)    unsecured Indebtedness of the Borrower that constitutes Other Replacement
Debt in respect of the Senior Notes (the principal amount of which may be
increased in the same transaction to the extent permitted by Section 7.1(p)),
provided that (i) the Other Refinancing Condition shall have been satisfied, and
(ii) immediately before and immediately after the incurrence thereof, no Default
shall or would exist;


(h)    Indebtedness (whether secured or unsecured) of Excluded Subsidiaries in
an aggregate principal amount not to exceed $300,000,000 at any one time
outstanding in connection with Permitted NMTC Transactions, provided that (i)
immediately before and immediately after the incurrence thereof, no Default
shall or would exist, and (ii) all such Indebtedness incurred after the Closing
Date shall have a final stated maturity date that is no earlier than the
Permitted Debt Maturity Date;


(i)    Indebtedness consisting of unsecured guaranties by the Borrower and/or
the Subsidiary Guarantors of Indebtedness permitted under Section 7.1(f),
Section 7.1(g), or Section 7.1(p);


(j)    Indebtedness (whether secured or unsecured) of one or more of the
Excluded Subsidiaries not in excess of $100,000,000 in aggregate principal
amount at any one time outstanding, provided that (i) immediately before and
immediately after the incurrence thereof, no Default shall or would exist, and
(ii) all such Indebtedness incurred after the Closing Date shall (X) be Approved
Debt, or (Y) have a final stated maturity date that is no earlier than the
Permitted Debt Maturity Date;


-92

--------------------------------------------------------------------------------







(k)    Indebtedness of a Person who becomes a Subsidiary in connection with an
Acquisition permitted by Section 7.5(e) or assumed by the Borrower or any
Subsidiary in connection with an Acquisition permitted by Section 7.5(e),
provided that (i) such Indebtedness is not incurred in contemplation of such
Acquisition, and (ii) the aggregate principal amount of all such Indebtedness
under this Section 7.1(k) shall not exceed $25,000,000 at any one time
outstanding;


(l)    Capital Lease Obligations pursuant to transponder leases in an aggregate
principal amount not to exceed $80,000,000 at any one time outstanding, provided
that immediately before and immediately after the incurrence thereof, no Default
shall or would exist;


(m)    Capital Lease Obligations of the Borrower or any one or more of the
Subsidiary Guarantors to any one or more of the Excluded Subsidiaries in an
aggregate principal amount not to exceed $50,000,000 at any one time
outstanding, provided that (i) each such Capital Lease Obligation shall be on an
“arm’s length” basis, and (ii) immediately before and immediately after giving
effect to the incurrence of each such Capital Lease Obligation, no Default shall
or would exist;


(n)    Indebtedness incurred in connection with sales and lease-backs of Towers
(excluding antennae and electronic communications equipment), which, to the
extent secured by Liens, is secured solely by one or more Towers and the
proceeds thereof, provided that (i) immediately before and immediately after the
incurrence thereof, no Default shall or would exist, (ii) the aggregate
principal amount of all such Indebtedness shall not exceed $120,000,000 at any
one time outstanding and (iii) such Indebtedness has a final stated maturity
date that is no earlier than the Permitted Debt Maturity Date;


(o)    Indebtedness (whether secured or unsecured) of the Borrower or any of the
Subsidiaries in an aggregate principal amount not to exceed $20,000,000 at any
one time outstanding, provided that immediately before and immediately after the
incurrence thereof, no Default shall or would exist;


(p)    unsecured Indebtedness of the Borrower or any of the Subsidiaries,
provided that (i) immediately before and immediately after the incurrence
thereof, no Default shall or would exist, (ii) all such Indebtedness incurred
after the Closing Date shall have a final stated maturity date that is no
earlier than the Existing Facility Maturity Date, (iii) unless otherwise agreed
to in writing by the Administrative Agent (the decision to be within the sole
and absolute discretion of the Administrative Agent), such Indebtedness (other
than Indebtedness incurred by Excluded Subsidiaries) is on terms and conditions,
taken as a whole, that are not materially more restrictive than those governing
the Indebtedness incurred under the Loan Documents (as certified by a Financial
Officer pursuant to a certificate in form reasonably acceptable to the
Administrative Agent, which certificate shall be conclusive as to compliance
with this clause (iii)), and (iv) immediately after giving effect thereto, the
Total Leverage Ratio would not exceed 6.50:1.00;


(q)    Indebtedness of the Borrower and the Subsidiaries incurred after the
Closing Date in respect of Investments made after the Closing Date and permitted
by Section 7.4(h);




-93

--------------------------------------------------------------------------------





(r)    obligations of the Borrower or any of the Subsidiaries owed to the
Borrower or any of the Subsidiaries under services agreements for the provision
of network capacity to the extent characterized as Capital Lease Obligations;


(s)    Indebtedness of any one or more Securitization Entities in connection
with one or more Securitizations with an aggregate principal amount not in
excess of $150,000,000 at any one time outstanding; and
(t)    secured Indebtedness of the Borrower or any of the Subsidiaries, provided
that (i) immediately before and immediately after the incurrence thereof, no
Default shall or would exist, (ii) all such Indebtedness incurred after the
Closing Date shall have a final stated maturity date that is no earlier than the
Existing Facility Maturity Date, (iii) unless otherwise agreed to in writing by
the Administrative Agent (the decision to be within the sole and absolute
discretion of the Administrative Agent), such Indebtedness (other than
Indebtedness incurred by Excluded Subsidiaries) is on terms and conditions,
taken as a whole, that are not materially more restrictive than those governing
the Indebtedness incurred under the Loan Documents (as certified by a Financial
Officer pursuant to a certificate in form reasonably acceptable to the
Administrative Agent, which certificate shall be conclusive as to compliance
with this clause (iii)), and (iv) immediately after giving effect thereto, the
Secured Leverage Ratio would not exceed 4.00:1.00.


Section 7.2.    Liens


The Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, except:
(a)    Liens created under the Loan Documents;


(b)    Permitted Encumbrances;


(c)    any Lien on any property or asset of the Borrower or any Subsidiary to
the extent existing on the Closing Date and set forth in Schedule 7.2, provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the Closing Date and any extensions, renewals
and replacements thereof that do not increase the amount thereof;


(d)    (i) Liens to secure the Indebtedness permitted by Section 7.1(e), (l),
(m), (n), (o), (r) or (t) and (ii) Liens (other than Liens on Collateral) to
secure the Indebtedness permitted by Section 7.1(h) or (j);


(e)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the Closing Date prior to the time
such Person became or becomes a Subsidiary, provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as applicable, (ii) such Lien shall not apply to
any other property or assets of the Borrower or any Subsidiary, and (iii) such
Lien shall secure only the Indebtedness and other


-94

--------------------------------------------------------------------------------





obligations that it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as applicable, and any Other Refinancing
Indebtedness in respect of such Indebtedness;


(f)    any encumbrance or restriction (including, without limitation, put and
call agreements and transfer restrictions, but not other Liens) with respect to
the Equity Interest of any joint venture or similar arrangement created pursuant
to the joint venture or similar agreements with respect to such joint venture or
similar arrangement;


(g)    other Liens securing obligations in an aggregate amount not exceeding
$5,000,000 at any one time outstanding;


(h)    [Reserved]; and
(i)    Liens on the property of any Securitization Entity pursuant to a
Securitization, the sale of accounts receivable pursuant to a Securitization,
and Liens resulting from the characterization of such sale as secured
indebtedness.


Section 7.3.    Fundamental Changes


(a)    The Borrower will not, and will not permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of related transactions) all or substantially all of
its assets (in each case, whether now owned or hereafter acquired), or liquidate
or dissolve, except that, provided that both immediately before and after giving
effect thereto, no Event of Default shall or would exist:


(i)    the Borrower may merge or consolidate with any Person, provided that (A)
the Borrower shall be the surviving entity thereof, (B) the Borrower shall have
satisfied the notice requirements in Section 6.1(e) with respect thereto, and
(C) immediately after giving effect thereto, the Loan Parties shall be in
compliance on a pro forma basis with all Financial Covenants as of the most
recent fiscal quarter end (assuming, for purposes of the Financial Covenants,
that all mergers, acquisitions and dispositions consummated since the first day
of such fiscal quarter, had occurred on the first day of such fiscal quarter);
(ii)    the Borrower may merge or consolidate with any Subsidiary Guarantor,
provided that the Borrower shall be the surviving entity;
(iii)    [Reserved];
(iv)    (A) any Subsidiary may merge or consolidate with or into the Borrower in
a transaction in which the Borrower is the surviving Person, (B) any Subsidiary
Guarantor may merge or consolidate with or into any Subsidiary in a transaction
in which a Subsidiary Guarantor is the surviving Person, and (C) any Excluded
Subsidiary may merge or consolidate with or into any other Subsidiary (including
another Excluded Subsidiary) in a transaction in which such other Subsidiary is
the surviving Person;


-95

--------------------------------------------------------------------------------





(v)any Subsidiary may merge or consolidate with any other Person, provided that
(A) immediately after giving effect thereto, no Default shall or would exist,
and (B) either (1)(a) such Subsidiary is the surviving Person, and (b) such
merger or consolidation is not prohibited by Section 7.5, or (2)(a) such other
Person is the surviving Person, and (b)(i) such merger or consolidation is not
prohibited by Section 7.7, or (ii) such merger or consolidation is not
prohibited by Section 7.5 and such other Person shall become a Subsidiary
Guarantor in accordance with Section 6.11;
(vi)(A) the Borrower may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to any Subsidiary Guarantor, (B) any Subsidiary
Guarantor may sell, transfer, lease or otherwise dispose of all or substantially
all of its assets to the Borrower or to any other Subsidiary Guarantor (upon
voluntary liquidation or dissolution or otherwise), and (C) any Excluded
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Borrower or any Subsidiary (upon
voluntary liquidation or dissolution or otherwise);
(vii)any Subsidiary may sell, transfer, lease or otherwise dispose of its assets
in a transaction that is not otherwise permitted by this Section 7.3(a),
provided that such sale, transfer, lease or other disposition is permitted by
Section 7.7; and
(viii)any Subsidiary may liquidate, wind up or dissolve so long as (A) the
assets of any such Subsidiary that is a Subsidiary Guarantor are transferred to
the Borrower or another Subsidiary Guarantor, or (B) the assets of any such
Subsidiary that is an Excluded Subsidiary are transferred to the Borrower or a
Subsidiary.
(b)    The Borrower will not, and will not permit any Subsidiary thereof to,
engage in any business other than businesses of the type conducted by the
Borrower and the Subsidiaries on the Closing Date, the ownership of the Equity
Interests of any Liberty Subsidiary or the Contributed Ventures Assets, and
businesses which are now, or which in the future shall have become, reasonably
related thereto or a reasonable extension thereof.


Section 7.4.    Investments


The Borrower will not, and will not permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger) any Equity Interest, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, or make or permit to exist any Guarantee of any obligations of, any
other Person (all of the foregoing, “Investments”), except:
(a)    Investments in Cash Equivalents;


(b)    Investments existing on the Closing Date and set forth on Schedule 7.4,
and Investments in CoBank Equities;


(c)    Investments by any Person in existence at the time such Person becomes a
Subsidiary, provided such Investment was not made in connection with or
anticipation of such Person


-96

--------------------------------------------------------------------------------





becoming a Subsidiary;


(d)    Investments permitted by Section 7.3 or 7.5;


(c)Investments (i) made by the Borrower in any Subsidiary Guarantor, (ii) made
by any Subsidiary Guarantor in the Borrower or any other Subsidiary Guarantor,
or (iii) made by any Excluded Subsidiary in any other Excluded Subsidiary;


(d)loans, advances and Guarantees of Indebtedness permitted by Section 7.1;


(e)Guarantees by the Borrower or any Subsidiary to the extent that, immediately
before and immediately after giving effect thereto (i) no Default shall or will
exist, and (ii) the Secured Leverage Ratio would not be greater than 3.75:1.00;


(f)Investments (other than Guarantees) by the Borrower and the Subsidiaries to
the extent that immediately before and immediately after giving effect thereto
no Default shall or would exist, and
(i)    immediately before and immediately after giving effect thereto the
Secured Leverage Ratio would not be greater than 3.75:1.00, or


(i)immediately after giving effect thereto (1) the aggregate outstanding
principal balance of all debt Investments made pursuant to this
Section 7.4(h)(ii) since the Closing Date would not exceed $10,000,000, and (2)
the aggregate amount of all other Investments made pursuant to this
Section 7.4(h)(ii) since the Closing Date would not exceed $10,000,000;


(g)Investments under Hedging Agreements permitted hereunder;


(h)Investments arising out of the receipt by the Borrower or any Subsidiary of
non-cash consideration for any sale of assets permitted under Section 7.7;


(i)Investments arising out of the receipt by the Borrower or any Subsidiary of
Restricted Payments permitted under Section 7.8 or Section 7.19;


(j)[Reserved];


(k)Investments pursuant to Permitted NMTC Transactions;


(l)Investments received in connection with the bankruptcy or reorganization of
suppliers and customers of the Borrower or any Subsidiary in settlement of
obligations and disputes;


(m)Investments in Excluded Subsidiaries to the extent funded with the proceeds
of a concurrent distribution from one or more Excluded Subsidiaries;


(n)loans and advances to employees in the ordinary course of business not in
excess of $5,000,000 in aggregate principal amount outstanding at any one time;


-97

--------------------------------------------------------------------------------





(o)[Reserved];


(p)Investments between or among the Borrower, the Subsidiaries and the Liberty
Subsidiaries for cash management purposes in the ordinary course of business;
and


(q)Investments by the Borrower or any Subsidiary in a Liberty Subsidiary (x)
with the proceeds of any contribution to the common equity capital of the
Borrower or the sale of Equity Interests of the Borrower permitted under Section
7.7 or (y) that consists of a capital contribution (by means of any transfer of
cash or other property) by the Borrower or any Subsidiary, the proceeds of which
are then promptly used to make a capital contribution, dividend or distribution
to a Subsidiary.


Section 7.5.    Acquisitions


The Borrower will not, and will not permit any Subsidiary to (i) purchase or
otherwise acquire (in any one transaction or any series of related transactions
and, including by merger, consolidation or otherwise) (1) all or substantially
all of the property of any Person or (2) any business or division of any Person,
or (ii) cause any Person to become a Subsidiary thereof (each of the
transactions described in clauses (i) and (ii) immediately above, an
“Acquisition”), except:
(a)    Acquisitions by (i) the Borrower from any Subsidiary Guarantor, (ii) any
Subsidiary Guarantor from the Borrower or any other Subsidiary, and (iii) the
Borrower or any Subsidiary Guarantor (at no cost to the Borrower or any
Subsidiary Guarantor) from any Subsidiary or NMTC Subsidiary;


(b)    Acquisitions by any Excluded Subsidiary from any other Excluded
Subsidiary;


(c)    [Reserved];


(d)    [Reserved];


(e)    other Acquisitions by the Borrower or any Subsidiary, if each of the
following conditions is met:


(i)immediately before and immediately after giving effect thereto no Default
shall or would exist;


(ii)immediately after giving effect thereto the Borrower shall have satisfied
the requirements in Section 6.1(e) with respect thereto, if any;


(iii)the Board of Directors of the Person to be acquired shall not have
indicated publicly its opposition to the consummation of such transaction (which
opposition has not been publicly withdrawn);


(iv)all transactions in connection therewith shall be consummated in accordance
with all applicable requirements of law (including, without limitation, all
State Law and State


-98

--------------------------------------------------------------------------------





Regulations);


(v)with respect to any such transaction involving consideration to be paid by
the Borrower and the Subsidiaries in excess of $50,000,000, unless the
Administrative Agent shall otherwise agree, the Borrower shall have provided the
Administrative Agent and the Lenders with historical financial statements of the
Person or business to be acquired to the extent available;


(vi)immediately after giving effect thereto, the Loan Parties shall be in
compliance on a pro forma basis with all Financial Covenants as of the most
recent fiscal quarter end (assuming, for purposes of the Financial Covenants,
that all mergers, acquisitions and dispositions consummated since the first day
of such fiscal quarter, had occurred on the first day of such fiscal quarter);
and


(vii)(A) immediately before and immediately after giving effect to such
transaction, the Secured Leverage Ratio would not be greater than 3.75:1.00, or
(B) immediately after giving effect thereto, the aggregate consideration paid by
the Borrower and the Subsidiaries pursuant to this Section 7.5(e)(vii)(B) since
the Closing Date would not exceed $10,000,000; and


(f)    Acquisitions arising out of the receipt by the Borrower or any Subsidiary
of property or assets pursuant to an Asset Sale permitted by Section 7.19(c).


Section 7.6.    Sale and Lease-Back Transactions


The Borrower will not, and will not permit any of the Subsidiaries to, enter
into any arrangement, directly or indirectly, with any Person whereby it shall
sell or transfer any property, real or personal, used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property that it intends to use for substantially the same
purpose or purposes as the property being sold or transferred, unless (a) the
sale or transfer of such property is permitted by Section 7.7, and (b) any Liens
arising in connection with its use of such property are permitted by
Section 7.2.
Section 7.7.    Dispositions
The Borrower will not, and will not permit any Subsidiary to, sell, transfer,
lease or otherwise dispose (including pursuant to a merger or a Division) of any
asset (other than cash and Cash Equivalents), including any Equity Interest, and
the Borrower will not and will not permit any Subsidiary to, issue any Equity
Interest, except:


(a)    (i) sales, transfers, leases and other dispositions of used or surplus
equipment or other obsolete or, in the reasonable judgment of Borrower,
unnecessary assets, (ii) the licensing of intellectual property by the Borrower
to any Subsidiary Guarantor, (iii) the substantially contemporaneous exchange of
equipment by any Subsidiary for property of a like kind, to the extent that the
equipment received by such Subsidiary in such exchange is of a value equivalent
to the value of the equipment exchanged (provided, that after giving effect to
such exchange, the value of the property


-99

--------------------------------------------------------------------------------





subject to perfected first priority Liens in favor of the Administrative Agent
under the Security Documents is not materially reduced), and (iv) the sale,
transfer or other disposition of property and inventory in the ordinary course
of business;


(b)    sales, transfers, leases and other dispositions (i) made by the Borrower
to any Subsidiary Guarantor, (ii) made by any Subsidiary to the Borrower or any
Subsidiary Guarantor, and (iii) made by any Excluded Subsidiary to any other
Excluded Subsidiary;


(c)    Liens permitted by Section 7.2, sales, transfers, leases and other
dispositions permitted by Section 7.3, Investments permitted by Section 7.4,
sale and leaseback transactions permitted by Section 7.6, and Restricted
Payments permitted by Section 7.8;


(d)    the sale, transfer, lease and other disposition or abandonment of
intellectual property that is, in the reasonable judgment of the Borrower, no
longer economically practicable to maintain or useful in the conduct of the
business of the Borrower and the Subsidiary Guarantors taken as a whole;


(e)    the sale or discount, in each case without recourse and in the ordinary
course of business, of overdue accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not part of any bulk
sale or financing of receivables);


(f)    sales of accounts receivable, proceeds thereof and interests therein
under any Securitization;


(g)    issuances of Equity Interests (i) by the Borrower to its parent, (ii) by
any Subsidiary to the Borrower or any Subsidiary Guarantor, (iii) by any
Excluded Subsidiary to the Borrower or any Subsidiary and (iv) by GCI Holdings
to Ventures Holdco or any other Liberty Subsidiary (provided that such other
Liberty Subsidiary pledges such Equity Interests pursuant to the Ventures Holdco
Pledge Agreement or another pledge agreement in form and substance substantially
similar to the Ventures Holdco Pledge Agreement);


(h)    [Reserved];


(i)    other issuances of Equity Interests by any Subsidiary to the extent
arising out of (i) an Investment by the Borrower or any other Subsidiary
permitted by Section 7.4, (ii) a sale, transfer or other disposition by the
Borrower or any Subsidiary permitted by Section 7.7(j), or (iii) a Restricted
Payment made by the Borrower or any Subsidiary permitted by Section 7.8;


(j)    other sales, transfers, leases and other dispositions of assets by the
Borrower or any Subsidiary and issuances of Equity Interests by a Subsidiary, if
each of the following conditions is met:
(i)    immediately before and immediately after giving effect thereto, no
Default shall exist or would occur;




-100

--------------------------------------------------------------------------------





(ii)    immediately after giving effect thereto, the Borrower shall have
satisfied the requirements in Section 6.1(e) with respect thereto, if any;


(iii)    the aggregate consideration received by the Borrower and the
Subsidiaries in connection therewith shall not be less than the fair market
value of the property transferred by the Borrower and the Subsidiaries in
connection therewith;


(iv)    the terms thereof shall be “arm’s length”; and


(v)    immediately before and immediately after giving effect thereto, the
Secured Leverage Ratio would not be greater than 3.75:1.00;


(k)    sales, transfers, leases and other dispositions of real estate owned by
the Borrower or any Subsidiary as of the Closing Date or Towers in a sale and
lease‑back transaction to the extent that the incurrence of Indebtedness and
Liens with respect to such transaction are permitted by Section 7.1 and
Section 7.2; and


(l)    sales, transfers, leases and other dispositions of Equity Interests of
any Liberty Subsidiary by the Borrower or any Subsidiary permitted by the last
paragraph of Section 7.19.


Section 7.8.    Restricted Payments


The Borrower will not, and will not permit any Subsidiary to, declare or make,
or agree to pay for or make, directly or indirectly, any Restricted Payment,
except:
(a)    the Borrower may declare and pay dividends and other distributions with
respect to its Equity Interests payable solely in perpetual common Equity
Interests;


(b)    (i) any Subsidiary may declare and make Restricted Payments to the
Borrower or any Subsidiary Guarantor, and (ii) any Excluded Subsidiary may
declare and pay Restricted Payments to the Borrower or any Subsidiary;


(c)    any Subsidiary that is not a wholly-owned Subsidiary may declare and pay
cash dividends to its equity holders generally so long as the Borrower (or a
Subsidiary thereof which owns the equity interests in the Subsidiary paying such
dividend) receives at least its proportional share thereof (based upon its
relative holding of the equity interests in the Subsidiary paying such dividend
and taking into account the relative preferences, if any, of the various classes
of Equity Interests issued by such Subsidiary);


(d)    the Borrower or any Subsidiary may declare and pay Restricted Payments
from the proceeds of dividends or distributions received by the Borrower or a
Subsidiary from LV Bridge (including indirectly through other Liberty
Subsidiaries) to satisfy GCI’s obligations under, or with respect to, the
Charter Exchangeable Debentures;


(e)    the Borrower may declare and pay Restricted Payments in cash in an amount
that, during any fiscal year, would not exceed the portion of the income taxes
payable by its parent


-101

--------------------------------------------------------------------------------





companies in such fiscal year attributable to the Borrower, its Subsidiaries and
the Liberty Subsidiaries;


(f)    [Reserved];


(g)    the Borrower or any Subsidiary may declare and pay other Restricted
Payments in cash, provided that (i) immediately before and immediately after
giving effect thereto no Default shall or would exist, and (ii)(A) immediately
before and after giving effect thereto the Secured Leverage Ratio would not
exceed 3.75:1.00, or (B) immediately after giving effect thereto, the amount of
all Restricted Payments made pursuant to this Section 7.8(g)(ii)(B) would not
exceed $5,000,000 in the aggregate since the Closing Date;


(h)    [Reserved];


(i)    the Borrower or any Subsidiary may declare or pay Restricted Payments
between or among the Borrower, any Subsidiary or any Liberty Subsidiary for cash
management purposes in the ordinary course of business;


(j)    any Subsidiary may declare or pay Restricted Payments to a Liberty
Subsidiary the proceeds of which are then promptly used to declare or pay, as
applicable, a Restricted Payment to the Borrower or any Subsidiary Guarantor;


(k)    the Borrower or any Subsidiary may declare or pay other Restricted
Payments with the proceeds of any dividend, distribution or capital contribution
received by the Borrower or such Subsidiary from a Liberty Subsidiary, provided
that at the time of such dividend, distribution or capital contribution from
such Liberty Subsidiary and after giving effect thereto, (x) the Consolidated
Net Asset Test would be satisfied, (y) no Default or Event of Default shall have
occurred and be continuing and (z) the Total Leverage Ratio shall not exceed
6.50:1.00; and


(l)    the Borrower may declare or pay any Restricted Payment in cash, provided
that (x) immediately before and immediately after giving effect to such
Restricted Payment no Default shall exist or would occur, and (y) the proceeds
thereof are used substantially simultaneously therewith solely for the payment
of principal and interest payments then due and owing in respect of Indebtedness
of its parent companies.


Section 7.9.    Prepayments


The Borrower will not, and will not allow any Subsidiary to,
(a)    prepay any interest owing under the Senior Notes or Other Replacement
Debt, or
(b)    voluntarily prepay any principal in respect of the Senior Notes or Other
Replacement Debt,


in each case other than (x) with the proceeds of one or more Loans and/or cash
on hand, provided that, (i) immediately before and immediately after giving
effect to each such prepayment, the Secured


-102

--------------------------------------------------------------------------------





Leverage Ratio would not be greater than 3.75:1.00, and (ii) in connection with
all such prepayments (in whole or in part) of the 2021 Senior Notes, the first
$200,000,000 of such prepayments in the aggregate shall have been derived from
the cash proceeds of the following (collectively, “Eligible Sources”): (A) Other
Replacement Debt, (B) equity contributions to the Borrower (other than in
respect of Disqualified Equity) from sources other than the Loan Parties, or (C)
a combination of (A) and (B) immediately above, or (y) in connection with the
prepayment of such Indebtedness with cash proceeds from Eligible Sources.
Section 7.10.    Transactions with Affiliates


The Borrower will not, and will not permit any Subsidiary to, sell, transfer,
lease or otherwise dispose of (including pursuant to a merger) any property or
assets to, or purchase, lease or otherwise acquire (including pursuant to a
merger) any property or assets from, or otherwise engage in any other
transactions with, any Affiliate thereof (including any Liberty Subsidiary),
except (a) as set forth on Schedule 7.10, (b) for general corporate services in
the ordinary course of business, including the provision of insurance, (c)
transactions between the Borrower and any Subsidiary Guarantor, between
Subsidiary Guarantors or between Excluded Subsidiaries, (d) transactions between
any Loan Party and any Excluded Subsidiary or any Liberty Subsidiary at prices
and on terms and conditions not less favorable to such Loan Party than could be
obtained on an “arm’s length” basis from unrelated third parties, (e)
transactions between any Excluded Subsidiary and any Liberty Subsidiary at
prices and on terms and conditions not less favorable to such Excluded
Subsidiary than could be obtained on an “arm’s length” basis from unrelated
third parties, (f) transactions that are in the ordinary course of business
(including the unwinding of Permitted NMTC Transactions) at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an “arm’s length” basis from unrelated third parties, and (g) any
transaction or series of transactions (including any contract or agreement) with
any Liberty Subsidiary contemplated by, or entered into pursuant to or in
connection with, the Reorganization Agreement (including any tax sharing
arrangement), provided that this Section shall not apply to (x) any Restricted
Payment made by the Borrower to its parent to the extent permitted under
Section 7.8, (y) any transaction between or among the Borrower and/or any
Subsidiary, or between or among the Borrower and/or any Subsidiary and any
Liberty Subsidiary (in each case not involving any other Affiliate) to the
extent permitted under Sections 7.1, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, or 7.19 or
(z) the guaranties permitted under Section 7.1(i).
Section 7.11.    Restrictive Agreements


The Borrower will not, and will not permit any Subsidiary Guarantor to, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement binding on the Borrower or such Subsidiary Guarantor that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary Guarantor to create, incur or permit to exist any Lien (other than
Liens prohibited under any cable television Franchise agreement relating to the
Borrower or any Subsidiary Guarantor) upon any of its property or assets (unless
such agreement or arrangement does not prohibit, restrict or impose any
condition upon the ability of any Loan Party to create, incur or permit to exist
any Lien in favor of the Secured Parties created under the Loan Documents), or
(b) the ability of any Subsidiary Guarantor to pay dividends or make other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any other Subsidiary


-103

--------------------------------------------------------------------------------





Guarantor or to Guarantee Indebtedness of the Borrower or any Subsidiary
Guarantor, provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by the Loan Documents, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 7.11 (but shall apply to any amendment or modification expanding the
scope of any such restriction or condition), (iii) the foregoing shall not apply
to customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary or Liberty Subsidiary or all or substantially all of its
assets pending such sale, provided that such restrictions and conditions apply
only to the Subsidiary or the Liberty Subsidiary that is to be sold and such
sale is permitted hereunder, (iv) the foregoing shall not apply to restrictions
or conditions imposed on any Person that becomes a Subsidiary after the Closing
Date, provided that (1) such restrictions and conditions exist at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary, and (2) so long as any such
restriction or condition exists, such Person shall be an Excluded Subsidiary,
(v) clause (a) of this Section shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (vi) the foregoing shall not apply to
restrictions and conditions imposed by any agreement, document or instrument
relating to any Securitization, and (vii) clause (a) of this Section shall not
apply to customary provisions in agreements restricting the assignment of such
agreements.
Section 7.12.    Hedging Agreements


The Borrower will not, and will not permit any Subsidiary to, enter into any
Hedging Agreement, other than Hedging Agreements to hedge or mitigate risks to
which the Borrower or any Subsidiary is exposed in the conduct of its business
or the management of its liabilities.
Section 7.13.    Amendment of Material Documents


The Borrower will not, and will not permit any Subsidiary to, amend, supplement
or otherwise modify, or waive any of its rights under its certificate of
formation, operating agreement or other organizational documents, in each case
other than amendments, modifications or waivers that would not reasonably be
expected to adversely affect the Credit Parties, provided that the Borrower
shall deliver or cause to be delivered to the Administrative Agent a copy of
each such amendment, modification or waiver promptly after the execution and
delivery thereof.
Section 7.14.    Ownership of Subsidiaries
The Borrower shall at all times own, directly or indirectly, 100% of the issued
and outstanding Equity Interests of each of its Subsidiaries other than Excluded
Subsidiaries. No Excluded Subsidiary may own, directly or indirectly, any Equity
Interest issued by any Subsidiary Guarantor.
Section 7.15.    Sanctions; Anti-Corruption Laws


The Borrower will not, and will not permit any Subsidiary or Liberty Subsidiary
to, directly or indirectly, use the proceeds of any Borrowing, or lend,
contribute or otherwise make available such proceeds to any joint venture
partner or other individual or entity, to fund any activities of or business
with any individual or entity, or in any Sanctioned Country, that, at the time
of such funding,


-104

--------------------------------------------------------------------------------





is the subject of Sanctions, or in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions or
Anti‑Corruption Laws.
Section 7.16.    [Reserved]


Section 7.17.    Total Leverage Ratio


Subject to the last paragraph of Article 8, the Borrower will not permit the
Total Leverage Ratio to be greater than 6.50:1.00 at any time.
Section 7.18.    Secured Leverage Ratio


Subject to the last paragraph of Article 8, the Borrower will not permit the
Secured Leverage Ratio to be greater than 4.00:1.00 at any time.


Section 7.19.    Limitation on Activities of Liberty Subsidiaries


The Borrower shall not permit any Liberty Subsidiary to, directly or indirectly:
(a)    create, incur, assume or permit to exist any Indebtedness, except (i)
Indebtedness if, on the date of the incurrence of such Indebtedness, after
giving effect thereto and the receipt and application of the proceeds thereof,
the Consolidated Net Asset Test would be satisfied and (ii) Permitted Liberty
Indebtedness;


(b)    (i) make any Restricted Payment of the type specified in clause (i) of
the definition thereof if such Liberty Subsidiary is not wholly owned by the
Borrower or a Subsidiary, unless after giving effect thereto and the incurrence
of any Indebtedness in connection therewith either (A) the Consolidated Net
Asset Test would be satisfied or (B) any dividend, distribution or other
Restricted Payment to the Borrower or any Subsidiary in an amount that, during
any fiscal year, would not exceed the portion of the income taxes payable by the
Borrower or GCI in such fiscal year attributable to the Liberty Subsidiaries or
(ii) make any Restricted Payments of the type specified in clause (ii), (iii) or
(iv) of the definition thereof unless (A) the Consolidated Net Asset Test would
be satisfied or (B) with respect to Restricted Payments of the type specified in
clause (ii) or (iv), it does not relate to the Equity Interests of the Borrower,
the Parent or GCI or the subordinated Indebtedness of the Borrower, any
Subsidiary Guarantor, the Parent or GCI (provided that any Liberty Subsidiary
that is a Subsidiary Guarantor may make regularly scheduled payments on any of
its subordinated Indebtedness);


(c)    sell, transfer, lease or otherwise dispose (including by Division) of any
asset (other than Cash and Cash Equivalents) (an “Asset Sale”), provided that a
Liberty Subsidiary may (i) consummate any Asset Sale (other than the Equity
Interests of GCI Holdings) if on the date thereof and after giving effect
thereto and any associated prepayment or repayment of Indebtedness, either (x)
the Consolidated Net Asset Test would be satisfied or (y) such Asset Sale would
not result in any decrease to the Consolidated Net Assets of the Liberty
Subsidiaries, (ii) consummate any Asset Sale solely with


-105

--------------------------------------------------------------------------------





one or more other Liberty Subsidiaries, (iii) issue Equity Interests to the
Borrower, a Subsidiary or another Liberty Subsidiary, (iv) consummate an Asset
Sale in the form of or a Restricted Payment permitted to be made pursuant to
Section 7.19(b) above, (v) consummate an Asset Sale in the form of an
Investment, (vi) consummate an Asset Sale of any capital stock that secures
Indebtedness permitted to be incurred by a Liberty Subsidiary pursuant to
Section 7.19(a) to satisfy any obligation of such Liberty Subsidiary with
respect to such Indebtedness, (vii) consummate a disposition of any capital
stock that represents “reference shares” under the Charter Exchangeable
Debentures to satisfy GCI’s obligations under or with respect to the Charter
Exchangeable Debentures and (viii) consummate any Asset Sale of the type
permitted by Section 7.7(a), (d) or (e);


(d)    incur or suffer to exist any Lien upon any of its property or assets,
whether now owned or hereafter acquired, or any interest therein, or any income
or profits therefrom to secure Indebtedness of the Borrower or a Subsidiary
Guarantor without making effective provision whereby the Obligations will be
secured by such Lien equally and ratably (provided that a Liberty Subsidiary
that is a Subsidiary Guarantor may incur or suffer to exist a Lien upon any of
its property or assets to secure its own obligations, without making such
provision).
In addition, and notwithstanding anything to the contrary set forth herein,
neither the Borrower nor any Subsidiary shall sell the Equity Interests of a
Liberty Subsidiary unless on the date of any such sale and after giving effect
thereto and any associated prepayment or repayment of Indebtedness, the
Consolidated Net Asset Test would be satisfied.
ARTICLE 8


EVENTS OF DEFAULT


If any of the following events (each an “Event of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


(b)    the Borrower shall fail to pay any interest on any Loan or on any
reimbursement obligation in respect of any LC Disbursement or any fee,
commission or any other amount (other than an amount referred to in paragraph
(a) of this Article) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five Business Days;


(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party or Liberty Subsidiary in or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, or in any
certificate furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;


(d)    (i) any Loan Party or Liberty Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in any Security Document, in each
case to the extent it is


-106

--------------------------------------------------------------------------------





a party thereto, and such failure shall continue unremedied for a period of 10
days after the earlier to occur of (1) the receipt by such Loan Party or Liberty
Subsidiary of written notice thereof from the Administrative Agent or any
Lender, or (2) a Responsible Officer of such Loan Party or Liberty Subsidiary
obtaining actual knowledge thereof, or (ii) any Loan Party shall fail to observe
or perform any covenant, condition or agreement contained in Section 6.3, 6.8,
6.12, 6.13, or 6.14 or in Article 7, or in Article 11, provided that a default
under the Financial Covenants shall not constitute an Event of Default with
respect to any Non‑Financial Covenant Facility unless and until the Lenders
holding more than 50% of the Financial Covenant Credit Exposures of all Lenders
shall have accelerated the maturity of any Loan (other than a Loan under a
Non‑Financial Covenant Facility) outstanding;


(e)    any Loan Party or Liberty Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document to which it is a
party (other than those specified in paragraph (a), (b) or (d) of this Article),
and such failure shall continue unremedied for a period of 30 days after a
Responsible Officer shall have obtained actual knowledge thereof;


(f)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest, and regardless of amount) in respect of any Material
Obligations when and as the same shall become due and payable (after giving
effect to any applicable grace period);


(g)    any event or condition occurs that results in any Material Obligations
becoming due prior to their scheduled maturity or payment date, or that enables
or permits the holder or holders of any Material Obligations or any trustee or
agent on its or their behalf to cause any Material Obligations to become due
prior to their scheduled maturity or payment date or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to their scheduled maturity
(in each case after (x) the giving of any applicable notice and (y) giving
effect to any applicable grace period), or there shall occur any default, event
of default, event of termination or other event that results in, or entitles any
person other than the Borrower or a Subsidiary to cause, the acceleration of any
Indebtedness, or the early termination of the purchase of accounts receivable,
under any Securitization, provided that this paragraph (g) shall not apply to
(i) Material Obligations owed by any Excluded Subsidiary that constitutes an
Unrestricted Subsidiary (as defined in the indenture for any of the Senior
Notes), or (ii) secured Indebtedness that becomes due solely as a result of the
voluntary sale, transfer or other disposition of the property or assets securing
such Indebtedness;


(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;


(i)    the Borrower or Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described


-107

--------------------------------------------------------------------------------





in paragraph (h) of this Article, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary, or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;


(j)    the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;


(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Borrower or any Subsidiary,
or any combination thereof (to the extent not fully covered by insurance without
taking into account any applicable deductibles) and the same shall remain
undischarged or unbonded for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;


(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred and are continuing, would reasonably be
expected to result in a Material Adverse Effect;


(m)    any Loan Document shall cease, for any reason, to be in full force and
effect (other than pursuant to the terms hereof or thereof), or any Loan Party
or any Liberty Subsidiary shall so assert in writing;


(n)    any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted by any Loan Party or Liberty Subsidiary in writing
not to be, a valid and, except to the extent otherwise permitted by the
applicable Security Document, perfected Lien on any Collateral, with the
priority required by the applicable Security Document, except (i) as a result of
the sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents or (ii) as a result of the Administrative
Agent’s failure to maintain possession of any stock certificates, promissory
notes or other instruments delivered to it under any Security Document or any
foreclosure, distraint, sale or similar proceedings have been commenced with
respect to any Collateral;


(o)    one or more Authorizations of the Borrower or any of its Subsidiaries to
own or operate all or any portion of the Communications Business is not renewed,
expires, or is terminated, suspended or revoked, and such nonrenewal,
expiration, termination, suspension or revocation would reasonably be expected
to have a Material Adverse Effect; or


(p)    a Change in Control shall have occurred;


then, and in every such event (other than an event described in paragraph (h) or
(i) of this Article with respect to the Borrower), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of Lenders holding more than 50% of the Total Credit Exposure of all
Classes affected thereby, taken as a whole, shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) except for Commitments for which


-108

--------------------------------------------------------------------------------





no Event of Default has occurred terminate the Commitments, and thereupon such
Commitments shall terminate immediately and (ii) except for Loans for which no
Event of Default has occurred, declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of such Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of each Loan Party
with respect thereto accrued under the Loan Documents, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in paragraph (h) or (i) of this Article,
such Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of each Loan Party accrued under the Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and the
Guarantors.
In the event the Borrower fails to comply with either or both of the Financial
Covenants as of the last day of any fiscal quarter (the “Subject Quarter”),
until the tenth day after delivery of the first Compliance Certificate delivered
after the end of such fiscal quarter, the Borrower shall have the right to issue
securities (such securities issued by Borrower or other equity issued by
Borrower having terms reasonably acceptable to Administrative Agent) for cash or
otherwise receive cash contributions, and apply the amount of the proceeds
thereof to increase Adjusted Operating Cash Flow (solely for purposes of the
Financial Covenants, and not for any other covenant or purpose) for the four
consecutive fiscal quarters ended on the last day of such Subject Quarter
(including for purposes of calculating such four consecutive fiscal quarter
Adjusted Operating Cash Flow for the next three quarters) provided that (x) no
adjustment to Adjusted Operating Cash Flow shall be permitted to be made for the
Initial Capital Contribution and (y) the Borrower shall not be permitted to so
increase Adjusted Operating Cash Flow more than two (2) times in respect of any
trailing four consecutive fiscal quarter period or more than five (5) times
during the term of this Agreement. If, after giving effect to any pro forma
adjustment to Adjusted Operating Cash Flow permitted by this paragraph, the
Borrower would be in compliance with the Financial Covenants, the Borrower shall
be deemed to have previously satisfied the Financial Covenants with the same
effect as though there had been no failure to comply, and no Event of Default
shall have occurred.
ARTICLE 9
THE ADMINISTRATIVE AGENT


Each Credit Party hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money


-109

--------------------------------------------------------------------------------





to and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing by the Required Lenders (or such other
number or percentage of the Credit Parties as shall be necessary under the
circumstances as provided in Section 10.2 or otherwise in this Agreement), and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower, any of the Subsidiaries, any of the
Liberty Subsidiaries or any Loan Party that is communicated to or obtained by
the Person serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Credit Parties as shall be necessary
under the circumstances as provided in Section 10.2 or otherwise in this
Agreement) or in the absence of its own gross negligence or willful misconduct.
The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to the Administrative Agent by
the Borrower or a Credit Party (and, promptly after its receipt of any such
notice, it shall give each Credit Party and the Borrower notice thereof), and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth therein, (iv) the validity, enforceability,
effectiveness or genuineness thereof or any other agreement, instrument or other
document or (v) the satisfaction of any condition set forth in Article 5 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent, provided that no such delegation shall serve as a release
of the Administrative Agent or waiver by any Loan Party of any rights hereunder.
The Administrative Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory


-110

--------------------------------------------------------------------------------





provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Credit Parties and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, with the consent of the Borrower (which
consent shall not be unreasonably withheld, conditioned or delayed), unless an
Event of Default shall have occurred and be continuing, in which case no consent
of the Borrower shall be required, to appoint a successor from among the Lenders
reasonably acceptable to the Borrower. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the Credit
Parties, appoint a successor Administrative Agent reasonably acceptable to the
Borrower (which consent shall not be unreasonably withheld, conditioned or
delayed), unless an Event of Default shall have occurred and be continuing, in
which case no consent of the Borrower shall be required, from among the Lenders
or an Affiliate of any such Lender with minimum capital and undivided surplus of
not less than $500,000,000. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed in writing between the Borrower and
such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.3 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Each Credit Party acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Credit Party or any of their
Affiliates and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Credit Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Credit Party or any
of their Affiliates and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon any Loan Document, any related agreement
or any document furnished thereunder.
Notwithstanding anything in any Loan Document to the contrary, no Agent (other
than the Administrative Agent) or Arranger, in each case acting in such
capacity, shall have any duty or obligation under the Loan Documents.
Each Lender and the Issuing Bank irrevocably authorizes the Administrative
Agent, at its option and in its discretion (i) to release any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
(A) upon termination of the Commitments and payment in full of all Obligations
(other than contingent or indemnification obligations not then due) and the
expiration, termination or cash collateralization of all Letters of Credit, (B)
that is sold or otherwise transferred or to be sold or otherwise transferred as
part of or in connection with any sale or


-111

--------------------------------------------------------------------------------





other transfer permitted under the Loan Documents, or (C) if approved,
authorized or ratified in writing by the Required Lenders; and (ii) to release
any Subsidiary or Liberty Subsidiary from its obligations under the Loan
Documents if such Person ceases to be a Subsidiary or Liberty Subsidiary as a
result of a transaction permitted hereunder. Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release its interest in particular types or
items of property, or to release any Loan Party or Liberty Subsidiary from its
obligations under the Loan Documents pursuant to this Section.
The use of a Platform in connection with this Agreement or any other Loan
Document is provided “as is” and “as available.” The Agents do not warrant the
accuracy or completeness of any electronic communications made on the Platform,
or the adequacy of the Platform and expressly disclaim liability for errors or
omissions in such electronic communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
in connection with such electronic communications or the Platform.
ARTICLE 10
MISCELLANEOUS


Section 10.1.    Notices


Except in the case of notices and other communications expressly permitted to be
given by telephone (and subject to the last paragraph of this Section 10.1), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:
(a)    if to any Loan Party, to it at 2550 Denali Street, Suite 1000, Anchorage,
Alaska 99503, Attention of Chief Financial Officer (Facsimile No. (907)
868-5676), with a copy to Steven D. Miller, Esq., Sherman & Howard L.L.C., 633
17th Street, Suite 3000, Denver, Colorado 80202, Facsimile No. (303) 298-0940;


(b)    if to the Administrative Agent, the Issuing Bank or the Swingline Lender,
to it at 1301 Avenue of the Americas, New York, New York 10019-6022, Attention
of: Media & Communications Group (Facsimile No. (212) 261-3288), with a copy to
Bryan Cave Leighton Paisner LLP, 1290 Avenue of the Americas, New York, New York
10104, Attention of Matthew P. D’Amico, Esq. (Telephone No. (212) 541-1270,
Facsimile No. (212) 904-0502); and


(c)    if to any other Credit Party, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire.


Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any


-112

--------------------------------------------------------------------------------





party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt.
Documents required to be delivered pursuant to Section 6.1 and 6.2 may be
delivered by e-mail or facsimile. Promptly after receipt thereof by the
Administrative Agent, the Administrative Agent shall post such documents
electronically with notice of such posting to each Lender and if so posted,
shall be deemed to have been delivered on the date on which such documents are
posted on the Platform, if any, to which each Lender has access (whether a
commercial, third‑party website or whether sponsored by the Administrative
Agent). The Administrative Agent’s obligation to deliver information pursuant to
this Section 10.1 may be discharged by posting such information on the Platform
in accordance with the remaining provisions of this paragraph. The Loan Parties
hereby acknowledge that (i) the Administrative Agent will make available to the
Lenders on a confidential basis materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Materials”) by posting the
Materials on the Platform and (ii) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or any subsidiary thereof) (each, a
“Public Lender”). The Borrower shall mark Materials that the Borrower intends to
be made available to Public Lenders clearly and conspicuously as “PUBLIC.” By
designating Materials as “PUBLIC,” the Borrower authorizes such Materials to be
made available to a portion of the Platform designated “Public Investor,” which
is intended to contain only information that is either publicly available or not
material information (though it may be sensitive and proprietary) with respect
to such Person or its securities for purposes of United States Federal and State
securities laws. Any Materials not marked “PUBLIC” shall be treated as if it
contains material non-public information with respect to the Borrower and the
subsidiaries thereof or their securities. Notwithstanding the foregoing, the
Borrower is under no obligation to mark any Materials as “PUBLIC.”
Section 10.2.    Waivers; Amendments


(a)    No failure or delay by any Credit Party in exercising any right or power
under any Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Credit Parties under the Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance, amendment, extension or renewal of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether any Credit Party may
have had notice or knowledge of such Default at the time.


(b)    Except as provided in Section 2.1(c) and Section 2.1(d) with respect to
Add on Term Loans, Section 2.5(d) with respect to additional Revolving
Commitments, Section 2.13 with respect to Incremental Term Loans, Section 2.14
with respect to Refinancing Revolving Loans and Refinancing Term Loans and
Section 2.15 with respect to Extended Revolving Loans and Extended Term Loans,
neither any Loan Document nor any provision thereof may be waived, amended or
modified


-113

--------------------------------------------------------------------------------





except pursuant to an agreement or agreements in writing entered into by the
Parent, the Borrower, the Subsidiary Guarantors and the Required Lenders or by
the Parent, the Borrower, the Subsidiary Guarantors and the Administrative Agent
with the consent of the Required Lenders, provided that no such agreement shall
(i) increase any Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or any reimbursement
obligation with respect to an LC Disbursement, or reduce the rate of any
interest thereon (other than any waiver of default interest payable pursuant to
Section 3.1(b)), or reduce any fees payable hereunder, without the written
consent of each Credit Party directly and adversely affected thereby, (iii)
postpone any scheduled principal payment date (other than mandatory prepayments)
or postpone any other payment at stated maturity of any Loan or the date of
payment of any reimbursement obligation with respect to an LC Disbursement, any
interest (other than any waiver of default interest) or any fees payable
hereunder, or reduce (other than any waiver of default interest) the amount of,
or waive or excuse any such payment, without the written consent of each Credit
Party directly and adversely affected thereby, (iv) change any provision hereof
in a manner that would alter the pro rata sharing of payments required by
Section 2.11(b), the application of mandatory prepayments required by
Section 2.7, the application of payments under Section 2.11(b), or the pro rata
reduction of Commitments required by Section 2.5(c), without the written consent
of each Credit Party directly and adversely affected thereby, provided that, no
consent of a Lender shall be required under this clause (iv) if,
contemporaneously with the effectiveness of such amendment, the Commitments of
such Lender are terminated, and all principal and interest on such Lender’s
Loans and all fees and other amounts payable to such Lender hereunder (other
than contingent or indemnification obligations not then due) are paid in full,
(v) change any of the provisions of this Section or reduce the number or
percentage set forth in the definition of the term “Required Lenders” or in any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender in the
group of Lenders to which such number or percentage applies (it being understood
that an amendment shall not be deemed to change such provisions to the extent it
effects an increase or decrease in the commitment of any Lender(s) or in the
aggregate amount of the commitments of any Class), (vi) release the Parent or
any Subsidiary Guarantor from its Guarantee hereunder (except as expressly
provided herein or in the Security Documents), or limit its liability in respect
of such Guarantee, without the written consent of each Lender that is a
beneficiary of such Guarantee, (vii) release all or substantially all of the
Collateral from the Liens of the Loan Documents, without the written consent of
each Lender that is a beneficiary of such Collateral, or (viii) expressly change
or waive any condition precedent in Section 5.2 to any Revolving Borrowing under
a Revolving Facility without the written consent of the Majority Facility
Lenders with respect to such Revolving Facility; and provided, further, that,
notwithstanding the above provision of this Section 10.2(b), (A) no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as applicable, (B) any waiver, amendment or modification of
this Agreement that by its terms affects one or more Classes of Lenders (but not
of all Classes of Lenders) may be effected by an agreement or agreements in
writing entered into by the Parent, the Borrower, the Subsidiary Guarantors and
the Lenders holding the requisite percentage in interest of Total Credit
Exposures of all affected Classes, taken as a whole, and (C) any waiver,
amendment or modification with respect to a Financial Covenant or any amendment
or modification of a defined term used in a Financial Covenant to the extent
such defined term is utilized solely for purposes of calculating such Financial
Covenant shall require the consent only of the Borrower


-114

--------------------------------------------------------------------------------





and the Lenders holding more than 50% of the Total Credit Exposures of all
Classes subject to such Financial Covenant, taken as a whole.


(c)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders (or all
Lenders of one or more affected Classes of Lenders), if the consent of the
Required Lenders (or the consent of Lenders of the affected Classes holding more
than 50% of the Total Credit Exposures of all Lenders of such Classes, taken as
a whole) to such Proposed Change is obtained, but the consent to such Proposed
Change of other Lenders whose consent is required is not obtained (any such
Lender whose consent is so required but not so obtained being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole expense and effort, upon notice to such Non-Consenting Lenders and the
Administrative Agent, require each of the Non-Consenting Lenders to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.4), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment) and that shall consent
to the Proposed Change, provided that (a) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a Revolving
Commitment is being assigned, the Issuing Bank and the Swingline Lender), which
consent(s) shall not unreasonably be withheld, conditioned or delayed, (b) each
Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (c) the Borrower or such assignee shall have paid to the Administrative
Agent the processing and recordation fee specified in Section 10.4(b).


(d)    Notwithstanding anything to the contrary contained in this Section, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent, the Borrower, the Parent and the
Subsidiary Guarantors (a) to add one or more additional credit facilities to
this Agreement (it being understood that no Lender shall have any obligation to
provide or to commit to provide all or any portion of any such additional credit
facility) and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Loans
and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.


(e)    Further, notwithstanding anything to the contrary contained in this
Section, if within sixty (60) days following the Fourth Restatement Closing
Date, the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of any of the Loan Documents, then the
Administrative Agent (acting in its sole discretion) and the Borrower shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within five
Business Days following receipt of notice thereof.




-115

--------------------------------------------------------------------------------





(f)    Any Lender may authorize the Administrative Agent to sign any amendment,
modification or waiver hereto in any authorization form agreed to by the
Borrower and the Administrative Agent and no Lender shall be entitled to see any
other Lender’s authorization form.


Section 10.3.    Expenses; Indemnity; Damage Waiver


(a)    The Borrower shall pay (i) all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent in connection with the preparation and administration of this Agreement or
any amendments, modifications or waivers of the provisions of any Loan Document,
(ii) all reasonable out-of-pocket costs and expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iii) all
out-of-pocket costs and expenses incurred by any Credit Party, including the
reasonable fees, charges and disbursements of Counsel, in connection with the
enforcement or protection of its rights in connection with the Loan Documents
during the continuation of an Event of Default, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket costs and expenses incurred during
any workout, restructuring or negotiation in respect of such Loans or Letters of
Credit. For purposes of this Section 10.3, “Counsel” means (X) in connection
with (1) any workout, restructuring or similar negotiation with respect to the
Obligations, (2) any Event of Default arising from a failure by the Borrower to
pay the principal of, or interest on, any Loan or LC Disbursement when due, (3)
any acceleration of the Loans, and/or (4) any filing or proceeding referred to
in paragraph (h) or (i) of Article 8, counsel for each Credit Party, or (Y) in
all other events, (i) any counsel for the Credit Parties, and (ii) if a conflict
exists, reasonably necessary additional counsel for the affected Credit Parties.


(b)    The Borrower shall indemnify each Arranger, each Credit Party and each
Related Party of each Arranger and each Credit Party (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of counsel for the Indemnitees
(unless a conflict exists, in which case, reasonable fees, charges and
disbursements of reasonably necessary additional counsel for the affected
Indemnitees shall be covered), but excluding Taxes which are governed by
Section 3.7, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties to the Loan Documents of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
thereby, (ii) any Loan or Letter of Credit or the use of the proceeds thereof
including any refusal of the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of the Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of the Subsidiaries or (iv)
any other actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to


-116

--------------------------------------------------------------------------------





have resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee or, in the case of clause (iv) immediately above, to have resulted
from a material breach of the obligations of such Indemnitee under the Loan
Documents. Each Indemnitee shall endeavor to give prompt notice to the Borrower
of any claim against such Indemnitee that may give rise to an indemnification
claim against the Borrower under this Section 10.3, provided however that such
Indemnitee shall have no liability to the Borrower for such the failure to give
any such notice.


(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent an
amount equal to the product of such unpaid amount multiplied by a fraction, the
numerator of which is such Lender’s Total Credit Exposure and the denominator of
which is the aggregate Total Credit Exposure of all Lenders (in each case
determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought or, in the event that no Lender shall have any Total Credit
Exposure at such time, as of the last time at which any Lender had a Total
Credit Exposure), provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as applicable, was incurred by or
asserted against the Administrative Agent in its capacity as such. To the extent
that the Borrower fails to pay any amount required to be paid by it to the
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this Section,
each Revolving Lender severally agrees to pay to the Issuing Bank or the
Swingline Lender, as applicable, an amount equal to the product of such unpaid
amount multiplied by a fraction, the numerator of which is such Revolving
Lender’s Revolving Credit Exposure plus the unused portion of its Revolving
Commitment and the denominator of which is the aggregate Revolving Credit
Exposure of all Lenders plus the aggregate unused amount of all Revolving
Commitments (in each case determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought or, in the event that no
Revolving Lender shall have any Revolving Credit Exposure or unused Revolving
Commitment at such time, as of the last time at which any Revolving Lender had
any Revolving Credit Exposure or unused Revolving Commitment), provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as applicable, was incurred by or asserted against the Issuing Bank or
the Swingline Lender, as the case may be, in its capacity as such.


(d)    To the extent permitted by applicable law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct and actual damages) arising out of, in connection with, or
as a result of, any Loan Document or any agreement, instrument or other document
contemplated thereby, the Transactions or any Loan or any Letter of Credit or
the use of the proceeds thereof.


(e)    All amounts due under this Section shall be payable promptly but in no
event later than ten Business Days after written demand therefor.


Section 10.4.    Successors and Assigns


(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or


-117

--------------------------------------------------------------------------------





obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with
Section 2.5(d)(E) or in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each Credit Party) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans and obligations in
respect of its LC Exposure and Swingline Exposure at the time owing to it);
provided that any such assignment shall be subject to the following conditions:


(i)    Minimum Amounts.


(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and the Loans and obligations in respect of its LC Exposure
and Swingline Exposure at the time owing to it or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and


(B)in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $2,000,000, in the case of any assignment in
respect of a revolving facility, or $1,000,000, in the case of any assignment in
respect of a term facility, unless the Administrative Agent consents (such
consent not to be unreasonably withheld or delayed) and, so long as no Event of
Default has occurred and is continuing, the Borrower consents (in its sole
discretion).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among such Loans or
Commitments on a non‑pro rata basis.




-118

--------------------------------------------------------------------------------





(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) an unfunded or revolving facility if such assignment is to a Person that
is not a Lender with a Commitment in respect of such facility, an Affiliate of
such Lender or an Approved Fund with respect to such Lender or (ii) a funded
term facility to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund; and


(C)the consent of the Issuing Bank (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding) and the Swingline Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment in
respect of the revolving facility.


(iv)    Assignment and Acceptance. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500, and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)    No Assignment to Certain Parties. No such assignment shall be made to any
Loan Party, any of its subsidiaries or any of their respective Affiliates.


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.5, 3.6, 3.7 and 10.3 with respect to claims arising
from facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or


-119

--------------------------------------------------------------------------------





obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non‑fiduciary agent of the Borrower, shall maintain at one of its offices in New
York, New York a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender (with respect to its own
interest only), at any reasonable time and from time to time upon reasonable
prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, any Loan Party, any of its subsidiaries or
any of their respective Affiliates) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and each Credit Party shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso in
Section 10.2(b) that directly affects such Participant. Subject to paragraph (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.5, 3.6 and 3.7 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.8 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans, or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt,


-120

--------------------------------------------------------------------------------





the Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.


(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 3.5 or 3.7 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.7 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.7(e) and (f) as though it were a Lender.


(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


Section 10.5.    Survival


All covenants, agreements, representations and warranties made by the Loan
Parties herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of any Loan Document and the
making of any Loans and the issuance of any Letter of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Credit Party may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any LC Disbursement or any fee or any
other amount payable under the Loan Documents is outstanding and unpaid (other
than contingent or indemnification obligations not then due) or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 3.5, 3.6, 3.7 and 10.3, 10.9, 10.10 and
Article 9 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
and the LC Disbursements, the expiration or termination of the Letters of Credit
and the termination of the Commitments or the termination of this Agreement or
any provision hereof.
Section10.6.    Counterparts; Integration; Effectiveness


This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which, when taken together, shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to any
Credit Party constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of this Agreement by facsimile


-121

--------------------------------------------------------------------------------





transmission or electronic photocopy (i.e., “pdf”) shall be effective as
delivery of a manually executed counterpart of this Agreement.
Section 10.7.    Severability
In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
Section 10.8    Right of Setoff
If an Event of Default under Section 8(a) or (f) shall have occurred and be
continuing, each of the Lenders and their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by it to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by it, irrespective of whether or not it shall have made any
demand under this Agreement and although such obligations may be unmatured. Each
Lender and Affiliate agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of each of the Lenders and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that it may have.
Section 10.9.    Governing Law; Waiver of Jury Trial
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR, TO ITS KNOWLEDGE, OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


-122

--------------------------------------------------------------------------------







Section 10.10.    Submission To Jurisdiction; Waivers


Each party hereto hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;


(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;


(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.1 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;


(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.


Section 10.11.    Headings


Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
Section 10.12.    Interest Rate Limitation


Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively the
“charges”), shall exceed the maximum lawful rate (the “maximum rate”) that may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all of the charges payable in
respect thereof, shall be limited to the maximum rate and, to the extent lawful,
the interest and the charges that would have been payable in respect of such
Loan but were not payable as a result of the operation of this Section shall be
cumulated, and the interest and the charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the


-123

--------------------------------------------------------------------------------





maximum rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.
Section 10.13.    Patriot Act


Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name, address and tax
identification number of the Borrower and other information regarding the
Borrower that will allow such Lender or the Administrative Agent, as applicable,
to identify the Borrower in accordance with the Patriot Act. This notice is
given in accordance with the requirements of the Patriot Act and is effective as
to the Lenders and the Administrative Agent.
Section 10.14.    Confidentiality


(a)    Each of the Administrative Agent, the Issuing Bank and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (i) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel, service
providers and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and the
disclosing party will be responsible for any disclosure by such Persons), (ii)
to the extent requested by any regulatory authority (including any
self-regulatory authority having supervisory jurisdiction over such Person),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to (A)
any assignee under Section 10.4 or pledgee under Section 10.4(f) of or
Participant in (or trustee for such assignee, pledge or Participant), or any
prospective assignee under Section 10.4 or pledgee under Section 10.4(f) of or
Participant in (or trustee for such assignee, pledge or Participant), any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (A) becomes publicly available other than
as a result of a breach of this Section or an agreement described in clause (vi)
above or (B) becomes available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis from a source other than the Borrower and
the known Affiliates and representatives thereof (other than a source actually
known by such disclosing Person to be bound by confidentiality obligations with
respect thereof). For the purposes of this Section, “Information” means all
information received from or on behalf of the Borrower relating to the Borrower,
any Loan Party or any of their Affiliates or their respective businesses, other
than any such information that is available to the Administrative Agent, Issuing
Bank or Lender on a non-confidential basis prior to disclosure by or on behalf
of the Borrower (other than from a source actually known by such party to be
bound by confidentiality obligations). Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree


-124

--------------------------------------------------------------------------------





of care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


(b)    EACH LENDER ACKNOWLEDGES THAT CONFIDENTIAL INFORMATION AS DEFINED IN
SECTION 10.14 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE LOAN PARTIES AND THEIR AFFILIATES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.


(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE LOAN PARTIES OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR AFFILIATES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE DELIVERED TO THE ADMINISTRATIVE
AGENT A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.


Section 10.15.    Amendment and Restatement


The parties to this Agreement agree that, effective upon the Closing Date, the
terms and provisions of the Existing Credit Agreement shall be amended,
superseded, restated and consolidated in their entirety without a breach in
continuity by the terms and provisions of this Agreement and, unless expressly
stated to the contrary, each reference to the Existing Credit Agreement in any
of the Loan Documents or any other document, instrument or agreement delivered
in connection therewith shall mean and be a reference to this Agreement. This
Agreement is not intended to and shall not constitute a novation of the Existing
Credit Agreement or the obligations and liabilities thereunder.
Section 10.16.    No Fiduciary Duty


Each Loan Party agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, such Loan
Party and its Affiliates, on the one hand, and each Agent, each Arranger and
each other Credit Party, and their respective Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of any Agent, any Arranger or any
other Credit Party, or any of their respective Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications.


-125

--------------------------------------------------------------------------------





Section 10.17.    Savings Clause


(a)    Each of the Guarantees set forth herein and each Security Document each
to the extent amended as provided herein, shall remain in full force and effect
and continue to secure the Obligations.


(b)    Nothing in this Agreement shall affect the rights of the Credit Parties
to payments under Articles 3 and 11 for the period prior to the Closing Date and
such rights shall continue to be governed by the provisions of the Existing
Credit Agreement.


Section 10.18    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.


Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of an EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any New Refinancing Lender that is an EEA Financial
Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
    
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


Section 10.19.    Certain ERISA Matters.


(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, each Agent and each Arranger, and any of their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Loan Party, that at least one of the following is and will be
true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR
§2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,


-126

--------------------------------------------------------------------------------





(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Agents and the Arrangers, each in its sole discretion, and
such Lender.


(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agents
and the Arrangers, and any of their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of any Borrower, that:


(i)    none of the Agents or the Arrangers, or any of their respective
Affiliates, is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other Person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),


-127

--------------------------------------------------------------------------------





(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and
(v)    no fee or other compensation is being paid directly to any Agent or any
Arranger, or any Affiliate of any of them, for investment advice (as opposed to
other services) in connection with the Loans, the Commitments or this Agreement.
(c)    Each Agent and each Arranger hereby informs the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Commitments and this
Agreement, (ii) may recognize a gain if it extended the Loans or the Commitments
for an amount less than the amount being paid for an interest in the Loans or
the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.


Section 10.20.    CoBank Equity and Security


(a)    The Borrower and CoBank each acknowledges that CoBank’s Bylaws and
Capital Plan (as each may be amended from time to time) shall govern (i) the
rights and obligations of each of them with respect to the CoBank Equities and
any patronage refunds or other distributions made on account thereof or on
account of Borrower’s patronage with CoBank, (ii) Borrower’s eligibility for
patronage distributions from CoBank (in the form of CoBank Equities and cash)
and (iii) patronage distributions, if any, in the event of a sale of a
participation interest. The Borrower acknowledges and agrees that CoBank
reserves the right to assign or sell participations in all or any part of its
(or its affiliate’s) Commitments or outstanding Loans hereunder on a
non-patronage basis.


(b)    Each party hereto acknowledges that CoBank has a statutory first lien
pursuant to the Farm Credit Act of 1971 (as amended from time to time) on all
CoBank Equities that the Borrower may now own or hereafter acquire, which
statutory lien shall be for CoBank’s (or its affiliate’s) sole and exclusive
benefit. The CoBank Equities shall not constitute security for the Obligations
due to any


-128

--------------------------------------------------------------------------------





other Lender. To the extent that any of the Loan Documents create a Lien on the
CoBank Equities or on patronage accrued by CoBank for the account of Borrower
(including, in each case, proceeds thereof), such Lien shall be for CoBank’s (or
its affiliate’s) sole and exclusive benefit and shall not be subject to pro rata
sharing hereunder. Neither the CoBank Equities nor any accrued patronage shall
be offset against the Obligations except that, in the event of an Event of
Default, CoBank may elect, solely at its discretion, to apply the cash portion
of any patronage distribution or retirement of equity to amounts owed to CoBank
or its affiliate under this Agreement, whether or not such amounts are currently
due and payable. Borrower acknowledges that any corresponding tax liability
associated with such application is the sole responsibility of Borrower. CoBank
shall have no obligation to retire the CoBank Equities upon any Event of
Default, Default or any other default by Borrower or any other Loan Party, or at
any other time, either for application to the Obligations or otherwise.


ARTICLE 11


GUARANTEE


Section 11.1.    Guarantee; Fraudulent Transfer, Etc.; Contribution


(a)    Guarantee. Each Guarantor unconditionally guarantees, jointly with the
other Guarantors and severally, as a primary obligor and not merely as a surety,
the Obligations (other than Obligations which constitute Excluded Swap
Obligations). Each Guarantor further agrees that the Obligations may be extended
or renewed, in whole or in part, without notice to or further assent from it and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Obligation.


(b)    Guarantee of Payment. Each Guarantor further agrees that its guarantee
hereunder constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any other Secured Party to any of the security held for payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Secured Party in favor of the Borrower or
any other Person.


(c)    Fraudulent Transfer. Anything in this Article 11 to the contrary
notwithstanding, (i) the obligations of each Subsidiary Guarantor hereunder
shall be limited to a maximum aggregate amount equal to the greatest amount that
would not render such Subsidiary Guarantor’s obligations hereunder subject to
avoidance as a fraudulent transfer, obligation or conveyance under Section 548
of Title 11 of the United States Code or any provisions of applicable state law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of such Subsidiary Guarantor, contingent or otherwise,
that are relevant under the Fraudulent Transfer Laws (specifically excluding,
however, any liabilities of such Subsidiary Guarantor (A) in respect of
intercompany debt owed or owing to the Borrower or Affiliates of the Borrower to
the extent that such debt would be discharged in an amount equal to the amount
paid by such Subsidiary Guarantor hereunder and (B) under any Guarantee of
senior unsecured debt or Indebtedness subordinated in right of payment to the
Obligations,


-129

--------------------------------------------------------------------------------





which Guarantee contains a limitation as to maximum amount similar to that set
forth in this clause (i), pursuant to which the liability of such Subsidiary
Guarantor hereunder is included in the liabilities taken into account in
determining such maximum amount) and after giving effect as assets to the value
(as determined under the applicable provisions of the Fraudulent Transfer Laws)
of any rights to subrogation, contribution, reimbursement, indemnity or similar
rights of such Subsidiary Guarantor pursuant to (I) applicable law or (II) any
agreement providing for an equitable allocation among such Subsidiary Guarantor
and other Affiliates of the Borrower of obligations arising under guarantees by
such parties (including the agreements described in Section 11.1(d)) and (ii)
the Borrower expressly subordinates any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim that it
may now or hereafter have against any Loan Party, any other guarantor or any
other Person directly or contingently liable for the Obligations, or against or
with respect to the property of any other Loan Party, such other guarantor or
such other Person, arising from the existence or performance hereof, including,
but not limited to, in the event that any money or property shall be transferred
to any Credit Party by the Borrower pursuant to this Article 11 in reduction of
the Obligations or otherwise.


(d)    Contributions. In addition to all rights of indemnity and subrogation the
Subsidiary Guarantors may have under applicable law (but subject to this
paragraph), the Borrower agrees that (i) in the event a payment shall be made by
any Subsidiary Guarantor hereunder, the Borrower shall indemnify such Subsidiary
Guarantor for the full amount of such payment, and such Subsidiary Guarantor
shall be subrogated to the rights of the person to whom such payments shall have
been made to the extent of such payment, and (ii) in the event that any assets
of any Subsidiary Guarantor shall be sold pursuant to any Loan Document to
satisfy any claim of any Secured Party, the Borrower shall indemnify such
Subsidiary Guarantor in an amount equal to the greater of the book value or the
fair market value of the assets so sold. Each Subsidiary Guarantor (a
“Contributing Subsidiary Guarantor”) agrees (subject to this paragraph) that, in
the event a payment shall be made by any other Subsidiary Guarantor hereunder or
assets of any other Subsidiary Guarantor shall be sold pursuant to any Loan
Document to satisfy a claim of any Secured Party and such other Subsidiary
Guarantor (the “Claiming Subsidiary Guarantor”) shall not have been fully
indemnified by the Borrower as provided in this paragraph, the Contributing
Subsidiary Guarantor shall indemnify the Claiming Subsidiary Guarantor in an
amount equal to the amount of such payment or the greater of the book value or
the fair market value of such assets, as applicable, in each case multiplied by
a fraction of which the numerator shall be the net worth of the Contributing
Subsidiary Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Subsidiary Guarantors on the date hereof (or, in
the case of any Subsidiary Guarantor becoming a party hereto pursuant to
Section 11.9, the date of the Guarantee Supplement executed and delivered by
such Subsidiary Guarantor). Any Contributing Subsidiary Guarantor making any
payment to a Claiming Subsidiary Guarantor pursuant to this paragraph shall be
subrogated to the rights of such Claiming Subsidiary Guarantor under this
paragraph to the extent of such payment. Notwithstanding any provision of this
paragraph to the contrary, all rights of the Subsidiary Guarantors under this
paragraph and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the payment in full
in cash of the Obligations. No failure on the part of the Borrower or any
Subsidiary Guarantor to make the payments required by this paragraph (or any
other payments required under applicable law or otherwise) shall in any respect
limit the obligations and liabilities of any Subsidiary Guarantor with respect
to its obligations


-130

--------------------------------------------------------------------------------





under this paragraph, and each Subsidiary Guarantor shall remain liable for the
full amount of the obligations of such Subsidiary Guarantor under this
paragraph.


Section 11.2.    Obligations Not Waived


To the fullest extent permitted by applicable law, each Guarantor waives
presentment to, demand of payment from, and protest to any Loan Party of any of
the Obligations, and also waives notice of acceptance of its guarantee and
notice of protest for nonpayment. To the fullest extent permitted by applicable
law, the obligations of each Guarantor hereunder shall not be affected by (i)
the failure of the Administrative Agent or any other Secured Party to assert any
claim or demand or to enforce or exercise any right or remedy against the
Borrower or any other Guarantor under the provisions of this Agreement or any
other Loan Document, or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from, any of the terms or provisions of this
Article 11, any other Loan Document, any Guarantee or any other agreement,
including with respect to any other Guarantor under this Article 11, (iii) the
failure to perfect any security interest in, or the release of, any of the
security held by or on behalf of the Administrative Agent or any other Secured
Party, or (iv) any other circumstance that would constitute a surety defense
(other than payment in full in cash of all of the Obligations).
Section 11.3.    Security


Each Guarantor authorizes the Administrative Agent and each other Secured Party
to (i) take and hold security for the payment of the obligations under the
provisions of this Article 11 pursuant to the Security Documents and exchange,
enforce, waive and release any such security, (ii) apply such security and
direct the order or manner of sale thereof in accordance with the Loan Documents
and (iii) release or substitute any one or more endorsees, other Guarantors or
other obligors.
Section 11.4    No Discharge or Diminishment of Guarantee


The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
payment in full in cash of the Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Obligations, and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any remedy under this Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
Obligations, or by any other act or omission that may or might in any manner or
to any extent vary the risk of any Guarantor or that would otherwise operate as
a discharge of any Guarantor as a matter of law or equity (other than the
payment in full in cash of all the Obligations).




-131

--------------------------------------------------------------------------------





    


Section 11.5.    Defenses of Borrower Waived


To the fullest extent permitted by applicable law, each of the Guarantors waives
any defense based on or arising out of any defense of the Borrower or any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower or
any other Loan Party, other than the payment in full in cash of the Obligations.
The Administrative Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any Guarantor or exercise any other right or
remedy available to them against the Borrower or any Guarantor, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Obligations have been fully paid in cash. Pursuant to
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrower or any other Guarantor, as
applicable, or any security.


Section 11.6.    Agreement to Pay; Subordination


In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent or any other Secured Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of the Borrower or any
other Loan Party to pay any Obligation (other than Excluded Swap Obligations)
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent or such
other Secured Party as designated thereby in cash the amount of such unpaid
Obligations. Upon payment by any Guarantor of any sums to the Administrative
Agent or any Secured Party as provided above, all rights of such Guarantor
against the applicable Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior payment in
full in cash of the Obligations. In addition, any debt or Lien of the Borrower
or any other Loan Party now or hereafter held by any Guarantor is hereby
subordinated in right of payment and priority to the prior payment in full in
cash of the Obligations and the Liens created under the Loan Documents (provided
that, payments on such debt may be made at any time when no Event of Default has
occurred and is continuing). If any amount shall erroneously be paid to any
Guarantor on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such debt of the Borrower or such other
Loan Party, such amount shall be held in trust for the benefit of the Secured
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of the Loan Documents.    


-132

--------------------------------------------------------------------------------





Section 11.7.    Information


Each Guarantor assumes all responsibility for being and keeping itself informed
of each Loan Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope and extent of the risks that such Guarantor assumes and incurs
hereunder, and agrees that none of the Administrative Agent or the other Secured
Parties will have any duty to advise any of the Guarantors of information known
to it or any of them regarding such circumstances or risks.
Section 11.8.    Termination


(a)    The guarantees made hereunder (i) shall terminate when all the
Obligations have been paid in full in cash, all Letters of Credit have expired
and all LC Disbursements have been reimbursed, and the Lenders have no further
commitment to lend or otherwise extend credit under this Agreement and (ii)
shall continue to be effective or be reinstated, as applicable, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by any Secured Party or any Guarantor upon the bankruptcy or
reorganization of any Loan Party or otherwise.


(b)    If any Equity Interest in any Subsidiary Guarantor is sold, transferred
or otherwise disposed of pursuant to a transaction permitted by the Loan
Documents and, immediately after giving effect thereto, such Subsidiary
Guarantor shall no longer be a Subsidiary, then the obligations of such
Subsidiary Guarantor under this Article 11 shall be automatically released.


Section 11.9.    Additional Guarantors


Upon execution and delivery after the date hereof by the Administrative Agent
and a Subsidiary of a Guarantee Supplement, such Subsidiary shall become a
Subsidiary Guarantor hereunder with the same force and effect as if originally
named as a Subsidiary Guarantor herein. The execution and delivery of any
Guarantee Supplement shall not require the consent of any other Loan Party. The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Subsidiary Guarantor as a
party to this Agreement.
Section 11.10.    Keepwell


Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its Guarantee obligations under this Article 11 in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 11.10 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 11.10, or its Guarantee obligations under this Article 11, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section shall remain in full force and effect until such Qualified
ECP Guarantor’s obligations under this Article 11 terminate pursuant to
Section 11.8. Each Qualified ECP Guarantor intends that this Section 11.10
constitute, and this Section 11.10 shall be deemed to constitute, a “keepwell,
support, or other


-133

--------------------------------------------------------------------------------





agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.






[the remainder of this page has been intentionally left blank]






-134

--------------------------------------------------------------------------------










List of Omitted Schedules, Exhibits and Annexes
 
The following schedules and exhibits to the Sixth Amended and Restated Credit
Agreement, among GCI, LLC, as Borrower, the Subsidiary Guarantors thereto, the
Lenders party thereto, and the other parties thereto, have not been provided
herein:
 
SCHEDULES:
Schedule 1.1A
Schedule 4.6
Schedule 4.8
Schedule 4.13
Schedule 4.14
Schedule 7.1
Schedule 7.2
Schedule 7.4
Schedule 7.10
Schedule 7.11
 
EXHIBITS:
Exhibit B-1
Exhibit B-3
 
Annex B to the Amendment Agreement, dated as of December 27, 2018, among GCI,
LLC, the Subsidiary Guarantors, Ventures Holdco, LLC, Credit Agricole Corporate
and Investment Bank and the Lenders party thereto, also has not been provided
herein.
 
The undersigned registrant hereby undertakes to furnish supplementally a copy of
any omitted schedule, exhibit or annex to the Securities and Exchange Commission
upon request.
 
















